EXHIBIT 10-1


 
 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 


 
DATED AS OF MARCH 1, 2011
 


 
AMONG
 


 
CHEMED CORPORATION
 


 
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
 


 
BANK OF AMERICA, N.A., AS SYNDICATION AGENT,
 
RBS CITIZENS, NATIONAL ASSOCIATION, AS A DOCUMENTATION AGENT
 
PNC BANK, N.A., AS A DOCUMENTATION AGENT
 
AND
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
 
AS ADMINISTRATIVE AGENT
 


 

 

 
J.P. MORGAN SECURITIES LLC,
 
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER


 

 

  


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
ARTICLE I DEFINITIONS
1          
1.1.
Certain Defined Terms
1
 
1.2.
Plural Forms
25
       
ARTICLE II THE CREDITS
25          
2.1.
Revolving Loan Commitments
25
 
2.2.
Required Payments; Termination
25
 
2.3.
Ratable Loans; Types of Advances
26
 
2.4.
Swing Line Loans
26
 
2.5.
Commitment Fee; Aggregate Revolving Loan Commitment; Increase in Aggregate
Revolving Loan Commitment
28
 
2.6.
Minimum Amount of Each Advance
30
 
2.7.
Optional Principal Payments
30
 
2.8.
Method of Selecting Types and Interest Periods for New Advances
31
 
2.9.
Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Event of Default
31
 
2.10.
Changes in Interest Rate, etc.
32
 
2.11.
Default Rate
32
 
2.12.
Method of Payment
33
 
2.13.
Noteless Agreement; Evidence of Indebtedness
33
 
2.14.
Telephonic Notices
34
 
2.15.
Interest Payment Dates; Interest and Fee Basis
34
 
2.16.
Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans
35
 
2.17.
Lending Installations
35
 
2.18.
Non-Receipt of Funds by the Administrative Agent
35
 
2.19.
Mitigation Obligations; Replacement of Lender
36
 
2.20.
Facility LCs
36
 
2.21.
Interest Rate Limitation
42
 
2.22.
Defaulting Lenders
42
        ARTICLE III YIELD PROTECTION; TAXES 44          
3.1.
Yield Protection
44
 
3.2.
Changes in Capital Adequacy Regulations
45
 
3.3.
Availability of Types of Advances
45
 
3.4.
Funding Indemnification
46
 
3.5.
Taxes
46
 
3.6.
Lender Statements; Survival of Indemnity
49
 
3.7.
Alternative Lending Installation
49
        ARTICLE IV CONDITIONS PRECEDENT   49          
4.1.
Initial Credit Extension
49

 
 
i

--------------------------------------------------------------------------------

 
 

 
4.2.
Each Credit Extension
51
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
  52          
5.1.
Existence and Standing
52
 
5.2.
Authorization and Validity
52
 
5.3.
No Conflict; Government Consent
52
 
5.4.
Financial Statements
53
 
5.5.
Material Adverse Change
53
 
5.6.
Taxes
53
 
5.7.
Litigation and Contingent Obligations
53
 
5.8.
Subsidiaries
53
 
5.9.
ERISA
53
 
5.10.
Accuracy of Information
54
 
5.11.
Regulations T, U, and X
54
 
5.12.
Material Agreements; Restrictions on Dividends
54
 
5.13.
Compliance With Laws
54
 
5.14.
Ownership of Properties; Priority of Liens
54
 
5.15.
Plan Assets; Prohibited Transactions
55
 
5.16.
Environmental Matters
55
 
5.17.
Investment Company Act
55
 
5.18.
Insurance
55
 
5.19.
No Event of Default or Unmatured Event of Default
55
 
5.20.
SDN List Designation
55
 
5.21.
Solvency
55
    ARTICLE VI COVENANTS   56          
6.1.
Financial Reporting
56
 
6.2.
Use of Proceeds
58
 
6.3.
Notice of Event of Default
58
 
6.4.
Conduct of Business
58
 
6.5.
Taxes
58
 
6.6.
Insurance
58
 
6.7.
Compliance with Laws
59
 
6.8.
Maintenance of Properties
59
 
6.9.
Inspection; Keeping of Books and Records
59
 
6.10.
Restricted Payments
60
 
6.11.
Merger or Dissolution
61
 
6.12.
Sale of Assets
62
 
6.13.
Investments and Acquisitions
62
 
6.14.
Indebtedness
66
 
6.15.
Liens
68
 
6.16.
Transactions with Affiliates
70
 
6.17.
Financial Contracts
71
 
6.18.
Subsidiary Covenants
71
 
6.19.
Contingent Obligations
72
 
6.20.
Leverage Ratio
72

 
 
ii

--------------------------------------------------------------------------------

 
 

 
6.21.
Fixed Charge Coverage Ratio
72
 
6.22.
Minimum Consolidated Net Worth
72
 
6.23.
Operating Leases
72
 
6.24.
Guarantors
72
 
6.25.
Collateral
73
        ARTICLE VII EVENTS OF DEFAULT   74         ARTICLE VIII ACCELERATION,
WAIVERS, AMENDMENTS AND REMEDIES   76          
8.1.
Acceleration
76
 
8.2.
Amendments
78
 
8.3.
Preservation of Rights
79
        ARTICLE IX GENERAL PROVISIONS   80          
9.1.
Survival of Representations
80
 
9.2.
Governmental Regulation
80
 
9.3.
Headings
80
 
9.4.
Entire Agreement
80
 
9.5.
Several Obligations; Benefits of this Agreement
80
 
9.6.
Expenses; Indemnification
81
 
9.7.
Numbers of Documents
81
 
9.8.
Accounting
81
 
9.9.
Severability of Provisions
82
 
9.10.
Nonliability of Lenders
82
 
9.11.
Confidentiality
82
 
9.12.
Lenders Not Utilizing Plan Assets
83
 
9.13.
Nonreliance
83
 
9.14.
Disclosure
83
 
9.15.
Performance of Obligations
84
 
9.16.
USA Patriot Act Notification
84
 
9.17.
Subordination of Intercompany Indebtedness
85
        ARTICLE X THE ADMINISTRATIVE AGENT   86          
10.1.
Appointment; Nature of Relationship
86
 
10.2.
Powers
86
 
10.3.
General Immunity
86
 
10.4.
No Responsibility for Loans, Recitals, etc.
86
 
10.5.
Action on Instructions of Lenders
87
 
10.6.
Employment of Agents and Counsel
87
 
10.7.
Reliance on Documents; Counsel
87
 
10.8.
Administrative Agent's Reimbursement and Indemnification
88
 
10.9.
Notice of Event of Default
88
 
10.10.
Rights as a Lender
88
 
10.11.
Lender Credit Decision
89
  10.12. Successor Administrative Agent 89

 
 
iii

--------------------------------------------------------------------------------

 
 

 
10.13.
Administrative Agent and Arranger Fees
90
 
10.14.
Delegation to Affiliates
90
 
10.15.
Collateral Documents
90
        ARTICLE XI SETOFF; RATABLE PAYMENTS   91          
11.1.
Setoff
91
 
11.2.
Ratable Payments
91
 
11.3.
Failure to Make Payment
91
        ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   92      
   
12.1.
Successors and Assigns
92
 
12.2.
Participations
93
 
12.3.
Assignments
94
 
12.4.
Dissemination of Information
96
 
12.5.
Tax Treatment
96
        ARTICLE XIII NOTICES   96          
13.1.
Notices; Effectiveness; Electronic Communication
96
 
13.2.
Change of Address, etc.
97
        ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION   97          
14.1.
Counterparts; Effectiveness
97
 
14.2.
Electronic Execution of Assignments
97
        ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
  98          
15.1.
CHOICE OF LAW
98
 
15.2.
CONSENT TO JURISDICTION
98
 
15.3.
WAIVER OF JURY TRIAL
98
        ARTICLE XVI EXISTING CREDIT AGREEMENT   99

 
 
iv

--------------------------------------------------------------------------------

 

 
SCHEDULES
 
Commitment Schedule
 
Departing Lender Schedule
 
Pricing Schedule
 
Schedule 2.20
-
Existing Letters of Credit
     
Schedule 5.8
-
Subsidiaries
     
Schedule 6.13
-
Existing Investments
     
Schedule 6.14
-
Existing Indebtedness
     
Schedule 6.15
-
Existing Liens; Closing Date Surety Bond Liens
     
Schedule 6.16
-
Transactions with Affiliates
     
Schedule 6.18
-
Subsidiary Covenants

 
EXHIBITS
 
Exhibit A-1
-
Form of Borrower’s In-House Counsel’s Opinion
     
Exhibit A-2
-
Form of Cravath, Swaine & Moore LLP (Special New York Counsel) Opinion
     
Exhibit A-3
-
Form of Richards, Layton & Finger (Special Delaware Counsel) Opinion
     
Exhibit B
-
Form of Compliance Certificate
     
Exhibit C
-
Form of Assignment and Assumption Agreement
     
Exhibit D
-
Reserved
     
Exhibit E
-
Form of Promissory Note for Revolving Loan (if requested)
     
Exhibit F
-
Officer’s Certificate
     
Exhibit G
-
List of Closing Documents
     
Exhibit H
-
Form of Commitment and Acceptance



 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amended and Restated Credit Agreement, dated as of March 1, 2011, is
entered into by and among Chemed Corporation, a Delaware corporation, the
Lenders, the LC Issuer, and JPMorgan Chase Bank, National Association, a
national banking association, as Administrative Agent.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower, certain Lenders and the Administrative Agent are parties
to that certain Credit Agreement, dated as of May 2, 2007 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”); and
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.  Certain Defined Terms.  As used in this Agreement:
 
“Accounting Changes” is defined in Section 9.8 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
 
“Adjusted Eurodollar Base Rate” means, with respect to a Eurodollar Advance for
the relevant Interest Period, the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.
 
 
 

--------------------------------------------------------------------------------

 
 
“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, as Administrative Agent, and any successor Administrative
Agent appointed pursuant to Article X.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.  The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.
 
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof.  The initial Aggregate Revolving Loan Commitment
is Three Hundred and Fifty Million and 00/100 Dollars ($350,000,000).
 
“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and as in effect from time
to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4; provided, however, that except as provided in
Section 9.8, with respect to calculations determining compliance with the
covenants, including financial covenants, set forth in Sections 6.10 through
6.23 (and the defined terms used in such Sections), “Agreement Accounting
Principles” means generally accepted accounting principles as in effect in the
United States as of the Closing Date, applied in a manner consistent with that
used in preparing the financial statements of the Borrower referred to in
Section 5.4. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein.
 
 
2

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted
Eurodollar Base Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted Eurodollar Base Rate for any day
shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Base
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Base
Rate, respectively.
 
“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.
 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
 
“Applicable Pledge Percentage” means 100%, but (x) 65% in the case of a pledge
of capital stock of a Foreign Subsidiary or (y) 0% in the case of a pledge of
capital stock of a Foreign Subsidiary to the extent a pledge would cause a
Financial Assistance Problem.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means J.P. Morgan Securities LLC, a Delaware limited liability
company, and its successors, in its capacity as Sole Lead Arranger and Sole Book
Runner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment Agreement” is defined in Section 12.3.1.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.5.3.
 
“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Controller of the Borrower, or such other
officer of the Borrower as may be designated by the Borrower in writing to the
Administrative Agent from time to time, acting singly.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
 
3

--------------------------------------------------------------------------------

 
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services provided by any Lender or any of its Affiliates.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Borrower” means Chemed Corporation, a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.8.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago,
Illinois for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset, other than any expenditures in
connection with Permitted Acquisitions, which would be classified as a fixed or
capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
 
4

--------------------------------------------------------------------------------

 
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be classified as a liability
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.
 
“Cash Equivalent Investments” means (i) direct obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit,
bankers’ acceptances, money market deposit accounts, and time deposits issued by
or maintained with, as applicable, commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, (v) fully
collateralized repurchase agreements with a term of not more than 30 days for
securities described in clause (i) above and entered into with a financial
institution satisfying the criteria described in clause (iv) above, and (vi) in
the case of any Foreign Subsidiary, (A) marketable direct obligations issued by,
or unconditionally guaranteed by, the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business or issued by any agency of
such sovereign nation and backed by the full faith and credit of such sovereign
nation, in each case maturing within one year from the date of acquisition, so
long as the Indebtedness of such sovereign nation is rated at least A-1 or
better by S&P or P-1 or better by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or (B) Investments of the type and maturity
described in clauses (ii) through (v) above of foreign obligors, which
Investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies.
 
“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines, requirements, or guidance pertaining to such
program including (a) all federal statutes (whether set forth in 38 U.S.C. §
1781 or elsewhere) affecting such program or, to the extent applicable to
CHAMPVA; and (b) all rules, regulations (including 38 C.F.R. § 17.270 – 17.278),
manuals, orders, guidelines, requirements or guidance of all Governmental
Authorities, or their agent, administrator, intermediary or carrier, promulgated
in connection with such program (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.
 
“CHAMPVA Receivable” means a Receivable payable pursuant to the CHAMPVA program.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in “Law”, regardless of the date
enacted, adopted or issued
 
 
5

--------------------------------------------------------------------------------

 
 
“Change of Control”  means the acquisition by any Person, or any group of
Persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended) acting in concert, of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended) of 50% or more of the outstanding
shares of capital stock of the Borrower.
 
“Closing Date” means March 1, 2011.
 
 “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” means all Property and interests in Property now owned or hereafter
acquired by any Credit Party in or upon which a security interest, lien or
mortgage is granted to the Administrative Agent, for the benefit of the Holders
of Secured Obligations, whether under the Pledge and Security Agreement, under
any of the other Collateral Documents or under any of the other Loan Documents.
 
“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, and all other
security agreements, mortgages, deeds of trust, pledges, powers of attorney,
assignments and financing statements whether heretofore, now, or hereafter
executed by any Credit Party and delivered to the Administrative Agent.
 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Commitment Fee” is defined in Section 2.5.1.
 
“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment as of the Closing Date attached hereto and identified as such.
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its consolidated Subsidiaries
calculated on a consolidated basis for such period.
 
“Consolidated Current Maturities” means, with reference to any period, all
scheduled payments of principal due within twelve (12) calendar months on and
after the last day of such period with respect to all Consolidated Indebtedness
of the Borrower.
 
“Consolidated EBITDA” means Consolidated Net Income from continuing operations
plus, to the extent deducted from revenues in determining Consolidated Net
Income, (i) Consolidated Interest Expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization expense of the Borrower and its
consolidated  Subsidiaries (including amortization recorded in connection with
the application of Financial Accounting Standard No. 142 (Goodwill and Other
Intangibles)), (v) dividends, distributions and payments under any employee
stock award or incentive plans plus any employment taxes, cash fringes and
employee benefit charges payable in connection therewith, (vi) all other
non-cash charges of the Borrower and its consolidated Subsidiaries (excluding
any such non-cash charge to the extent it represents an
 
 
6

--------------------------------------------------------------------------------

 
 
accrual of or reserve for cash expenditures in any future period) less interest
income and all non-cash items of income of the Borrower and its consolidated
Subsidiaries in each case for such period, (vii) the aggregate amount of the
awards remitted by the Borrower to its senior management under the current
Multi-Year Management Incentive Plans; provided, however, that no more than
$5,000,000 of cash compensation, payments or awards remitted to senior
management shall be included in this calculation, (viii) non-cash charges
arising from compensation expense as a result of Financial Accounting Standards
Board Statement 123R, “Share Based Payment”, which would require certain stock
based compensation to be recorded as expense within the Borrower’s consolidated
statement of operation, less the amount of any subsequent cash payments in
respect of any such non-cash charges, (ix) any loss incurred by the Borrower as
a result of the early extinguishment of Indebtedness, (x) all non-recurring
costs and expenses incurred in connection with the consummation of any Permitted
Acquisition, Investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any non-recurring charges or non-recurring
costs incurred as a result of such transaction, (xi) Yellow Pages Advertising
Expense and (xii) up to $30,000,000 in respect of litigation costs and expenses
(including settlement amounts).
 
“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, without duplication, (i) the aggregate Dollar amount of Consolidated
Indebtedness which would be classified on the balance sheet of such Person, as
of the applicable determination date, as long-term Indebtedness, plus (ii) the
aggregate stated or face amount of all Letters of Credit at such time for which
such Person is the account party or is otherwise liable other than Letters of
Credit to the extent collateralized by cash or Cash Equivalent Instruments.
 
“Consolidated Indebtedness” means, at any time, with respect to any Person, the
Indebtedness of such Person and its consolidated Subsidiaries calculated on a
consolidated basis as of such time.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its consolidated Subsidiaries calculated on
a consolidated basis for such period, in accordance with Agreement Accounting
Principles. Notwithstanding the foregoing, Consolidated Interest Expense shall
not include any non-cash interest expense recognized in accordance with
Accounting Standards Codification 470-20 or any successor standard.
 
 “Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its consolidated Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles.
 
 “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership (except to the
extent expressly without recourse to such Person).
 
 
7

--------------------------------------------------------------------------------

 
 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
“Credit Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time.
 
 “Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and, if applicable, in
consultation with its legal and tax advisors.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able
 
 
8

--------------------------------------------------------------------------------

 
 
to meet such obligations) to fund prospective Loans and participations in then
outstanding Facility LCs and Swing Line Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
 
“Departing Lender” means each lender under the Existing Credit Agreement that
does not have a Revolving Loan Commitment hereunder and is identified on the
Departing Lender Schedule hereto.
 
“Departing Lender Schedule” means the Schedule identifying each Departing Lender
as of the Closing Date attached hereto and identified as such.
 
“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Revolving Loan Termination Date.
 
“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of a jurisdiction located in the United States of America.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, and legally enforceable governmental
concessions, grants, franchises, licenses, agreements and restrictions relating
to (i) the protection of the environment, (ii) emissions, discharges or releases
of pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.
 
“Equipment” means all of the Borrower’s and each Subsidiary’s present and future
(i) equipment, including, without limitation, machinery, manufacturing,
distribution, data processing and office equipment, assembly systems, tools,
molds, dies, fixtures, appliances, furniture, furnishings, vehicles, vessels,
aircraft, aircraft engines, and trade fixtures, (ii) other tangible personal
property (other than inventory), and (iii) any and all accessions, parts and
appurtenances attached to any of the foregoing or used in connection therewith,
and any substitutions therefor and replacements, products and proceeds thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
 
 
9

--------------------------------------------------------------------------------

 
 
“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” with respect to such Eurodollar
Advance for such Interest Period shall be the rate at which dollar deposits in a
comparable amount and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the Adjusted Eurodollar Base Rate applicable to
such Interest Period, plus (ii) the Applicable Margin then in effect, changing
as and when the Applicable Margin changes.
 
“Event of Default” means an event described in Article VII.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) taxes imposed on its overall net
income, and franchise taxes imposed on it, by (a) the United States of America,
(b) the jurisdiction under the laws of which such Lender or the Administrative
Agent is incorporated or organized or any political combination or subdivision
or taxing authority thereof or (c) the jurisdiction in which the Administrative
Agent's or such Lender's principal executive office or such Lender's applicable
Lending Installation or office making or booking a Loan or Facility LC is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (iii) in the case of a Non U.S. Lender (as defined in Section 3.5),
any withholding tax (including FATCA) that is in effect at the time such Non
U.S. Lender becomes a party to this Agreement (or designates a new lending
office).
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Convertible Indenture” means the Indenture, dated as of May 14, 2007,
by and between the Borrower and LaSalle Bank National Association, as Trustee
for the purchasers of the Existing Convertible Notes, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Existing Convertible Indenture Documents” means the Existing Convertible Notes,
the Existing Convertible Indenture, and the agreements, documents, and
instruments delivered in connection therewith, including in connection with the
Existing Convertible Notes Permitted Stock Transactions, as each of the
foregoing may be amended, restated, supplemented or otherwise modified from time
to time.
 
 
10

--------------------------------------------------------------------------------

 
 
 “Existing Convertible Note Transactions” means (x) the following series of
transactions:
 
(i) the call option transactions entered into by the Borrower and certain
financial institutions in connection with the issuance of the Existing
Convertible Notes, which upon exercise, will require such financial institutions
to deliver shares of capital stock of the Borrower or other property to the
Borrower in an amount substantially equivalent to the shares of capital stock of
the Borrower or other property deliverable to holders of the Existing
Convertible Notes upon conversion of the Existing Convertible Notes, as the same
may be amended, restated, supplemented or otherwise modified or replaced from
time to time;
 
(ii) the warrant transactions entered into by the Borrower and certain financial
institutions in connection with the issuance of the Existing Convertible Notes
which, upon exercise, will require the Borrower to deliver a specified number of
shares of capital stock of the Borrower or other property to the financial
institutions party thereto, as the same may be amended, restated, supplemented
or otherwise modified or replaced from time to time; and
 
(iii) the repurchase of shares of the Borrower’s capital stock pursuant to one
or more accelerated share repurchase agreements entered into at the time of
issuance of the Existing Convertible Notes with one or more financial
institutions (any such repurchase or repurchase contract, together with any call
option transactions entered into pursuant to the intermediary proceeding clause
(i) and any warrant transactions entered into pursuant to the immediately
preceding clause (ii) being referred to herein as “Existing Convertible Notes
Permitted Stock Transactions”); and
 
(y)  all conversions of the Existing Convertible Notes into cash and shares of
the Borrower’s capital stock or other property pursuant to the Existing
Convertible Indenture Documents and all exchanges or transfers of the Borrower’s
capital stock or other property between the Borrower and the counterparties to
the Existing Convertible Notes Permitted Stock Transactions or any early
termination of any of the foregoing.
 
“Existing Convertible Notes” means those certain 1.875% Convertible Senior Notes
due 2014 in an initial aggregate principal amount equal to $200,000,000, issued
by the Borrower pursuant to the Existing Convertible Indenture, as such Notes
may be amended, restated, supplemented, or otherwise modified from time to time.
 
 “Existing Convertible Notes Permitted Stock Transactions” has the meaning set
forth in clause (iii) of the definition of “Existing Convertible Note
Transactions”.
 
“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.
 
“Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2.20.
 
“Facility LC” is defined in Section 2.20.1.
 
 
11

--------------------------------------------------------------------------------

 
 
“Facility LC Application” is defined in Section 2.20.3.
 
“Facility LC Collateral Account” is defined in Section 2.20.11.
 
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter future, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.
 
“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its assets from being pledged pursuant to a pledge or security agreement
on account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.
 
“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, modified or supplemented from time to time.
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns more than 50% of such Foreign Subsidiary’s issued and outstanding ordinary
equity interests.
 
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the Applicable Margin then in effect, changing as and when the
Applicable Margin changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
 
“Foreign Subsidiary” means any Subsidiary of any Person which is not a Domestic
Subsidiary of such Person.
 
 
12

--------------------------------------------------------------------------------

 
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
“Governmental Receivables” means, collectively, any and all Receivables which
are (a) Medicare Receivables, (b) Medicaid Receivables, (c) CHAMPVA Receivables,
(d) TRICARE Receivables, or (e) any other Receivables payable by a Governmental
Authority, or its agent, administrator, intermediary or carrier, approved by the
Administrative Agent.
 
“Guarantor” means each Subsidiary of the Borrower which is a party to the
Guaranty Agreement, including each Subsidiary of the Borrower which becomes a
party to the Guaranty Agreement pursuant to a joinder or other supplement
thereto.
 
“Guaranty Agreement” means the Amended and Restated Guaranty Agreement, dated as
of the Closing Date, made by the Guarantors in favor of the Administrative Agent
for the benefit of the Holders of Secured Obligations, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuer in respect of Reimbursement Obligations, (iii) the
Administrative Agent, the Lenders and the LC Issuer in respect of all other
present and  future obligations and liabilities of the Borrower or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iv) each Lender (or
Affiliate thereof), in respect of all (x) Rate Management Obligations of the
Borrower or any Subsidiary to such Lender (or such Affiliate) as exchange party
or counterparty under any Rate Management Transaction, unless the Borrower or
such Subsidiary, as the case may be, and such Lender (or such Affiliate)
mutually agree that such Rate Management Obligations do not constitute Secured
Obligations and (y) Banking Services Obligations, unless the Borrower or the
applicable Subsidiary and such Lender (or such Affiliate) mutually agree that
such Banking Services Obligations do not constitute Secured Obligations, (v)
each Person benefiting from indemnities made by the Borrower or any Subsidiary
hereunder or in any Loan Document in respect of the obligations and liabilities
of the Borrower or such Subsidiary to such Person, and (vi) their respective
permitted successors, transferees and assigns.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.5.3.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.5.3.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.5.3.
 
 
13

--------------------------------------------------------------------------------

 
 
 “Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person's business and obligations
in respect of deferred compensation), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other similar
instruments, (v) obligations to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations of such Person in respect of Indebtedness, (viii) reimbursement
obligations under Letters of Credit, bankers’ acceptances, surety bonds and
similar instruments, (ix) for purposes of Section 6.14 only, Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts, and
(x) any other obligation for borrowed money which in accordance with Agreement
Accounting Principles would be classified as indebtedness on the consolidated
balance sheet of such Person. Notwithstanding anything in this definition to the
contrary, obligations of the Borrower under Permitted Stock Transactions shall
not constitute Indebtedness.
 
“Intellectual Property Security Agreements” means the intellectual property
security agreements as any Credit Party may from time to time make in favor of
the Administrative Agent for the benefit of the Holders of Secured Obligations,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or, to the extent available as determined by the
Administrative Agent in its reasonable judgment, nine or twelve months,
commencing on a Business Day selected by the Borrower pursuant to this
Agreement.  Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, two, three, six, or, if applicable,
nine or twelve months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third, sixth or, if
applicable, ninth or twelfth succeeding month, such Interest Period shall end on
the last Business Day of such next, second, third, sixth or, if applicable,
ninth or twelfth succeeding month.  If an Interest Period would otherwise end on
a day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and other loans and advances to officers or employees made in the
ordinary course of business), extension of credit (other than Receivables
arising in the ordinary course of business) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.
 
“JPMorgan Chase” means JPMorgan Chase Bank, National Association, a national
banking association, in its individual capacity, and its successors.
 
“LC Fee” is defined in Section 2.20.4.
 
 
14

--------------------------------------------------------------------------------

 
 
“LC Issuer” means JPMorgan Chase (or any subsidiary or affiliate of JPMorgan
Chase designated by JPMorgan Chase) in its capacity as issuer of Facility LCs
hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
“LC Payment Date” is defined in Section 2.20.5.
 
“Lender Party” means the Administrative Agent, the LC Issuer, the Swing Line
Lender or any other Lender.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective permitted successors and assigns.  Unless
otherwise specified, the term “Lenders” includes the Swing Line Lender and the
LC Issuer. For the avoidance of doubt, the term “Lenders” excludes any Departing
Lenders.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on the
administrative information sheets provided to the Administrative Agent in
connection herewith or on a Schedule or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Leverage Ratio” has the meaning set forth in Section 6.20.
 
“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, or encumbrance of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement, and, in the case of stock agreements, any purchase option, call or
similar right of a Person with respect to such stock).
 
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty Agreement and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.13 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, condition (financial or otherwise), or Property of the Borrower and its
Subsidiaries taken as a whole or (ii) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders thereunder or their rights with respect to the Collateral.
 
 
15

--------------------------------------------------------------------------------

 
 
“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $20,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness is outstanding or is governed.
 
“Medicaid” shall mean, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders, guidelines, requirements or guidance  pertaining to such program
including (a) all federal statutes (whether set forth in Title XIX of the Social
Security Act or elsewhere) affecting such program; (b) all state statutes and
plans for medical assistance enacted in connection with such program and federal
rules and regulations promulgated in connection with such program; and (c) all
applicable provisions of all rules, regulations, manuals, orders, guidelines,
requirements, or guidance of all Governmental Authorities, or their agent,
administrator, intermediary or carrier, promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.
 
“Medicare Receivable” shall mean a Receivable payable pursuant to the Medicare
program.
 
“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines, requirements, or guidance pertaining
to such program including (a) all federal statutes (whether set forth in Title
XVIII of the Social Security Act or elsewhere) affecting such program; and
(b) all applicable provisions of all rules, regulations, manuals, orders and
administrative reimbursement guidelines and requirements of all Governmental
Authorities, or their agent, administrator, intermediary or carrier, promulgated
in connection with such program (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.
 
“Medicare Receivable” shall mean a Receivable payable pursuant to the Medicare
program.
 
“Modify” and “Modification” are defined in Section 2.20.1.
 
“Moody's” means Moody's Investors Services, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.
 
 
16

--------------------------------------------------------------------------------

 
 
“Multi-Year Management Incentive Plans” means the Borrower’s incentive plans in
effect on the Closing Date that run to the benefit of Borrower’s senior
management and that award cash and/or non-cash bonuses (such as equity interests
or options to purchase equity interests in the Borrower) to senior management
based upon increases in Consolidated EBITDA and/or the share price for equity
interests of the Borrower or similar items that evidence increases in the
Borrower’s profitability.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions, as determined
by such Person in good faith.  “Unrealized losses” means the fair market value
of the cost to such Person of replacing such Rate Management Transaction as of
the date of determination (assuming the Rate Management Transaction were to be
terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Rate Management Transaction
as of the date of determination (assuming such Rate Management Transaction were
to be terminated as of that date).
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” is defined in Section 2.13.
 
“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, the Swing Line Lender, the LC Issuer, the
Arranger, or any indemnitee under the provisions of Section 9.6 or any other
provisions of the Loan Documents, in each case of any kind or nature, present or
future, arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, attorneys' fees and disbursements (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.
 
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes” is defined in Section 3.5(ii).
 
 
17

--------------------------------------------------------------------------------

 
 
“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant Register” is defined in Section 12.2.4.
 
 “Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last day of each March, June, September and December
and the Revolving Loan Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 6.13.20.
 
“Permitted Stock Transactions” means the Existing Convertible Notes Permitted
Stock Transactions and the Replacement Convertible Notes Permitted Stock
Transactions.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“PIP” means periodic interim payments (or similar payments) made by any
Governmental Authority to any Credit Party under the Medicare, Medicaid, TRICARE
or CHAMPVA programs or any similar program of any Governmental Authority.
 
“PIP Settlements” has the meaning ascribed to such term in Section 6.9(ii)
hereof.
 
“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.
 
“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of the Closing Date, by and between the Credit
Parties and the Administrative Agent for the benefit of the Holders of Secured
Obligations, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.
 
“Pledge Subsidiary” means each Domestic Subsidiary and, at the option of the
Administrative Agent, each First Tier Foreign Subsidiary.
 
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.
 
 
18

--------------------------------------------------------------------------------

 
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
multiplying 100% by the quotient of (i) such Lender’s Revolving Loan Commitment
at such time divided by (ii) the Aggregate Revolving Loan Commitment at such
time (excluding, at any time a Defaulting Lender shall exist under Section 2.22,
such Defaulting Lender’s Revolving Loan Commitment); provided, however, if all
of the Revolving Loan Commitments are terminated pursuant to the terms of this
Agreement, then “Pro Rata Share” means the percentage obtained by multiplying
100% by the quotient of (a) such Lender’s Outstanding Revolving Credit Exposure
at such time divided by (b) the Aggregate Outstanding Revolving Credit Exposure
at such time, in each case giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.
 
 “Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.
 
“Purchasers” is defined in Section 12.3.1.
 
“Rabbi Trust” means a trust established by the Borrower or any Subsidiary to
hold assets in connection with an employee benefit plan or arrangement,
including, without limitation, the trusts established in connection with the
Chemed Excess Benefit Plan, the Roto-Rooter Deferred Compensation Plan and the
Chemed Corporation Long-Term Care Insurance Plan.
 
“Rabbi Trust Subsidiary” means any Subsidiary of the Borrower substantially all
the assets of which are, or are to be, assets of one or more Rabbi Trusts.
 
 “Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate
 
 
19

--------------------------------------------------------------------------------

 
 
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
 
“Receivable(s)” means and includes all of the Borrower’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
Federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
Federal tax purposes) and (c) the LC Issuer.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Replacement Convertible Note Offering” means (x) the following series of
contemporaneous transactions:
 
(i) the Borrower’s issuance of unsecured notes (as amended, modified, refinanced
or replaced from time to time, the “Replacement Convertible Notes”) in an
aggregate principal amount not in excess of the principal amount outstanding of
the Existing Convertible Notes on the date of the issuance thereof (plus the
amount of any interest, premium or penalties required to be paid thereon plus
fees and expenses associated therewith, including, without limitation, any
premium reasonably determined by the Borrower as necessary to accomplish a
refinancing by means of a tender offer or other repurchase) as a renewal,
refinancing or extension of the Existing Convertible Notes, which unsecured
notes may be guaranteed by the Guarantors, and which unsecured notes initially
are convertible into cash, shares of the Borrower’s capital stock or a
combination thereof;
 
 
20

--------------------------------------------------------------------------------

 
 
(ii) one or more call option transactions, between the Borrower and one or more
financial institutions, which upon exercise, will require such financial
institutions to deliver shares of capital stock of the Borrower or other
property to the Borrower in an amount substantially equivalent to the shares of
capital stock of the Borrower or other property deliverable to holders of the
Replacement Convertible Notes upon conversion of the Replacement Convertible
Notes;
 
(iii) one or more warrant transactions between the Borrower and one or more
financial institutions which, upon exercise, will require the Borrower to
deliver a specified number of shares of capital stock of the Borrower or other
property to the financial institutions party thereto; and
 
(iv) the repurchase of shares of the Borrower’s capital stock either
concurrently with the issuance of the Replacement Convertible Notes or pursuant
to one or more accelerated share repurchase agreements entered into in
connection with the issuance of the Replacement Convertible Notes with one or
more financial institutions (any such repurchase or repurchase contract,
together with any call option transactions entered into pursuant to the
intermediary proceeding clause (ii) and any warrant transactions entered into
pursuant to the immediately preceding clause (iii) being referred to herein as
“Replacement Convertible Notes Permitted Stock Transactions”); and
 
(y)  all conversions of the Replacement Convertible Notes into cash, shares of
the Borrower’s capital stock, other property or a combination thereof, all
exchanges or transfers of the Borrower’s capital stock or other property between
the Borrower and the holders of the Replacement Convertible Notes or the
counterparties to the Replacement Convertible Notes Permitted Stock Transactions
or any early termination of any of the foregoing in each case in furtherance of
the transactions described in clause (x) above.
 
“Replacement Convertible Notes Permitted Stock Transactions” has the meaning set
forth in clause (iv) of the definition of “Replacement Convertible Note
Offering”.
 
 “Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
satisfy the minimum funding standard of Section 412 of the Code and of Section
302 of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(c) of the Code.
 
“Reports” is defined in Section 9.6.
 
“Required Guarantor Subsidiary” means, at any time, (i) any Domestic Subsidiary
all of the outstanding voting securities of which shall at the time be owned,
directly or indirectly, by the Borrower or one or more Required Guarantor
Subsidiaries or by the Borrower and one or more Required Guarantor Subsidiaries,
or (ii) any Domestic Subsidiary that is a partnership, limited liability
company, association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned; provided, however, that VNF and any Rabbi Trust or Rabbi Trust
Subsidiary shall not be Required Guarantor Subsidiaries.
 
 
21

--------------------------------------------------------------------------------

 
 
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Revolving Loan Commitment (or, if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, the
Aggregate Outstanding Revolving Credit Exposure at such time).
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D) for such Interest Period.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower or VITAS Healthcare
now or hereafter outstanding, except a dividend payable solely in the Borrower’s
or VITAS Healthcare’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, or (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Borrower or any of its Subsidiaries now
or hereafter outstanding, other than in exchange for, or out of the proceeds of,
the substantially concurrent sale (other than to a Subsidiary of the Borrower)
of other equity interests of the Borrower (other than Disqualified Stock).
 
 “Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
 
“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
participate in Swing Line Loans made to, and participate in Facility LCs issued
upon the application of, the Borrower in an aggregate amount not exceeding the
amount set forth for such Lender on the Commitment Schedule or in any Assignment
Agreement delivered pursuant to Section 12.3, as such amount may be modified
from time to time pursuant to the terms hereof.
 
“Revolving Loan Termination Date” means the earlier of (a) March 1, 2016, and
(b) the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.2 hereof or the Revolving Loan Commitments pursuant to
Section 8.1 hereof.
 
“S&P” means Standard and Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
 
22

--------------------------------------------------------------------------------

 
 
“SEC” means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any Affiliate of any Lender, unless the Borrower or the applicable
Subsidiary, as the case may be, and any such Lender or such Affiliate mutually
agree that such Rate Management Obligations do not constitute Secured
Obligations and (iii) all Banking Services Obligations, unless the Borrower or
the applicable Subsidiary, as the case may be, and any such Lender or such
Affiliate to which any such Banking Services Obligations are owing mutually
agree that such Banking Services Obligations do not constitute Secured
Obligations.
 
“Senior Unsecured Indenture” means the Indenture, dated as of February 24, 2004,
by and between the Borrower and LaSalle Bank National Association, as Trustee
for the purchasers of the senior unsecured notes related thereto.
 
 “Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Subsidiary” of a Person means (i) any corporation of which more than 50% of the
outstanding securities having ordinary voting power shall at the time be owned
or controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, limited liability company, association, joint venture or similar
business organization of which more than 50% of the ownership interests having
ordinary voting power shall at the time be so owned or controlled.  Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
tangible assets of the Borrower and its Subsidiaries or Property which is
responsible for more than 10% of the consolidated net revenues of the Borrower
and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).
 
“Swing Line Borrowing Notice” is defined in Section 2.4.2.
 
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $30,000,000 at any one time
outstanding.
 
“Swing Line Lender” means JPMorgan Chase.
 
 
23

--------------------------------------------------------------------------------

 
 
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, imposed on or with respect to any payment made by the Credit
Parties under any Loan Document, but excluding Excluded Taxes and Other Taxes.
 
“Third Party Payor” shall mean any Governmental Authority, insurance company,
health maintenance organization, preferred provider organization or similar
entity, or their agent, administrator, intermediary or carrier, that is
obligated to make payments with respect to a Receivable.
 
“Transferee” is defined in Section 12.4.
 
“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services in the Departments of Defense, Health
and Human Services, and Commerce and certain of their dependents, which program
was formerly known as the Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS), and all laws, rules, regulations, manuals, orders,
guidelines, requirements, or guidance of all Governmental Authorities, or their
agent, administrator, intermediary or carrier, promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.
 
“TRICARE Receivable” means a Receivable payable pursuant to the TRICARE program.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unapplied PIP” has the meaning ascribed to such term in Section 6.9(ii).
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan exceeds
the fair market value of all such Plan’s assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan for which a
valuation report is available, using actuarial assumptions for funding purposes
as set forth in such report.
 
“Unmatured Event of Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.
 
“VITAS Healthcare” means VITAS Healthcare Corporation, a Delaware corporation.
 
“VNF” means VITAS of North Florida, Inc., a Florida not-for-profit corporation
and a Wholly-Owned Subsidiary of VITAS Healthcare.
 
 
24

--------------------------------------------------------------------------------

 
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (other than directors’ qualifying shares
or shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses) shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which (other than directors’ qualifying shares
or shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses) shall at the time be so owned or
controlled.
 
“Yellow Pages Advertising Expense” means, on any determination date, the excess
of (x) costs accrued in accordance with GAAP during the twelve-month period
ending on such date in connection with the Borrower’s and its Affiliates’
purchase of advertisements in the Yellow Pages telephone directory and other
similar telephone directories, over (y) amounts deemed by the Borrower to have
been paid in respect of such advertisements during such twelve-month period as
set forth in the Borrower’s internal management reports detailing its
advertising expenses.
 
1.2.  Plural Forms.  The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.
 
ARTICLE II
 
THE CREDITS
 
2.1.  Revolving Loan Commitments.  From and including the Closing Date and prior
to the Revolving Loan Termination Date, upon the satisfaction of the conditions
precedent set forth in Section 4.1 and 4.2, as applicable, each Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
to (i) make Revolving Loans to the Borrower from time to time and (ii)
participate in Facility LCs issued upon the request of the Borrower, in each
case in an amount that will not result in such Lender’s Outstanding Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment; provided
that at no time shall the Aggregate Outstanding Revolving Credit Exposure
hereunder exceed the Aggregate Revolving Loan Commitment.  Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans
at any time prior to the Revolving Loan Termination Date.  The commitment of
each Lender to lend hereunder shall automatically expire on the Revolving Loan
Termination Date.  The LC Issuer will issue Facility LCs hereunder on the terms
and conditions set forth in Section 2.20.
 
2.2.  Required Payments; Termination.  Any outstanding Revolving Loans shall be
paid in full by the Borrower on the Revolving Loan Termination Date and all
other due and unpaid Secured Obligations shall be paid in full by the Borrower
on the later of the date when due or the Revolving Loan Termination Date.  In
addition, if at any time the Aggregate Outstanding Revolving Credit Exposure
hereunder exceeds the Aggregate Revolving Loan Commitment, the Borrower shall
promptly repay outstanding Revolving Loans and Swing Line
 
 
25

--------------------------------------------------------------------------------

 
 
Loans (or, if no Revolving Loans or Swing Line Loans are outstanding, cash
collateralize the outstanding LC Obligations by depositing funds in the Facility
LC Collateral Account in accordance with Section 2.20.11) in an aggregate amount
equal to the excess of the Aggregate Outstanding Revolving Credit Exposure over
the Aggregate Revolving Loan Commitment.  Notwithstanding the termination of the
Revolving Loan Commitments under this Agreement on the Revolving Loan
Termination Date, until all of the Obligations (other than obligations to pay
fees and expenses with respect to which the Borrower has not received an invoice
and contingent indemnity obligations) shall have been fully paid and satisfied,
all of the rights and remedies under this Agreement and the other Loan Documents
shall survive to the extent provided herein.
 
2.3.  Ratable Loans; Types of Advances.  (a) Each Advance hereunder (other than
a Swing Line Loan) shall consist of Loans made from the several Lenders.  Such
Loans shall be made ratably in proportion to their respective Revolving Loan
Commitments.
 
(b)           The Advances may be Floating Rate Advances or Eurodollar Advances,
or a combination thereof, selected by the Borrower in accordance with Sections
2.8 and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.
 
2.4.  Swing Line Loans.
 
2.4.1  Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Revolving Loan Termination Date, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Commitment,
provided that the Aggregate Outstanding Revolving Credit Exposure shall not at
any time exceed the Aggregate Revolving Loan Commitment, and provided
further that at no time shall the sum of (i) the Swing Line Lender’s Pro Rata
Share of the Swing Line Loans then outstanding, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1 (including
its participation in any Facility LCs), exceed the Swing Line Lender’s Revolving
Loan Commitment at such time.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Revolving Loan Termination Date.
 
2.4.2  Borrowing Notice.  The Borrower shall deliver to the Administrative Agent
and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 12:00 noon (Chicago, Illinois time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day), and (ii) the aggregate amount of the requested Swing Line
Loan which shall be an amount not less than $100,000.  The Swing Line Loans
shall bear interest at the Floating Rate or at such other rate as is agreed upon
by the Borrower and the Swing Line Lender.
 
 
 
26

--------------------------------------------------------------------------------

 
 
2.4.3  Making of Swing Line Loans.  Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax or
other similar form of transmission, of the requested Swing Line Loan.  Not later
than 2:00 p.m. (Chicago, Illinois time) on the applicable Borrowing Date, the
Swing Line Lender shall make available the Swing Line Loan, in funds immediately
available in Chicago, to the Administrative Agent at its address specified
pursuant to Article XIII.  The Administrative Agent will promptly make the funds
so received from the Swing Line Lender available to the Borrower on the
Borrowing Date at the Administrative Agent’s aforesaid address.
 
2.4.4  Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan.  In addition, the Swing Line Lender (i)
may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall, on the fifth (5th) Business Day after the Borrowing
Date of any Swing Line Loan, require each Lender (including the Swing Line
Lender) to make a Revolving Loan in the amount of such Lender’s Pro Rata Share
of such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan.  Not later
than 1:00 p.m. (Chicago, Illinois time) on the date of any notice received
pursuant to this Section 2.4.4, each Lender shall make available its required
Revolving Loan, in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.4.4 shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in Article II.  Unless a Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Sections 4.1 or 4.2, as applicable,
had not been satisfied, such Lender’s obligation to make Revolving Loans
pursuant to this Section 2.4.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender or any other Person, (b) the occurrence or continuance of an Event
of Default or Unmatured Event of Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower, or (d) any other
circumstances, happening or event whatsoever.  In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.4.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied.  In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.4.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.  On the
Revolving Loan Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.
 
 
 
27

--------------------------------------------------------------------------------

 
 
2.5.  Commitment Fee; Aggregate Revolving Loan Commitment; Increase in Aggregate
Revolving Loan Commitment.
 
2.5.1  Commitment Fee.  The Borrower shall pay to the Administrative Agent, for
the account of the Lenders pro rata in accordance with their respective
Revolving Loan Commitments, from and after the Closing Date until the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole,  a
commitment fee (the “Commitment Fee”) accruing at the rate of the then
Applicable Fee Rate on the average daily excess of the Aggregate Revolving Loan
Commitment over the Aggregate Outstanding Revolving Credit Exposure.  All such
Commitment Fees payable hereunder shall be payable quarterly in arrears on each
Payment Date.
 
2.5.2  Reductions in Aggregate Revolving Loan Commitment.  The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part,
ratably among the Lenders in the minimum amount of $5,000,000 (and in multiples
of $1,000,000 in excess thereof), upon at least three (3) Business Days' written
notice to the Administrative Agent, which notice may be conditional and shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Revolving Loan Commitment may not be reduced below the Aggregate
Outstanding Revolving Credit Exposure.  All accrued Commitment Fees shall be
payable on the effective date of any termination of the obligations of the
Lenders to make Credit Extensions hereunder and on the final date upon which all
Loans are repaid.
 
2.5.3  Increase of Revolving Loan Commitments and Incremental Term Loans. The
Borrower may from time to time elect to increase the Revolving Loan Commitments
or add one or more tranches of term loans hereunder (each an “Incremental Term
Loan”), in each case in minimum increments of $5,000,000 so long as, after
giving effect thereto, the aggregate amount of all such increases in Revolving
Loan Commitments and additions of Incremental Term Loans does not exceed
$150,000,000.  Such request shall be made in a written notice given to the
Administrative Agent by the Borrower not less than five (5) Business Days prior
to the proposed effective date of such increase or Incremental Term Loan, which
notice (a “Commitment Increase Notice”) shall specify (A) the amount of the
proposed increase in the Revolving Loan Commitments or the proposed Incremental
Term Loans and (B) the proposed effective date of such increase or Incremental
Term Loans. The Borrower may arrange for any such increase in Revolving Loan
Commitments or tranche of Incremental Term Loans to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Loan
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”); provided that each Augmenting Lender shall be subject to the approval
of the Borrower, the Administrative Agent and (in the case of an increase in the
Revolving Loan Commitments) the LC Issuer (which approval shall not be
unreasonably withheld or delayed).  No consent of any Lender (other than the
Lenders participating in the increase or any Incremental Term Loan) shall be
required for any increase in Revolving Loan Commitments or Incremental Term Loan
pursuant to this Section 2.5.3.  Increases and new Revolving Loan Commitments
and Incremental Term Loans created pursuant to this Section 2.5.3 shall become
effective on
 
 
28

--------------------------------------------------------------------------------

 
 
 
the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof.  Notwithstanding the foregoing, no increase in the
Revolving Loan Commitments (or in the Revolving Loan Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless the following conditions precedent are met: (A) as of the effective date
of such increase or Incremental Term Loan, all representations and warranties
under Article V shall be true and correct in all material respects as though
made on such date (except for those representations and warranties which
expressly relate to an earlier date, which shall have been true and correct as
of such earlier date), no event shall have occurred and then be continuing which
constitutes an Unmatured Event of Default or Event of Default, and the Borrower
and its Subsidiaries, on a pro forma basis shall be in compliance with Sections
6.20 through 6.23 as of the then most recently ended fiscal quarter (as
determined in good faith by the Borrower, including without limitation, as if
(x) the aggregate Revolving Loans and Incremental Term Loans to be outstanding
on the effective date of such increase or Incremental Term Loan (after giving
effect to such increase or Incremental Term Loan) had been outstanding on the
last day of such fiscal quarter, and (y) any increase in Consolidated EBITDA
resulting from any Permitted Acquisition pursuant to Section 6.13.20 and
financed with the proceeds from such additional Revolving Loan Commitments (and
Loans extended thereunder) or Incremental Term Loans had been realized on the
first day of the four fiscal quarter period ending as of the end of such fiscal
quarter, (B) the Borrower, the Administrative Agent, and each Increasing Lender
or Augmenting Lender shall have executed and delivered a “Commitment and
Acceptance” substantially in the form of Exhibit H hereto, (C) counsel for the
Borrower shall have provided to the Administrative Agent supplemental opinions
in form and substance reasonably satisfactory to the Administrative Agent, and
(D) in the case of an increase of the Revolving Loan Commitments, the
Administrative Agent shall have administered the reallocation of the Outstanding
Revolving Credit Exposures as set forth below on the effective date of such
increase ratably among the Lenders (including new Lenders) after giving effect
to such increase. The Borrower hereby agrees to compensate each Lender for all
losses, expenses and liabilities incurred by such Lender in connection with the
sale and assignment of any Eurodollar Loan hereunder on the terms and in the
manner as set forth in Section 3.4 hereof. Upon each increase in the Revolving
Loan Commitments pursuant to this Section, each Lender with a Revolving Loan
Commitment immediately prior to such increase (an “Existing Revolving Credit
Lender”) will automatically and without further act be deemed to have assigned
to each Increasing Lender and Augmenting Lender, in respect of such increase,
and each such Increasing Lender and Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Existing
Revolving Credit Lender’s participations hereunder in outstanding Facility LCs
and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Facility LCs and (ii) participations
hereunder in Swing Line Loans held by each Lender (including each such
Increasing Lender and Augmenting Lender) will equal the percentage of the
aggregate Revolving Loan Commitments of all Lenders with a Revolving Loan
Commitment represented by such Lender’s Revolving Loan Commitment and (b) if, on
the date of such increase, there
 
 
 
29

--------------------------------------------------------------------------------

 
 
are any Revolving Loans outstanding, such Revolving Loans shall on or prior to
the effectiveness of such increase in the Revolving Loan Commitments be prepaid
to the extent necessary from the proceeds of additional Revolving Loans made
hereunder by the Increasing Lenders and Augmenting Lenders, so that, after
giving effect to such prepayments and any borrowings on such date of all or any
portion of such Revolving Loan Commitment increase, the principal balance of all
outstanding Revolving Loans owing to each Lender with a Revolving Loan
Commitment is equal to such Lender’s Pro Rata Share (after giving effect to any
nonratable Revolving Loan Commitment increase resulting from a Revolving Loan
Commitment increase pursuant to this Section 2.5.3) of all then outstanding
Revolving Loans.  The Administrative Agent and the Lenders hereby agree that the
borrowing notice, minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Revolving Loan
Termination Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Revolving Loan Termination
Date may provide for material additional or different financial or other
covenants applicable only during periods after the Revolving Loan Termination
Date and (ii) the Incremental Term Loans may be priced differently than the
Revolving Loans (and may have amortization and mandatory prepayment requirements
prior to the Revolving Loan Termination Date).  Incremental Term Loans may be
made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.5.3.  Nothing contained in this Section 2.5.3 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its
Revolving Loan Commitment hereunder, or provide Incremental Term Loans, at any
time.
 
2.6.  Minimum Amount of Each Advance.  Each Eurodollar Advance shall be in the
minimum amount of $2,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $1,000,000 (and in multiples of
$250,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be (i) in the amount of the excess of the Aggregate Revolving Loan
Commitment over the Aggregate Outstanding Revolving Credit Exposure or (ii) in
such amount as is required, in accordance with Section 2.20.6, to finance the
reimbursement of a draw under a Facility LC.
 
2.7.  Optional Principal Payments.  The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a
 
 
 
30

--------------------------------------------------------------------------------

 
 
minimum aggregate amount of $500,000 or any integral multiple of $100,000 in
excess thereof, with notice to the Administrative Agent by 11:00 a.m. (Chicago,
Illinois time) on the date of repayment, which notice may be conditional.  The
Borrower may at any time pay, without penalty or premium, all outstanding Swing
Line Loans, or, in a minimum amount of $100,000 and increments of $50,000 in
excess thereof, any portion of the outstanding Swing Line Loans, with notice to
the Administrative Agent and the Swing Line Lender by 11:00 a.m. (Chicago,
Illinois time) on the date of repayment, which notice may be conditional.  The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $500,000 in excess thereof, any portion
of the outstanding Eurodollar Advances upon three (3) Business Days' prior
notice to the Administrative Agent, which notice may be conditional.
 
2.8.  Method of Selecting Types and Interest Periods for New Advances.  The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than 5 Interest Periods in effect with respect to all of
the Loans at any time, unless such limit has been waived by the Administrative
Agent in its sole discretion.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) not later than 10:00 a.m. (Chicago,
Illinois time) at least one Business Day before the Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan) and three (3) Business Days
before the Borrowing Date for each Eurodollar Advance, specifying:
 

 
(i)  
the Borrowing Date, which shall be a Business Day, of such Advance,

 

 
(ii)  
the aggregate amount of such Advance,

 

 
(iii)  
the Type of Advance selected, and

 

 
(iv)  
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

 
Not later than 12:00 noon (Chicago, Illinois time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in Federal or other funds
immediately available to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will promptly make the funds so received from the Lenders available to the
Borrower by crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Administrative Agent.
 
2.9.  Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Event of Default.  Floating Rate
Advances (other than Swing Line Advances) shall continue as Floating Rate
Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances pursuant to this Section 2.9 or are repaid in accordance
with Section 2.7.  Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.7 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below)
 
 
 
31

--------------------------------------------------------------------------------

 
 
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest
Period.  Subject to the terms of Section 2.6, the Borrower may elect from time
to time to convert all or any part of an Advance of any Type (other than a Swing
Line Advance) into any other Type or Types of Advances; provided  that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto.  Notwithstanding anything to the
contrary contained in this Section 2.9, during the continuance of an Event of
Default or an Unmatured Event of Default, the Administrative Agent may (or shall
at the direction of the Required Lenders), by notice to the Borrower, declare
that no Advance may be made, converted or continued as a Eurodollar
Advance.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago,
Illinois time) at least one (1) Business Day, in the case of a conversion into a
Floating Rate Advance, or three (3) Business Days, in the case of a conversion
into or continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:
 

 
(i)  
the requested date, which shall be a Business Day, of such conversion or
continuation,

 

 
(ii)  
the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

 
(iii)  
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 
2.10.  Changes in Interest Rate, etc.  Each Floating Rate Advance (other than
a  Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day.  Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day.  Changes
in the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate.  Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurodollar Advance based upon the Borrower's selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof.   No Interest Period
in respect of any Revolving Loan may end after the Revolving Loan Termination
Date.
 
2.11.  Default Rate.  To the extent permitted by applicable law, (i) if any
principal of any Loan is not paid when due, whether at stated maturity, upon
acceleration or otherwise, all amounts of principal of the Loans shall, for so
long as any principal remains past due, bear interest, after as well as before
judgment, at a rate per annum equal to 2.00% plus the rate otherwise applicable
to such Loan as provided in Section 2.10 and (ii) if any interest on any Loan,
or any fee or other amount payable by the Borrower hereunder is not paid when
due, such amount shall bear interest, after as well as before judgment, at a
rate per annum equal to 2.00% plus the rate applicable to Floating Rate Loans as
provided in Section 2.10.
 
 
32

--------------------------------------------------------------------------------

 
 
2.12.  Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent's address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 noon (Chicago, Illinois time) on the date when due and shall
(except with respect to repayments of Swing Line Loans, and except in the case
of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the Lenders.  Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.  The Administrative Agent
is hereby authorized to charge the account of the Borrower maintained with
JPMorgan Chase for each payment of the Obligations as it becomes due
hereunder.  Each reference to the Administrative Agent in this Section 2.12
shall also be deemed to refer, and shall apply equally, to the LC Issuer in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.20.6.
 
2.13.  Noteless Agreement; Evidence of Indebtedness.
 

 
(i)  
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

 
(ii)  
The Administrative Agent shall also maintain accounts in which it will record
(a) the date and the amount of each Loan made hereunder, the Type thereof and
the Interest Period (in the case of a Eurodollar Advance) with respect thereto,
(b) the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, (c) the original stated
amount of each Facility LC and the amount of LC Obligations outstanding at any
time, (d) the effective date and amount of each Assignment Agreement delivered
to and accepted by it and the parties thereto pursuant to Section 12.3, (e) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender's share thereof, and (f) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest.

 

 
(iii)  
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 
 
 
33

--------------------------------------------------------------------------------

 
 

 
(iv)  
Any Lender may request that its Revolving Loans or, in the case of the Swing
Line Lender, the Swing Line Loans, be evidenced by promissory notes (the
“Notes”) in substantially the form of Exhibit E, with appropriate changes for
notes evidencing Swing Line Loans.  In such event, the Borrower shall prepare,
execute and deliver to such Lender such Note(s) payable to such
Lender.  Thereafter, the Loans evidenced by such Note(s) and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein, except to
the extent that any such Lender subsequently returns any such Note(s) for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above.

 
2.14.  Telephonic Notices.  The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice.  If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.
 
2.15.  Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity.  Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion.  Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar
Advances, LC Fees and all other fees hereunder shall be calculated for actual
days elapsed on the basis of a 360-day year.  Interest on Floating Rate Advances
shall be calculated for actual days elapsed on the basis of a 365/366-day
year.  Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to 12:00 noon
(Chicago, Illinois time) at the place of payment.  If any payment of principal
of or interest on an Advance, any fees or any other amounts payable to the
Administrative Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.
 
 
34

--------------------------------------------------------------------------------

 
 
2.16.  Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans.  Promptly after receipt thereof,
the Administrative Agent will notify each Lender of the contents of each
Aggregate Revolving Loan Commitment reduction notice, Borrowing Notice, Swing
Line Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder.  The Administrative Agent will notify the
Borrower and each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give the
Borrower and each Lender prompt notice of each change in the Alternate Base
Rate.  Not later than 12:00 noon (Chicago, Illinois time) on each Borrowing Date
(except with respect to Revolving Loans made available pursuant to the terms of
Section 2.4.4), each Lender shall make available its Revolving Loan or Revolving
Loans in funds immediately available in Chicago to the Administrative Agent at
its address specified pursuant to Article XIII.  The Administrative Agent will
promptly make the funds so received from the Lenders available to the Borrower
at the Administrative Agent’s aforesaid address.
 
2.17.  Lending Installations.  Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as
applicable, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as applicable,
for the benefit of any such Lending Installation.  Each Lender and the LC Issuer
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
 
2.18.  Non-Receipt of Funds by the Administrative Agent.  Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
 
 
35

--------------------------------------------------------------------------------

 
 
2.19.  Replacement of Lender.  If (x) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender's obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (y) any
Lender becomes a Defaulting Lender hereunder or (z) in connection with any
proposed amendment, waiver or consent  requiring the consent of “each Lender” or
“each Lender affected thereby,” the consent of the Required Lenders is obtained,
but the consent of other necessary Lenders is not obtained (any Lender so
affected or subject to the foregoing clauses (x) or (y) or failing to provide a
consent as described in clause (z), an “Affected Lender”), the Borrower may
elect to terminate or replace the Revolving Loan Commitment and Loans of such
Affected Lender, provided that concurrently with such termination or
replacement, (i) if the Affected Lender is being replaced, another bank or other
entity which is reasonably satisfactory to the Borrower and the Administrative
Agent shall agree, as of such date, to purchase for cash the Outstanding
Revolving Credit Exposure of the Affected Lender pursuant to an Assignment
Agreement substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrower shall pay to such
Affected Lender in immediately available funds on the day of such replacement
(A) all interest, fees and other amounts then accrued but unpaid to such
Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender, in each case to the extent not paid
by the purchasing lender and (iii) if the Affected Lender is being terminated,
the Borrower shall pay to such Affected Lender all Obligations due to such
Affected Lender (including the amounts described in the immediately preceding
clauses (i) and (ii) plus, to the extent not paid by the replacement Lender, the
outstanding principal balance of such Affected Lender’s Credit Extensions).  The
Administrative Agent shall record such payments made by the Borrower in
accordance with Section 2.13.
 


2.20.  Facility LCs.
 
2.20.1  Existing Letters of Credit; Issuance.  The Borrower, the Lenders, the
Administrative Agent and the LC Issuer agree and confirm that, as of the Closing
Date, and subject to the satisfaction of the condition precedent set forth in
Section 4.1, the Existing Letters of Credit shall (x) be deemed to have been
issued pursuant to this Agreement, (y) constitute Facility LCs, and (z) be
governed by this Section 2.20, together with the other terms and conditions of
this Agreement.  The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby Letters of Credit (each, a “Facility
LC”) and to renew, extend, increase, decrease or otherwise modify each Facility
LC (“Modify,” and each such action, a “Modification”), from time to time from
and including the date of this Agreement and prior to the Revolving Loan
Termination Date upon the request of the Borrower; provided that immediately
after each such Facility LC is issued or Modified, (i) the aggregate amount of
the outstanding LC Obligations shall not exceed $60,000,000 and (ii) the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Loan Commitment.  Subject
 
 
36

--------------------------------------------------------------------------------

 
 
 
to the remaining terms of this Section 2.20.1, no Facility LC shall have an
expiry date later than the earlier of (x) the fifth Business Day prior to the
Revolving Loan Termination Date and (y) one year after its issuance; provided
that any Facility LC with a one-year term may provide for the renewal thereof
for additional one-year periods (which in no event shall extend beyond the date
referred to in the preceding clause (x)); provided, further, that so long as
approved by the Administrative Agent and the LC Issuer (which approvals shall
not be unreasonably withheld), Facility LCs with stated face amounts not in
excess of $250,000 in the aggregate may have expiry dates that occur within
three years of the dates of issuance thereof but in any event no later than the
date referred to in the preceding clause (x)).  Notwithstanding anything to the
contrary set forth in this Agreement, a Facility LC may have an expiry date
which occurs after the Revolving Loan Termination Date so long as the
Administrative Agent receives from the Borrower, at least five (5) Business Days
prior to the Revolving Loan Termination Date, an amount in immediately available
funds equal to at least 105% of the LC Obligations owing under or in connection
with such Facility LC.  Such funds shall secure the repayment of such LC
Obligations and any other then outstanding Secured Obligations, if any, in
respect of such Facility LC and shall be deposited in the Facility LC Collateral
Account.  The Borrower shall ensure that the Administrative Agent for the
benefit of the LC Issuer and the Lenders at all times maintains a perfected
first priority Lien upon and control over the Facility LC Collateral
Account.  Such funds and any interest accrued thereon (to the extent not applied
to reimburse the LC Issuer for any draw under a Facility LC) shall be returned
to the Borrower within three Business Days after the expiration of the Facility
LC relating to the LC Obligations secured by such funds.
 
2.20.2  Participations.  Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
 
2.20.3  Notice.  Subject to Section 2.20.1, the Borrower shall give the LC
Issuer notice prior to 10:00 a.m. (Chicago, Illinois time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby.  Upon receipt of such notice, the LC Issuer shall
promptly notify the Administrative Agent, and, upon issuance only, the
Administrative Agent shall promptly notify each Lender, of the contents thereof
and of the amount of such Lender’s participation in such proposed Facility
LC.  The issuance or Modification by the LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.
 
 
 
37

--------------------------------------------------------------------------------

 
 
2.20.4  LC Fees.  The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, a letter of credit fee at a per annum rate equal to the Applicable
Margin for Eurodollar Advances of Revolving Loans then in effect times the
average daily undrawn aggregate stated amount under the Facility LCs, such fee
to be payable in arrears on each Payment Date.  The Borrower shall also pay to
the LC Issuer for its own account with respect to each Facility LC, in arrears
on each Payment Date after the issuance thereof for so long as such Facility LC
is outstanding, a fronting fee in an amount equal to 0.125% times the average
daily undrawn amount of such Facility LC, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.  Each fee described in this Section
2.20.4 shall constitute an “LC Fee”.
 
2.20.5  Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”).  The responsibility of the LC Issuer to the Borrower
and each Lender shall be only to determine that the documents (including each
demand for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC.  The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Event of Default or any condition precedent whatsoever, to reimburse the
LC Issuer on demand for (i) such Lender’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii)
interest on the foregoing amount to be reimbursed by such Lender, for each day
from the date of the LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Chicago, Illinois time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three (3) days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.
 
2.20.6  Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer for any amounts to be paid
by the LC Issuer.  Upon any drawing under any Facility LC, a reimbursement in
respect thereof shall be made by the Borrower on the date of the drawing if the
Borrower shall have received written notice of such drawing prior to 10:00 a.m.
Chicago time on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon Chicago
time on (i) the Business Day that the Borrower
 
 
38

--------------------------------------------------------------------------------

 
 
 
receives such notice, if such notice is received prior to 10:00 a.m. Chicago
time on the day of receipt or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that neither the Borrower nor any
Lender shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower or such Lender to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of the LC Issuer in determining whether a request presented under any Facility
LC issued by it complied with the terms of such Facility LC or (ii) the LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  Whether or not an Event of Default or Unmatured Event of
Default has occurred and is continuing, unless the Borrower elects to repay a
Reimbursement Obligation, regardless of whether the conditions for making a
Revolving Loan under Section 4.2 have been satisfied, such unpaid Reimbursement
Obligation shall be automatically converted into a Revolving Loan as of the date
of the payment by the LC Issuer giving rise to the Reimbursement
Obligation.  Such Revolving Loan shall be in an amount equal to the amount of
the unpaid Reimbursement Obligation.  Such Revolving Loan shall initially
constitute a Floating Rate Advance and the proceeds of such Advance shall be
used to repay such Reimbursement Obligation.  Such Floating Rate Advance may be
converted into a Eurodollar Advance in accordance with the terms of Section
2.9.  If the Borrower at any time fails to repay a Reimbursement Obligation
pursuant to this Section 2.20, such unpaid Reimbursement Obligation shall at
that time be automatically converted into an Obligation and the Borrower shall
be deemed to have elected to borrow a Revolving Loan from the Lenders, as of the
date of the payment by the LC Issuer giving rise to the Reimbursement
Obligation, in an amount equal to the amount of the unpaid Reimbursement
Obligation.  Such Revolving Loan shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to a Revolving Loan if the Borrower shall have failed to make such payment to
the Administrative Agent for the account of the LC Issuer prior to such
time.  Such Revolving Loan shall constitute a Floating Rate Advance and the
proceeds of such Advance shall be used to repay such Reimbursement
Obligation.  If, for any reason, the Borrower fails to repay a Reimbursement
Obligation on the day such Reimbursement Obligation arises and, for any reason,
the Lenders are unable to make or have no obligation to make a Revolving Loan,
then such Reimbursement Obligation shall bear interest from and after such day,
until paid in full, at the interest rate applicable to a Floating Rate
Advance.  The Borrower agrees to indemnify the LC Issuer against any loss or
expense determined by the LC Issuer in good faith to have resulted from any
conversion pursuant to this Section 2.20 by reason of the inability of the LC
Issuer to convert the amount received from the Borrower or from the Lenders, as
applicable, into an amount equal to the amount of such Reimbursement
Obligation.  The LC Issuer will pay to each Lender ratably as its interests
shall appear all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Lender has made
payment to the LC Issuer in respect of such Facility LC pursuant to Section
2.20.5.
 
 
 
39

--------------------------------------------------------------------------------

 
 
2.20.7  Obligations Absolute.  The Borrower’s obligations under this Section
2.20 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, any of its Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower.  Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.
 
2.20.8  Actions of LC Issuer.  The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC
Issuer.  The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
2.20.9  Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities and related reasonable out-of-pocket
costs or expenses which such Lender, the LC Issuer or the Administrative Agent
may incur (or which may be claimed against such Lender, the LC Issuer or the
Administrative Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed
 
 
 
40

--------------------------------------------------------------------------------

 
 
use of any Facility LC, including, without limitation, any such claims, damages,
losses, liabilities, costs or expenses which the LC Issuer may incur by reason
of or in connection with the LC Issuer issuing any Facility LC which specifies
that the term “Beneficiary” included therein includes any successor by operation
of law of the named Beneficiary, but which Facility LC does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, the LC Issuer or the Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this Section
2.20.9 is intended to limit the obligations of the Borrower under any other
provision of this Agreement.
 
2.20.10  Lenders’ Indemnification.  Each Lender shall, ratably in accordance
with its Pro Rata Share (determined as of the date the indemnity payment is
sought), indemnify the LC Issuer, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrower)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct or the LC Issuer’s failure
to pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.
 
2.20.11  Facility LC Collateral Account.  The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements reasonably satisfactory to
the Administrative Agent and the Borrower (the “Facility LC Collateral Account”)
at the Administrative Agent’s office at the address specified pursuant to
Article XIII, in the name of the Borrower but under the sole dominion and
control of the Administrative Agent for the benefit of the LC Issuers and the
Lenders and in which the Borrower shall have no interest other than as set forth
in Section 8.1.  The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuer, a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Secured Obligations in respect of Facility LCs.  The Borrower
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.2 as collateral for the payment and performance of the LC
Obligations and the other Secured Obligations in respect of Facility LCs.  Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower for the portion of
the LC Obligations relating to Facility LCs issued for the account of the
Borrower under this
 
 
 
41

--------------------------------------------------------------------------------

 
 
Agreement.  The Administrative Agent will invest any funds on deposit from time
to time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan Chase having a maturity not exceeding thirty (30) days.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied to reimburse the LC Issuer for Reimbursement
Obligations for which it has not been reimbursed and as collateral for the
remaining LC Obligations.  If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 8.1, such amount (to the extent
not applied) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.2, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.2.  Nothing in this Section
2.20.11 shall either require the Borrower or any Guarantor to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by this Section, Section 2.2 or Section 8.1.
 
2.20.12  Rights as a Lender.  In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
 
2.21.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 2.21 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender.
 
2.22.  Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)  fees shall cease to accrue on the Revolving Loan Commitment of such
Defaulting Lender pursuant to Section 2.5.1;
 
(b)  the Revolving Loan Commitment and Outstanding Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;
 
 
 
42

--------------------------------------------------------------------------------

 
 
(c)  if any Swing Line Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i)           all or any part of the Swing Line Exposure or LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Outstanding Revolving Credit Exposures prior to
such reallocation plus such Defaulting Lender’s Swing Line Exposure and LC
Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving  Loan Commitments;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize for the benefit of the LC Issuer
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.20.11 for so
long as such LC Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.20.4 with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5.1 and Section 2.20.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
 
(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the LC Issuer or any
other Lender hereunder, all letter of credit fees payable under Section 2.20.4
with respect to such Defaulting Lender’s LC Exposure shall be payable to the LC
Issuer until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d)  so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure and the Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any newly
made Swing Line Loan or any newly issued or increased Facility LC shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(c)(i) (and such Defaulting Lender shall not participate therein).
 
 
43

--------------------------------------------------------------------------------

 
 
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swing Line Lender or the LC Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swing Line Lender shall not
be required to fund any Swing Line Loan and the LC Issuer shall not be required
to issue, amend or increase any Facility LC, unless the Swing Line Lender or the
LC Issuer, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Swing Line Lender or the LC Issuer,
as the case may be, to eliminate any risk to it in respect of such Lender
hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the LC Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.
 
For purposes of this Section 2.22, (x) “Swing Line Exposure” shall mean, with
respect to any Defaulting Lender at any time, such Defaulting Lender’s Pro Rata
Share of the aggregate principal amount of all Swing Line Loans outstanding at
such time and (y)  “LC Exposure” shall mean, with respect to any Defaulting
Lender at any time, such Defaulting Lender’s Pro Rata Share of the LC
Obligations at such time.
 
ARTICLE III

 
YIELD PROTECTION; TAXES
 
3.1.  Yield Protection.  If any Change in Law:
 

 
(i)  
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances);

 

 
(ii)  
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Revolving Loan Commitment or Eurodollar Loans or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Revolving Loan Commitment or Eurodollar Loans or Facility LCs
(including participations therein), or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Revolving Loan Commitment or Eurodollar Loans or
Facility LCs (including participations therein) held or interest or LC Fees
received by it, by an amount deemed material by such Lender or the LC Issuer, as
applicable; or

 
 
 
44

--------------------------------------------------------------------------------

 
 
 

 
(iii)  
subjects any Recipient to any taxes (other than (A) Taxes, (B) Other Taxes, (C)
Excluded Taxes or (D) Other Connection Taxes on gross or net income, profits or
revenue (including value-added or similar taxes)) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto,

 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, the LC Issuer or any other Recipient of making
or maintaining its Eurodollar Loans (in the case of the preceding clauses (i) or
(ii)) or Loans (in the case of preceding clause (iii)) or Revolving Loan
Commitment or of issuing or participating in Facility LCs, as applicable, or to
reduce the return received by such Lender or applicable Lending Installation,
the LC Issuer or any other Recipient in connection with such Loans or Revolving
Loan Commitment or Facility LCs (including participations therein), then, within
fifteen (15) days of demand, accompanied by the written statement required by
Section 3.6, by such Lender, the LC Issuer or such other Recipient, as
applicable, the Borrower shall pay such Lender, the LC Issuer or such other
Recipient, as applicable, such additional amount or amounts as will compensate
such Lender, the LC Issuer or such other Recipient, as applicable, for such
increased cost or reduction in amount received.
 
3.2.  Changes in Capital Adequacy Regulations. If any Lender or LC Issuer
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or LC Issuer’s
capital or on the capital of such Lender’s or LC Issuer’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Loans or Facility LCs held by, such Lender, or the Facility LCs issued by
such LC Issuer, to a level below that which such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or LC Issuer’s policies and the
policies of such Lender’s or LC Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or LC
Issuer, as the case may be, within fifteen (15) days after receipt by the
Borrower of written demand by such Lender or LC Issuer pursuant to Section 3.6,
such additional amount or amounts as will compensate such Lender or LC Issuer or
such Lender’s or LC Issuer’s holding company for any such reduction suffered.
 
3.3.  Availability of Types of Advances.  If the Administrative Agent determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or no reasonable basis exists for determining the
Eurodollar Base Rate, then the Administrative Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances on the respective last days
of the then current Interest Periods with respect to such Revolving Loans or
within such earlier period as required by law, subject to the payment of any
funding indemnification amounts required by Section 3.4.
 
 
 
45

--------------------------------------------------------------------------------

 
 
3.4.  Funding Indemnification.  If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower will indemnify each Lender for any
loss or cost (excluding lost profit) incurred by it resulting therefrom,
including, without limitation, any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance, within fifteen
(15) days after receipt by the Borrower of written demand by such Lender
pursuant to Section 3.6.
 
3.5.  Taxes.
 

 
(i)  
Subject to Section 3.5(v) below, all payments by the Borrower to or for the
account of any Lender or the LC Issuer or the Administrative Agent hereunder or
under any Note shall be made free and clear of and without deduction for any and
all Taxes.  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, LC Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof or, if a receipt cannot be obtained with reasonable efforts,
such other evidence of payment as is reasonably acceptable to the Administrative
Agent, in each case within thirty (30) days after such payment is made.

 

 
(ii)  
In addition, the Borrower shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under any Note or Facility LC
Application or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note or Facility LC Application (“Other Taxes”).

 

 
(iii)  
The Borrower shall indemnify the Administrative Agent, the LC Issuer and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender as a
result of its Revolving Loan Commitment, any Credit Extensions made by it
hereunder, any Facility LC issued or participated in by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that the Borrower shall not be obligated to
reimburse the Administrative Agent, the LC Issuer or a Lender in respect of
penalties, interest or similar liabilities attributable to such Taxes or Other
Taxes if such penalties, interest or

 
 
 
46

--------------------------------------------------------------------------------

 
 

 
 
similar liabilities are attributable to a failure or delay by the Administrative
Agent, the LC Issuer or a Lender to make a written request therefore pursuant to
Section 3.6; provided, further, that no request delivered within the ninety (90)
day period described in Section 3.6 shall constitute a delayed
request.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent, the LC Issuer or such Lender
makes demand therefor pursuant to Section 3.6.

 

 
(iv)  
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date on which it becomes a party to
this Agreement or changes its lending office under this Agreement (but in any
event before a payment is due to it hereunder), (i) deliver to each of the
Borrower and the Administrative Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI (or successor forms), certifying
in either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (including backup withholding taxes), or (ii) in the case of a Non-U.S.
Lender that is fiscally transparent, deliver to the Administrative Agent a
United States Internal Revenue Form W-8IMY (or successor forms) together with
the applicable accompanying forms, W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States Federal income tax
(including backup withholding taxes).  Each Non-U.S. Lender further undertakes
to deliver to each of the Borrower and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative Agent.

 

 
(v)  
For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv) above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

 

 
(vi)  
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 
 
 
47

--------------------------------------------------------------------------------

 
 

 
(vii)  
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent or the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 3.5(vii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

 
(viii)  
Each Lender shall severally indemnify the Administrative Agent for any taxes
(but, in the case of any Taxes or Other Taxes, only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such Taxes
or Other Taxes and without limiting the obligation of the Credit Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 3.5(viii) shall be paid within ten (10) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. The obligations of the Lenders under this Section 3.5(viii) shall survive
the payment of the Obligations and the termination of this Agreement.

 

 
(ix)  
The Administrative Agent, the LC Issuer and each Lender shall take such steps as
the Borrower reasonably requests to apply or otherwise take advantage of any tax
refund or offsetting tax credit or other similar tax benefit arising out of or
in conjunction with any amounts for which they have been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.5.  If the Administrative Agent, the LC Issuer or a
Lender determines that it has received a tax benefit arising out of or in
conjunction with any amounts as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 3.5, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrower
under this Section 3.5 with respect to the amounts giving rise to such refund);
provided, however, that during the continuance of an Event of Default, any such
refund shall be applied in reduction of the Secured Obligations.

 
 
 
48

--------------------------------------------------------------------------------

 
 

 
(x)  
The Administrative Agent, the LC Issuer, and each Lender shall take reasonable
steps to avoid the need for the Borrower to pay any amounts under this Section
3.5, but they shall not be required to take any steps that would impose material
costs or other detriments on them.  Any such cost incurred by the Administrative
Agent, the LC Issuer or any Lender shall constitute a Secured Obligation and the
Borrower shall reimburse such Person for such cost.

 
3.6.  Lender Statements; Survival of Indemnity.  Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loan shall be calculated as though each Lender funded its
Eurodollar Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement.  The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement; provided that the Borrower shall not be required to make any
payments pursuant to Section 3.1, 3.2, 3.4 or 3.5 to a Lender or LC Issuer for
any increased costs incurred or reductions suffered more than ninety (90) days
prior to the date that such Lender or LC Issuer, as the case may be, notifies
the Borrower of the circumstances giving rise to such increased costs or
reductions and of such Lender's or the LC Issuer's intention to claim
compensation therefor (except that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the ninety (90) day period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
3.7.  Alternative Lending Installation.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the reasonable
judgment of such Lender, reasonably disadvantageous to such Lender.  A Lender’s
designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.19 to replace a Lender.
 
ARTICLE IV

 
CONDITIONS PRECEDENT
 
4.1.  Initial Credit Extension.  The Lenders shall not be required to make the
initial Credit Extension hereunder unless the following conditions precedent are
satisfied (or waived by the Administrative Agent) immediately prior to or
substantially concurrent with such initial Credit Extension:
 
4.1.1  Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Credit Party, in each case, together with all amendments
thereto, and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization.
 
 
49

--------------------------------------------------------------------------------

 
 
4.1.2  Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Credit Party, in each case, of its by-laws and of
its Board of Directors' resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which such Credit Party
is a party.
 
4.1.3  An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Credit Party, in each case, which
shall identify by name and title and bear the signatures of the Authorized
Officers and any other officers of such Credit Party authorized to sign the Loan
Documents to which such Credit Party is party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by such Credit Party.
 
4.1.4  A certificate signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date (i) no Event of Default or
Unmatured Event of Default has occurred and is continuing, (ii) all of the
representations and warranties in Article V shall be true and correct in all
material respects as of such date and (iii) other than  as disclosed in public
filings with the Securities and Exchange Commission prior to the initial Credit
Extension Date, no material adverse change in the business, assets, condition
(financial or otherwise), or Property of the Borrower and its Subsidiaries,
taken as a whole, has occurred since December 31, 2009.
 
4.1.5  (a)  A written opinion of the Borrower's in-house counsel, in form and
substance reasonably satisfactory to the Administrative Agent and addressed to
the Administrative Agent and the Lenders, in substantially the form of Exhibit
A-1, (b) a written opinion of Cravath, Swaine & Moore LLP, special New York
counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and addressed to the Administrative Agent and the Lenders,
in substantially the form of Exhibit A-2 and (c) a written opinion of Richards,
Layton & Finger, special Delaware counsel to the Credit Parties, addressed to
the Administrative Agent and the Lenders, in substantially the form of Exhibit
A-3.
 
4.1.6  Any Notes requested by a Lender pursuant to Section 2.13 payable to each
such requesting Lender.
 
4.1.7  All legal matters shall be reasonably satisfactory to the Administrative
Agent.
 
4.1.8  The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Administrative Agent, on behalf of the Lenders,
holds a perfected Lien upon the Collateral having the priority required by the
Collateral Documents and that is perfected to the extent required by the
Collateral Documents, or that arrangements reasonably satisfactory to the
Administrative Agent for so perfecting such Liens are in place.
 
 
 
50

--------------------------------------------------------------------------------

 
 
4.1.9  Evidence reasonably satisfactory to the Administrative Agent that (A) the
Lenders, the Administrative Agent and the Lead Arranger have received all fees
required to be paid, and all expenses for which invoices have been presented, on
or before the Closing Date and (B) each Departing Lender shall have received
payment in full of all of the “Obligations” under the Existing Credit Agreement
(other than obligations to pay fees and expenses with respect to which the
Borrower has not received an invoice, “Rate Management Obligations”, contingent
indemnity obligations and other contingent obligations owing to it under the
“Loan Documents” as defined in the Existing Credit Agreement).
 
4.1.10  The Administrative Agent shall have received (i) audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Closing Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements have been filed with the Securities and Exchange
Commission, and (iii) financial statement projections through and including the
Borrower’s 2015 fiscal year (including a reasonably detailed description of the
assumptions used in preparing such projections).
 
4.1.11  Such other documents as the Administrative Agent or its counsel may have
reasonably requested, including, without limitation, the Collateral Documents
and those other documents set forth in Exhibit G hereto.
 
4.2.  Each Credit Extension.  The Lenders shall not (except as otherwise set
forth in Section 2.4.4 or Section 2.20.6 with respect to Revolving Loans
extended for the purpose of repaying Swing Line Loans or reimbursing draws under
Facility LCs, as the case may be) be required to make any Credit Extension
unless on the applicable Credit Extension Date:
 
4.2.1  There exists no Event of Default or Unmatured Event of Default.
 
4.2.2  The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date in all material respects except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.
 
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2.1 and 4.2.2 have been satisfied.
 
 
 
51

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to each Lender and the Administrative Agent
as of each of (i) the date of the initial Credit Extension hereunder and (ii)
each date as required by Section 4.2:
 
5.1.  Existence and Standing.  Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
5.2.  Authorization and Validity.  The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder.  The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper proceedings, and the
Loan Documents to which the Borrower is a party constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, fraudulent conveyances, reorganization or similar laws
relating to or affecting the enforcement of creditors' rights generally; (ii)
general equitable principles (whether considered in a proceeding in equity or at
law); and (iii) requirements of reasonableness, good faith and fair dealing.
 
5.3.  No Conflict; Government Consent.  Neither the execution and delivery by
the Borrower or its Subsidiaries, as applicable, of the Loan Documents to which
such Person is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries except for violations which
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect, or (ii) the Borrower's or any Subsidiary's articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating agreement or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with, or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of, any such indenture,
instrument or agreement, except for violations which individually or in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect.  No material order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other material action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents, except filings
necessary to perfect Liens created under the Loan Documents.
 
 
52

--------------------------------------------------------------------------------

 
 
5.4.  Financial Statements.  The December 31, 2009 audited consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Administrative Agent and the Lenders were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial condition and operations of the Borrower and its Subsidiaries at such
date and the consolidated results of their operations for the period then ended
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared.
 
5.5.  Material Adverse Change.  Other than as disclosed in public filings with
the Securities and Exchange Commission prior to the initial Credit Extension
Date, since December 31, 2009, there has been no change in the business, assets,
condition (financial or otherwise), or Property of the Borrower and its
Subsidiaries taken together, in each case which could reasonably be expected to
have a Material Adverse Effect.
 
5.6.  Taxes.  The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except (i) in respect of
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles or (ii) to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.  The United States federal income
tax returns of the Borrower and its Subsidiaries have been audited by the
Internal Revenue Service or the relevant statute of limitations has expired
through the 2005 fiscal year.  No Liens have been filed and no claims are being
asserted with respect to such taxes that would reasonably be expected to have a
Material Adverse Effect.
 
5.7.  Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions.
 
5.8.  Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
 
5.9.  ERISA.  The Unfunded Liabilities of all Single Employer Plans would not
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any other member of the Controlled Group has incurred, or reasonably expects
to incur, pursuant to Section 4201 of ERISA, any withdrawal liability to
Multiemployer Plans that in the aggregate would reasonably be expected to have a
Material Adverse Effect.  Each Plan complies in all material respects with all
applicable requirements of law and regulations.  No Reportable Event has
occurred with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.  No steps have been taken to reorganize or terminate,
within the meaning of Title IV of ERISA, any Multiemployer Plan.
 
 
 
53

--------------------------------------------------------------------------------

 
 
5.10.  Accuracy of Information.  The Loan Documents and other written statements
furnished by the Borrower and its Subsidiaries to the Administrative Agent in
connection with the negotiation of, and compliance with, the Loan Documents (as
modified or supplemented by information so furnished) taken as a whole do not
contain any material misstatement of fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that with respect to projected financial information, the Borrower and its
Subsidiaries represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.
 
5.11.  Regulations T, U, and X.  The Borrower will ensure that no use of
Advances or proceeds thereof will violate Regulation T, U or X.
 
5.12.  Material Agreements; Restrictions on Dividends.  As of the Closing Date,
neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect.  As of the Closing
Date, neither the Borrower nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect (other than any
agreement or instrument evidencing or governing Indebtedness).
 
5.13. Compliance With Laws.  The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except such non-compliances that would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  This Section 5.13 does not relate to taxes which are the
subject of Section 5.6, to employee benefits or ERISA matters which are the
subject of Section 5.9 and to environmental matters which are the subject of
Section 5.16.
 
5.14.  Ownership of Properties; Priority of Liens.  The Borrower and its
Subsidiaries have good title, free of all Liens other than those permitted by
Section 6.15, to all of the material Property and assets reflected in the
Borrower's most recent consolidated financial statements provided to the
Administrative Agent, as owned by the Borrower and its Subsidiaries.  The
Borrower and its Subsidiaries own or are licensed to use all trademarks,
tradenames, copyrights, patents and other intellectual property necessary to
their business as currently conducted, and to the knowledge of the Borrower, the
use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person.  To the extent governed by
Article 8 or Article 9 of the UCC, when financing statements have been filed in
the appropriate offices, the Administrative Agent has a perfected first priority
Lien upon all of the Collateral, subject to (i) Liens permitted by Section 6.15,
(ii) filings under any federal statute for patents, trademarks, and copyrights,
and (iii) Collateral in which security interests or liens can only be perfected
through compliance with the terms of the Federal Assignment of Claims Act.
 
 
 
54

--------------------------------------------------------------------------------

 
 
5.15.  Plan Assets; Prohibited Transactions.  The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code).
 
5.16.  Environmental Matters.  The Borrower is in compliance with Environmental
Laws, except for any non-compliance which could not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
 
5.17.  Investment Company Act.  Neither the Borrower nor any Subsidiary is
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
5.18.  Insurance.  The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies, or pursuant
to self-insurance arrangements, insurance on all their material Property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as is reasonably consistent with sound business
practice.
 
5.19.  No Event of Default or Unmatured Event of Default.  No Event of Default
or Unmatured Event of Default has occurred and is continuing.
 
5.20.  SDN List Designation.  Neither the Borrower nor any of its Subsidiaries
or, to the Borrower’s knowledge, Affiliates is a country, individual or entity
named on the Specifically Designated National and Blocked Persons (SDN) list
issued by the Office of Foreign Asset Control of the Department of the Treasury
of the United States of America.
 
5.21.  Solvency.  Immediately prior to and after the consummation of the
transactions to occur as of the initial Credit Extension Date, prior to and
immediately following the making of each Credit Extension on the initial Credit
Extension Date, and prior to and after giving effect to the application of the
proceeds of such Credit Extensions: (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at fair valuation, will
exceed the debts and liabilities, subordinated, contingent, or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis, (ii) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the Closing
Date and after the initial Credit Extension Date.
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
COVENANTS
 
Until the Revolving Loan Commitments have expired or been terminated, the LC
Obligations have expired, been reimbursed or been cash collateralized (in each
case in accordance with the terms of this Agreement), and the other Obligations
have been paid in full (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, contingent indemnity
obligations, other contingent obligations, Rate Management Obligations and
Banking Services Obligations), unless the Required Lenders shall otherwise
consent in writing:
 
6.1.  Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:
 
6.1.1  Within ninety (90) days after the close of each of its fiscal years,
financial statements prepared in accordance with Agreement Accounting Principles
on a consolidated basis for itself and its consolidated Subsidiaries (including,
to the extent required by Regulation S-X promulgated by the SEC, consolidating
footnote disclosure), including balance sheets as of the end of such period,
statements of income and statements of cash flows, accompanied by (a) an audit
report, unqualified as to scope, of a nationally recognized firm of independent
public accountants or other independent public accountants reasonably acceptable
to the Required Lenders and (b) a certificate of said accountants (which
certificate may be limited to the extent required by generally accepted
accounting principles, rules or guidelines) that, in the course of their audit
of the financial statements of the Borrower and its consolidated Subsidiaries,
which audit was conducted in accordance with generally accepted accounting
standards, they have obtained no knowledge of any Event of Default or Unmatured
Event of Default, or if, in the opinion of such accountants, any Event of
Default or Unmatured Event of Default shall exist, stating the nature and status
thereof (for purposes hereof, delivery of the Borrower’s annual report on Form
10-K (which shall be deemed delivered on the date when such document is posted
on the SEC’s website at www.sec.gov or any replacement website) will be
sufficient in lieu of delivery of such financial statements and audit report).
 
6.1.2  Within forty-five (45) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its consolidated
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated statements of income and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter
(including, to the extent required by Regulation S-X promulgated by the SEC,
consolidating footnote disclosure), all certified as to fairness of presentation
in all material respects in accordance with Agreement Accounting Principles,
compliance with Agreement Accounting Principles, and consistency by its chief
financial officer or treasurer, except for normal year-end audit adjustments and
the absence of footnotes (for purposes hereof, delivery of the Borrower’s
quarterly report on Form 10-Q (which shall be deemed delivered on the date when
such document is posted on the SEC’s website at www.sec.gov or any replacement
website) will be sufficient in lieu of delivery of such financial statements and
certifications).
 
 
 
56

--------------------------------------------------------------------------------

 
 
6.1.3  Not later than the deadline for the financial statements required under
Sections 6.1.1 and 6.1.2, a compliance certificate in substantially the form of
Exhibit B signed by its chief financial officer or treasurer showing the
calculations necessary to determine compliance with Sections 6.20 through 6.23
and an officer’s certificate in substantially the form of Exhibit F stating
that, to such officer’s knowledge, no Event of Default or Unmatured Event of
Default exists, or if any Event of Default or Unmatured Event of Default exists,
stating the nature and status thereof;
 
6.1.4  As soon as possible and in any event within ten (10) days after the
Borrower knows that any material Reportable Event has occurred with respect to
any Plan, a statement, signed by the chief financial officer or treasurer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto.
 
6.1.5  As soon as possible and in any event within ten (10) days after receipt
by the Borrower, a copy of (a) any written notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any written notice alleging any violation of any Environmental Law by the
Borrower or any of its Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect.
 
6.1.6  Promptly upon the filing thereof (unless posted on the SEC’s website at
www.sec.gov or any replacement website), copies of all registration statements
and copies of all filings on forms 10-K, 10-Q, or 8-K which the Borrower or any
of its Subsidiaries makes with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto.
 
6.1.7  As soon as practicable, and in any event within thirty (30) days after
the beginning of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of the Borrower for such fiscal year.
 
6.1.8  As soon as possible, and in any event within three (3) Business Days (in
the case of the Borrower) and fifteen (15) days (in the case of any Guarantor)
after the occurrence thereof, a reasonably detailed notification to the
Administrative Agent and its counsel of any change in the jurisdiction of
organization of the Borrower or any Guarantor.
 
 
 
57

--------------------------------------------------------------------------------

 
 
6.1.9  Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
 
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders promptly following such earlier date.
 
6.2.  Use of Proceeds.  The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Revolving Loans for general corporate purposes,
including, without limitation, for working capital, commercial paper liquidity
support, Permitted Acquisitions, to pay fees and expenses incurred in connection
with this Agreement and to repurchase capital stock and other equity securities
of the Borrower to the extent permitted hereunder.  The Borrower shall use the
proceeds of Credit Extensions in compliance with all applicable legal and
regulatory requirements and any such use shall not result in a violation of any
such requirements, including, without limitation, Regulation T, U and X, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.
 
6.3.  Notice of Event of Default.  Within three (3) Business Days after an
Authorized Officer becomes aware thereof, the Borrower will give notice in
writing to the Lenders of the occurrence of any Event of Default or Unmatured
Event of Default.
 
6.4.  Conduct of Business.  The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted, and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, as in effect
on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided,
however, that the foregoing shall not prohibit any merger, dissolution, or
consolidation permitted under Section 6.11.
 
6.5.  Taxes.  The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay all material taxes, assessments and
governmental charges and levies before the same shall become delinquent or in
default upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside in accordance with Agreement Accounting
Principles and except to the extent the failure to do so would not reasonably be
expected to give rise to a Material Adverse Effect.
 
 
 
58

--------------------------------------------------------------------------------

 
 
6.6.  Insurance.  The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies, or pursuant to
self-insurance arrangements, insurance on all their material Property in such
amounts, subject to such deductibles and self-insurance retentions, and covering
such risks as is consistent with sound business practice, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
In the event the Borrower or any of its Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Event of Default hereunder, may at any time or times thereafter (but
shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.
 
6.7.  Compliance with Laws.  The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws, ERISA and Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002, except where the failure to do so individually or in
the aggregate would not reasonably be expected to result in a Material Adverse
Effect.
 
6.8.  Maintenance of Properties.  Subject to Section 6.12, the Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property material to the operation of its
business in good repair, working order and condition (ordinary wear and tear
excepted), and make all necessary and proper repairs, renewals and replacements
to any such Property so that its business carried on in connection therewith may
be properly conducted at all times.
 
6.9.  Inspection; Keeping of Books and Records.
 

 
(i)  
The Borrower will, and will cause each Subsidiary to, permit (x) the
Administrative Agent at any time and (y) the Lenders during the continuance of
an Event of Default, in each case by their respective representatives and
agents, to inspect any of the Property, including, without limitation, the
Collateral, books and financial records of the Borrower and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent or any Lender may designate (in each case other than (x)
records subject to attorney-client privilege and (y) patent-related information
the disclosure of which is prohibited by applicable law or the rules and
regulations of a Governmental Authority).  The Borrower shall keep and maintain,
and cause each of its Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities.

 
 
 
59

--------------------------------------------------------------------------------

 
 

 
(ii)  
Except to the extent the Administrative Agent may reasonably consent to any
change, the Borrower will, or will cause each Subsidiary to, continue to account
for PIP in the same manner as the Credit Parties account for PIP as of the
Closing Date which is as follows:  (i) when PIP is received by any Credit
Parties, funds are initially allocated (a) as a debit to cash on the Credit
Parties’ general ledger; and (B) as a corresponding credit in a contra-account
reserve established with respect to the Credit Parties’ accounts, with the funds
in such contra-account not specifically allocated to identified accounts (the
amount of funds in such contra-account from time to time are referred to as
“Unapplied PIP”); (ii) at such time as the Borrower allocates any portion of PIP
to identified accounts, the contra-account for Unapplied PIP is reduced by that
amount and the identified account is extinguished by that amount; and (iii) at
such time as the Borrower determines any portion of PIP represents an
overpayment under Medicare, Medicaid, TRICARE, CHAMPVA or any other program of
any Governmental Authority, Borrower transfers such overpaid portion on its
books from the contra-account for Unapplied PIP to a liability entry on its
general ledger entitled “PIP Settlements”.

 
6.10.  Restricted Payments.  The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment (other than dividends payable in its
own capital stock) except that,
 
6.10.1  Any Subsidiary may declare and pay dividends or make distributions (i)
payable solely in its capital stock to the direct or indirect holders of its
capital stock or (ii) payable in dividends and distributions to the Borrower or
to a Subsidiary that is a Guarantor (and if such Subsidiary has shareholders
other than the Borrower or a Subsidiary that is a Guarantor, to its shareholders
on a pro rata basis).
 
6.10.2   The Borrower may make Restricted Payments pursuant to stock incentive
or award plans approved by its stockholders.
 
6.10.3   The Borrower may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its capital stock (or warrants,
options, or other rights to acquire additional shares of its capital stock).
 
6.10.4  The Borrower and its Subsidiaries may make repurchases of capital stock
deemed to occur upon exercise of stock options if such capital stock represents
a portion of the exercise price of such options, and repurchases of capital
stock of Subsidiaries consisting of directors’ qualifying shares or repurchases
of shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses.
 
6.10.5  The Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for capital stock of the Borrower;
provided, however, that any such cash payment shall not be for the purpose of
evading the limitations of this Section 6.10.
 
 
60

--------------------------------------------------------------------------------

 
 
6.10.6  The Borrower may purchase, acquire, transfer or issue the Borrower’s
capital stock and make any required cash payments or deliveries of property
under or in connection with the Existing Convertible Note Transactions or the
Replacement Convertible Note Offering.
 
6.10.7  The Borrower and its Subsidiaries may make any purchase, repurchase,
redemption, retirement or other acquisition for value of shares of, or options
to purchase shares of, capital stock of the Borrower or any of its Subsidiaries
from employees, former employees, directors or former directors of the Borrower
or any of its Subsidiaries (or permitted transferees of such employees, former
employees, directors or former directors), pursuant to the terms of agreements
(including employment agreements) or plans (or amendments thereto) approved by
the Board of Directors under which such individuals purchase or sell or are
granted the option to purchase or sell, shares of such capital stock; provided,
however, that the aggregate amount of such purchases, repurchases, redemptions,
retirements and other acquisitions for value will not exceed $2,000,000 in any
calendar year.
 
6.10.8  The Borrower and its Subsidiaries may make any Restricted Payment to the
extent not otherwise permitted under this Section 6.10 so long as at the time of
such Restricted Payment the aggregate amount of such additional Restricted
Payment together with all other outstanding Restricted Payments pursuant to this
Section 6.10.8 does not exceed $5,000,000.
 
6.10.9  Any Restricted Payment may be made by or to a Rabbi Trust or Rabbi Trust
Subsidiary.
 
6.10.10  So long as no Event of Default or Unmatured Event of Default exists at
the time thereof or would result therefrom (after giving pro forma effect
thereto), the Borrower may declare and pay cash dividends on its capital stock,
repurchase and otherwise acquire its capital stock and make any other Restricted
Payment.
 
6.11.  Merger or Dissolution.  The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate into any other Person or dissolve, except
that:
 
6.11.1  A Guarantor may merge into (x) the Borrower or (y) a Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation.
 
6.11.2  A Subsidiary that is not a Guarantor and not required to be a Guarantor
may merge or consolidate with or into any other Person; provided, however, that
if the equity interests of such Subsidiary have been pledged to the
Administrative Agent as Collateral, then such merger or consolidation shall not
be permitted unless such Subsidiary is the surviving entity of such merger or
consolidation or such merger or consolidation is approved in writing by the
Administrative Agent prior to the consummation thereof (such approval not to be
unreasonably withheld).
 
6.11.3  The Borrower or any Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition.
 
 
61

--------------------------------------------------------------------------------

 
 
6.11.4  Any Person may merge into the Borrower, provided that the Borrower shall
be the continuing or surviving entity resulting from such merger.
 
6.11.5  Any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and the Subsidiaries and is not materially disadvantageous to the
Lenders.
 
6.12.  Sale of Assets.  The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property (other than cash or cash
equivalents not constituting Cash Equivalent Investments) to any other Person,
except:
 
6.12.1  Sales or other dispositions of inventory in the ordinary course of
business.
 
6.12.2  A disposition or transfer of assets by a Subsidiary to the Borrower, by
the Borrower to a Subsidiary, by a Subsidiary to a Subsidiary or by or to a
Rabbi Trust or Rabbi Trust Subsidiary.
 
6.12.3  A  disposition of obsolete, excess, damaged or worn-out Property,
Property no longer used or useful in the business of the Borrower or its
Subsidiaries or other assets in the ordinary course of business of the Borrower
or any Subsidiary.
 
6.12.4  Sales or liquidations of Cash Equivalent Investments.
 
6.12.5  Each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries.
 
6.12.6  Restricted Payments permitted by Section 6.10.
 
6.12.7  Investments permitted by Section 6.13.
 
6.12.8  Liens permitted by Section 6.15.
 
6.12.9  Sale and Leaseback Transactions permitted by Section 6.14.4.
 
6.12.10  Sales of directors’ qualifying shares or shares issued to third parties
to the extent necessary to satisfy any licensing requirements under applicable
law with respect to the Borrower’s or any of its Subsidiaries’ businesses.
 
6.12.11  Any lease, sale or other disposition of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of (other than dispositions otherwise permitted by this Section
6.12) pursuant to this Section 6.12.11 during the then-current fiscal year of
the Borrower do not exceed an amount in the aggregate equal to 5% of the
aggregate book value of the Borrower’s and its Subsidiaries’ Property as of the
end of the immediately preceding fiscal year.
 
 
62

--------------------------------------------------------------------------------

 
 
6.13.  Investments and Acquisitions.  The Borrower will not, nor will it permit
any Subsidiary to, make any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, or to make any Acquisition of any Person, except:
 
6.13.1  Cash Equivalent Investments.
 
6.13.2  Existing Investments in Subsidiaries and other Investments in existence
on the Closing Date and described in Schedule 6.13.
 
6.13.3  Investments permitted by Section 6.14.5.
 
6.13.4  Investments by (x) a Credit Party in another Credit Party or in any
newly formed or acquired Subsidiary so long as the newly formed or acquired
Subsidiary promptly becomes a Credit Party thereafter and (y) a Subsidiary that
is not a Credit Party in any other Subsidiary that is not a Credit Party.
 
6.13.5     Any Investment by a Credit Party in any Subsidiary thereof that is
not a Credit Party so long as, at the time of such Investment, the aggregate of
such Investment together with all outstanding Investments pursuant to this
Section 6.13.5 (net of any return of (but not return on) such Investments), when
taken together with intercompany loans and advances outstanding pursuant to
Section 6.14.6 (net of all outstanding intercompany loans and advances
outstanding pursuant to Section 6.14.5(ii)), do not at such time exceed
$10,000,000 in the aggregate.
 
6.13.6  Investments permitted by Section 6.17.
 
6.13.7  Investments consisting of Contingent Obligations not prohibited by
Section 6.14.
 
6.13.8  Investments arising out of deposits and pledges permitted by Section
6.15.
 
6.13.9  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers.
 
6.13.10  Investments resulting from transactions permitted by Section 6.11.
 
6.13.11  Investments resulting from transactions permitted by Section 6.12.
 
6.13.12  Loans and advances to employees, officers and directors of the Borrower
and its Subsidiaries not to exceed in the aggregate outstanding at any time
under this Section 6.13.12 (x) $6,000,000 in respect of split dollar policies
and (y) $2,000,000 in respect of other loans and advances.
 
6.13.13  Payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business.
 
 
 
63

--------------------------------------------------------------------------------

 
 
6.13.14  Investments resulting from stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Subsidiary or in satisfaction of judgments.
 
6.13.15  Investments in any Person consisting of the licensing of intellectual
property pursuant to joint ventures, strategic alliances or joint marketing
arrangements with such Person, in each case made in the ordinary course of
business.
 
6.13.16  [Intentionally Omitted]
 
6.13.17  Any Investment in respect of Permitted Stock Transactions.
 
6.13.18  Any Investment in or by a Rabbi Trust or a Rabbi Trust Subsidiary.
 
6.13.19  Any Investment so long as (x) such Investment is made in the ordinary
course of business and is consistent with past practice and (y) at the time of
such Investment the aggregate amount of such Investment together with the
aggregate amount of all outstanding Investments (net of return of (but not
return on) such Investments) pursuant to this Section 6.13.19 does not exceed
$10,000,000.
 
6.13.20  Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):
 

 
(i)  
as of the date of the consummation of such Acquisition, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing or would result
from such Acquisition, and the representation and warranty contained in Section
5.11 shall be true both before and after giving effect to such Acquisition;

 

 
(ii)  
such Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired;

 

 
(iii)  
the business to be acquired in such Acquisition is similar or related to one or
more of the lines of business in which the Borrower and its Subsidiaries are
engaged on the Closing Date;

 

 
(iv)  
as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 

 
(v)  
at any time the Leverage Ratio, after giving pro forma effect to the applicable
Acquisition, exceeds 3.00 to 1.00, the aggregate of the Purchase Price for such
Acquisition and all prior Acquisitions during the then current calendar year
pursuant to this Section 6.13.20 shall not exceed $150,000,000 for such calendar
year;

 
 
64

--------------------------------------------------------------------------------

 
 

 
(vi)  
within 45 days (or such longer period as is consented to by the Administrative
Agent, such consent not to be unreasonably withheld) subsequent to the
consummation of such Permitted Acquisition if the Purchase Price for such
Acquisition exceeds $50,000,000, the Borrower shall have delivered to the
Administrative Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Borrower and its Subsidiaries (the “Acquisition
Pro Forma”), based on the Borrower’s most recent financial statements delivered
pursuant to Section 6.1.1 and using historical financial statements for the
acquired entity provided by the seller(s) or which shall be complete and shall
fairly present, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with Agreement Accounting Principles, but taking into account such Permitted
Acquisition and the funding of all Credit Extensions in connection therewith,
and such Acquisition Pro Forma shall reflect that, on a pro forma basis, the
Borrower would have been in compliance with the financial covenants set forth in
Sections 6.20 through 6.23 for the period of four fiscal quarters reflected in
the compliance certificate most recently delivered to the Administrative Agent
pursuant to Section 6.1.3 prior to the consummation of such Permitted
Acquisition (giving effect to such Permitted Acquisition and all Credit
Extensions funded in connection therewith as if made on the first day of such
period); and

 

 
(vii)  
within 45 days (or such longer period as is consented to by the Administrative
Agent, such consent not to be unreasonably withheld) subsequent to the date on
which a Permitted Acquisition is consummated if the Purchase Price for such
Acquisition exceeds $50,000,000, the Borrower shall deliver to the
Administrative Agent a documentation, information and certification package in
form and substance reasonably acceptable to the Administrative Agent, including,
without limitation:

 
 
(A)
a final version (with no amendments to be made thereto that could reasonably be
expected to be materially adverse to the Lenders, without the approval of the
Administrative Agent) of the acquisition agreement for such Acquisition together
with drafts of the material schedules thereto;

 
 
(B)
a final version (with no amendments to be made thereto that could reasonably be
expected to be materially adverse to the Lenders, without the approval of the
Administrative Agent) of all documents, instruments and agreements with respect
to any Indebtedness to be incurred or assumed in connection with such
Acquisition; and

 
 
(C)
such other documents or information as shall be reasonably requested by the
Administrative Agent in connection with such Acquisition.

 

 
(viii)  
within 45 days (or such longer period as is consented to by the Administrative
Agent, such consent not to be unreasonably withheld) subsequent to the date on
which a Permitted Acquisition is consummated, the Borrower shall deliver (or
shall cause the delivery) to the Administrative Agent and the Administrative
Agent all of the Collateral Documents necessary for the perfection (to the
extent required by the Collateral Documents) of a first priority Lien (subject
to Liens

 
 
 
65

--------------------------------------------------------------------------------

 
 

 
 
permitted by Section 6.15) in all of the Property to be acquired (including, as
applicable, equity interests in the Person being acquired and such Person’s
Subsidiaries required to constitute Collateral in accordance with the Collateral
Documents), all in accordance with the requirements of Section 6.25, and in each
case together with opinions of counsel in form and substance reasonably
acceptable to the Administrative Agent.  The Borrower shall also deliver (or
shall cause the delivery) to the Administrative Agent, in accordance with
Section 6.24, a supplement to the Guaranty Agreement if the Permitted
Acquisition is an Acquisition of equities and the Person being acquired will be
a Required Guarantor Subsidiary that is not being merged with the Borrower or
any other Subsidiary.

 

 
(ix)  
Any Investment made by the Borrower to enter into or perform its obligations in
respect of Permitted Stock Transactions.

 
6.13.21  So long as no Event of Default or Unmatured Event of Default exists at
the time thereof or would result therefrom (after giving pro forma effect
thereto), any Investment.
 
6.14.  Indebtedness.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
 
6.14.1  The Secured Obligations.
 
6.14.2  Indebtedness existing on the Closing Date and described in Schedule 6.14
(and renewals, refinancings or extensions thereof on non-pricing terms and
conditions, taken as a whole, not materially less favorable to the applicable
obligor than such existing Indebtedness and in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension
plus the amount of any interest, premium or penalties required to be paid
thereon plus fees and expenses associated therewith).
 
6.14.3  Indebtedness arising under Rate Management Transactions permitted under
Section 6.17.
 
6.14.4  Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) and Indebtedness in respect of Sale and Leaseback Transactions that is
incurred by the Borrower or any of its Subsidiaries after the Closing Date to
finance the acquisition of assets used in its business, if (1) the total of all
such Indebtedness for the Borrower and its Subsidiaries taken together incurred
on or after the Closing Date pursuant to this Section 6.14.4 shall not exceed an
aggregate principal amount of $10,000,000 at any one time outstanding, (2) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed, (3) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing plus the amount of any interest, premium or penalties required to be
paid thereon plus fees and expenses associated therewith, and (4) any Lien
securing such Indebtedness is permitted under Section 6.15 (such Indebtedness
being referred to herein as “Permitted Purchase Money Indebtedness”).
 
 
66

--------------------------------------------------------------------------------

 
 
6.14.5  Indebtedness arising from intercompany loans and advances made by (i)
any Credit Party to any other Credit Party, (ii) any Subsidiary that is not a
Credit Party to any Credit Party and (iii) any Subsidiary that is not a Credit
Party to any other Subsidiary that is not a Credit Party; provided that all such
Indebtedness subject to clause (ii) shall be expressly subordinated to the
Secured Obligations pursuant to subordination provisions reasonably acceptable
to the Administrative Agent.
 
6.14.6  Indebtedness arising from an intercompany loan or advance made by any
Credit Party to any Subsidiary that is not a Credit Party so long as, at the
time of such loan or advance, the aggregate of such loan or advance together
with all other intercompany loans and advances outstanding pursuant to this
Section 6.14.6 (net of all intercompany loans and advances outstanding pursuant
to Section 6.14.5(ii)), when taken together with Investments outstanding
pursuant to Section 6.13.5 (net of any return of (but not any return on) such
Investments) do not exceed at such time $10,000,000 in the aggregate.
 
6.14.7  Contingent Obligations of the Borrower of any Indebtedness or
obligations of any Subsidiary permitted under this Section 6.14.
 
6.14.8  Contingent Obligations of any Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Subsidiary permitted under this Section 6.14.
 
6.14.9  Indebtedness of any Subsidiary of the Borrower at the time such
Subsidiary is merged or consolidated with or into the Borrower or any Subsidiary
and is not created in contemplation of such event.
 
6.14.10  Indebtedness arising from judgments or orders in circumstances not
constituting an Event of Default.
 
6.14.11  Indebtedness incurred under Financial Contracts entered into in the
ordinary course of financial management and not for speculative purposes.
 
6.14.12  Indebtedness in respect of performance bonds, bankers’ acceptances and
surety or appeal bonds provided by the Borrower and its Subsidiaries in the
ordinary course of their business.
 
6.14.13  Indebtedness arising from the agreements of the Borrower or a
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred in connection with the disposition of
any business, assets or a Subsidiary of the Borrower in accordance with the
terms of this Agreement other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition.
 
6.14.14  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence.
 
 
 
67

--------------------------------------------------------------------------------

 
 
6.14.15  Obligations arising from or representing deferred compensation to
employees of the Borrower or its Subsidiaries that constitute or are deemed to
be Indebtedness under Agreement Accounting Principles and that are incurred in
the ordinary course of business.
 
6.14.16  Indebtedness incurred by a Guarantor, to the extent that the proceeds
of such Indebtedness are used to repay Indebtedness under this Agreement.
 
6.14.17  Indebtedness in an aggregate amount not to exceed $50,000,000 at any
time arising under or in connection with letters of credit, bank guarantees,
banker’s acceptances, surety bonds or similar obligations issued in connection
with worker’s compensation claims or laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation.
 
6.14.18  The Existing Convertible Notes and, so long as no Event of Default or
Unmatured Event of Default is outstanding at the time of the issuance thereof or
would result upon the issuance thereof (giving pro forma effect thereto), the
Replacement Convertible Notes issued pursuant to the Replacement Convertible
Note Offering.
 
6.14.19  Loans and advances to or from any Rabbi Trust or Rabbi Trust
Subsidiary.
 
6.14.20  Additional unsecured Indebtedness of the Borrower or any Subsidiary, so
long as at the time such Indebtedness is incurred no Event of Default or
Unmatured Event of Default is outstanding or would result therefrom (giving pro
forma effect thereto).
 
6.15.  Liens.  The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
 
6.15.1  Liens securing Secured Obligations.
 
6.15.2  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which reserves, if any, required in accordance with
Agreement Accounting Principles shall have been set aside on its books.
 
6.15.3  Liens imposed by law, such as landlords’, wage earners’, carriers',
warehousemen's and mechanics' liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
forty-five (45) days past due or which are being contested in good faith by
appropriate proceedings and for which reserves, if any, required in accordance
with Agreement Accounting Principles shall have been set aside on its books.
 
6.15.4  Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
 
 
68

--------------------------------------------------------------------------------

 
 
6.15.5  Liens existing on the Closing Date and described in Schedule 6.15.
 
6.15.6  Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements or Indebtedness permitted under Section 6.14.17.
 
6.15.7  Deposits to secure the performance of bids, contracts (other than for
borrowed money), leases, public or statutory obligations, surety and appeal
bonds, contested taxes, the payment of rent, performance bonds and other
obligations of a like nature incurred in the ordinary course of business.
 
6.15.8  Easements, reservations, rights-of-way, zoning, building and other
restrictions, survey exceptions and other similar encumbrances as to real
property of the Borrower and its Subsidiaries which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not materially interfere with the conduct of the business of the
Borrower or such Subsidiary conducted at the property subject thereto.
 
6.15.9  Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness.
 
6.15.10  Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.
 
6.15.11  Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.
 
6.15.12  Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.
 
6.15.13  Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets.
 
6.15.14  Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under this Section 6.15;
provided that (a) such Indebtedness is not secured by any additional assets, and
(b) the principal amount of such Indebtedness secured by any such Lien is not
increased, except to the extent such increase includes interest, premiums,
penalties, fees and expenses paid in respect of refinancing, extending, renewing
or refunding such Indebtedness.
 
6.15.15  Bankers’ liens and rights of set off with respect to customary
depositary arrangements entered into in the ordinary course of business.
 
 
 
69

--------------------------------------------------------------------------------

 
 
6.15.16  Liens on assets of any Subsidiary of any Credit Party in favor of any
Credit Party securing borrowings from such Credit Party, and Liens on assets of
a Rabbi Trust or Rabbi Trust Subsidiary.
 
6.15.17  Liens in favor of customs and revenue authorities which secure payment
of customs duties in connection with the importation of goods.
 
6.15.18  Liens arising out of Capitalized Leases or Operating Leases.
 
6.15.19  Licenses, sublicenses, leases or subleases granted to others in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower and its Subsidiaries.
 
6.15.20  Liens arising from judgments, awards, orders or attachments in
circumstances not constituting an Event of Default.
 
6.15.21  Liens affecting the interest of the landlord of any ground lease.
 
6.15.22  Liens securing Indebtedness permitted by Section 6.14.14.
 
6.15.23  Liens issued in favor of surety bonds in existence on the Closing Date
and identified on Schedule 6.15.
 
6.15.24  Liens of any landlord arising under a real property lease to the extent
such Liens arise in the ordinary course of business and secure obligations not
more than forty-five (45) days past due or which are being contested in good
faith by appropriate proceedings and for which reserves, if any, required in
accordance with Agreement Accounting Principles shall have been set aside on its
books.
 
6.15.25  Liens in favor of any Holder of Secured Obligations securing Rate
Management Obligations permitted under Section 6.17.
 
6.15.26  Liens deemed to exist in connection with Cash Equivalent Investments of
the type described in clause (v) of the definition thereof.
 
6.15.27  Rights of recoupment and any other Liens, rights and benefits of any
governmental Third Party Payor with respect to Governmental Receivables.
 
6.15.28  Any Lien so long as the aggregate amount of Indebtedness then
outstanding secured thereby and by all other outstanding Liens incurred pursuant
to this Section 6.15.28 does not exceed 5% of the total consolidated
stockholders equity of the Borrower as of the end of the immediately preceding
fiscal year.
 
6.16.  Transactions with Affiliates.  The Borrower will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (i) pursuant to the reasonable requirements of
the Borrower's or such Subsidiary's business and upon terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary
 
 
70

--------------------------------------------------------------------------------

 
 
would obtain in a comparable arm’s-length transaction, (ii) transactions between
or among the Credit Parties not involving any other Affiliate, (iii)
transactions between or among Subsidiaries that are not Guarantors not involving
any other Affiliate and transactions by or with a Rabbi Trust or Rabbi Trust
Subsidiary, (iv) the Borrower and its Subsidiaries may make loans and advances
to directors, officers, and employees of the Borrower and its Subsidiaries in
the ordinary course of business, (v) the Borrower and its Subsidiaries may make
payments in respect of transactions required to be made pursuant to agreements
or arrangements in effect on the Closing Date and set forth on Schedule 6.16,
(vi) the Borrower and its Subsidiaries may enter into, make payments under, or
issue securities, stock options or similar rights pursuant to employment
arrangements, employee benefit plans, equity option plans, indemnification
provisions and other compensatory arrangements with directors, officers, and
employees of the Borrower and its Subsidiaries in the ordinary course of
business, so long as such payments and issuances otherwise comply with the terms
of this Agreement, (vii) the Borrower and its Subsidiaries may make Restricted
Payments permitted by Section 6.10, (viii) the Borrower and its Subsidiaries may
enter into transactions permitted by Section 6.11, 6.12, 6.13 or 6.14, and (ix)
the making of severance payments to directors, officers or employees of VITAS
Healthcare that are required pursuant to arrangements in effect prior to the
date that the Borrower acquired VITAS Healthcare.
 
6.17.  Financial Contracts.  The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into in the ordinary course of business for bona fide
hedging purposes and not for speculative purposes and Permitted Stock
Transactions.
 
6.18.  Subsidiary Covenants.  The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other Credit Party,
(iii) to make loans or advances or other Investments in the Borrower or any
other Credit Party, or (iv) to sell, transfer or otherwise convey any of its
property to the Borrower or any other Credit Party, except (A) any restriction
existing under (1) the Loan Documents, (2) agreements disclosed in Schedule
6.18, and (3) agreements with respect to Indebtedness permitted by this
Agreement setting forth provisions described in clauses (i), (ii) and (iii)
above that are not materially more  restrictive (as reasonably determined by the
Administrative Agent), taken as a whole, than those of the Senior Unsecured
Indenture, (B) customary non-assignment, subletting or transfer provisions in
leases, licenses and other contracts entered into in the ordinary course of
business, (C) customary restrictions contained in purchase and sale agreements
limiting the transfer of the subject assets pending closing, (D) any restriction
or condition as required by applicable law, (E) any restriction existing under
agreements relating to assets acquired by the Borrower or a Subsidiary in a
transaction permitted hereby; provided that such agreements existed at the time
of such acquisition, were not put into place in anticipation of such acquisition
and are not applicable to any assets other than assets so acquired, (F) any
restriction existing under any agreement of a Person acquired as a Subsidiary in
a transaction permitted hereby; provided any such agreement existed at the time
of such acquisition, was not put into place in anticipation of such acquisition
and was not applicable to any Person or assets other than the Person or assets
so acquired, (G) agreements with respect to Indebtedness secured by Liens
permitted by Section 6.15 that restrict the ability to transfer the assets
securing such
 
 
71

--------------------------------------------------------------------------------

 
 
Indebtedness, (H) any encumbrance or restriction pursuant to an agreement
effecting a refinancing of Indebtedness incurred pursuant to an agreement
referred to in clause (A)(2), (E), (F) or (G) of this covenant or this
clause (H) or contained in any amendment to an agreement referred to in
clause (A)(2), (E), (F) or (G) of this covenant or this clause (H); provided,
however, that the encumbrances and restrictions contained in any such
refinancing agreement or amendment, taken as a whole, are not materially more
restrictive than the encumbrances and restrictions contained in such predecessor
agreements (as reasonably determined by the Administrative Agent) and (I) any
encumbrance or restriction on assets of a Rabbi Trust or Rabbi Trust Subsidiary.
 
6.19.  Contingent Obligations.  The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation in respect of
Indebtedness of another Person (including, without limitation, any Contingent
Obligation with respect to the obligations of a Subsidiary), except (i) by
endorsement of instruments for deposit or collection in the ordinary course of
business, (ii) the Reimbursement Obligations, (iii) any Contingent Obligation in
respect of the Secured Obligations and (iv) any Indebtedness permitted by
Section 6.14.
 
6.20.  Leverage Ratio.  The Borrower will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters, of (i)
Consolidated Funded Indebtedness of the Borrower as of the end of such fiscal
quarter to (ii) Consolidated EBITDA for the then most-recently ended four fiscal
quarters to be greater than 3.50 to 1.00.
 
6.21.  Fixed Charge Coverage Ratio.  The Borrower will not permit the ratio (the
“Fixed Charge Coverage Ratio”), determined as of the end of each of its fiscal
quarters for the then most-recently ended four fiscal quarters of (i)
Consolidated EBITDA minus Consolidated Capital Expenditures to (ii) Consolidated
Interest Expense plus Consolidated Current Maturities during such period
(including, without limitation, Capitalized Lease Obligations) plus cash
dividends paid on the equity interests of the Borrower during such period plus
expenses for cash income taxes paid during such period, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be less than 1.50 to
1.00.
 
6.22.  [Reserved].
 
6.23.  Operating Leases.  The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Operating Lease, synthetic
lease or tax ownership operating lease, except for Operating Leases for which
the Borrower’s and its Subsidiaries’ annual aggregate payment obligations in
respect of fixed lease payments do not exceed $30,000,000.
 
6.24.  Guarantors.   The Borrower shall cause each Required Guarantor Subsidiary
to guarantee pursuant to the Guaranty Agreement or supplement thereto the
Secured Obligations.  In furtherance of the above, the Borrower shall promptly
(and in any event within forty-five (45) days thereof) (i) provide written
notice to the Administrative Agent upon any Person becoming a Required Guarantor
Subsidiary, (ii) cause such Person to execute a supplement to the Guaranty
Agreement and such other Collateral Documents as are necessary for the Borrower
and its Required Guarantor Subsidiaries to comply with Section 6.25, (iii) cause
the Applicable Pledge Percentage of the issued and outstanding equity interests
of such Person to be delivered to the Administrative Agent (together with
undated stock powers signed in blank, if applicable) and
 
 
72

--------------------------------------------------------------------------------

 
 
pledged to the Administrative Agent pursuant to an appropriate pledge
agreement(s) in substantially the form of the Pledge and Security Agreement (or
joinder or other supplement thereto) and otherwise in form reasonably acceptable
to the Administrative Agent and (iv) deliver such other documentation and
information relating to such Person as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other authority documents of such Person and, to the
extent requested by the Administrative Agent, favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
 
6.25.  Collateral.  The Borrower will cause, and will cause each other Credit
Party to cause, such of its owned Property (but in any event excluding real
property) that constitutes Collateral pursuant to the Collateral Documents to be
subject at all times to Liens in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations, to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 6.15 hereof; provided, however, that
the Borrower and the other Credit Parties shall not be required to comply with
the terms of the Federal Assignment of Claims Act in connection with their
pledge of any Collateral to the Administrative Agent.  The Pledge and Security
Agreement sets forth the types of Property required to be subject to such Liens
and the priority of such Liens.  Without limiting the generality of the
foregoing, the Borrower will cause the Applicable Pledge Percentage of the
issued and outstanding equity interests of each Pledge Subsidiary directly owned
by the Borrower or any other Credit Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent in accordance with
the terms and conditions of this Agreement and the Collateral Documents or such
other security documents as the Administrative Agent shall reasonably request,
in each case to the extent, and within such time period as is, reasonably
required by the Administrative Agent, subject in any case to Liens permitted by
Section 6.15.  Notwithstanding the foregoing, (i) no Credit Party shall be
required to pledge (A) the equity interests of Roto-Rooter of Canada, Ltd., VNF,
or any Rabbi Trust or Rabbi Trust Subsidiary, (B) more than 40% of the equity
interests of RR Plumbing Services Corporation, (C) more than 49% of the equity
interests of Complete Plumbing Services Inc., or (D) more than 80% of the equity
interests of Nurotoco of New Jersey, Inc.; provided, however, that, except to
the extent necessary to satisfy any licensing requirement under applicable law
with respect to the Borrower’s or any Subsidiary’s business, the Borrower will
not permit, nor will it permit any other Credit Party to, grant a security
interest in, pledge or deliver to any non-Credit Party those equity interests
that are not pledged or delivered to the Administrative Agent pursuant to this
Section 6.25; and (ii) no pledge agreement in respect of the equity interests of
a Foreign Subsidiary shall be required hereunder to the extent such pledge
thereunder is prohibited by applicable law or its counsel reasonably determines
that such pledge would not provide material credit support for the benefit of
the Holders of Secured Obligations pursuant to legally valid, binding and
enforceable pledge agreements.
 
6.26.  Convertible Note Transactions.  Notwithstanding anything to the contrary
set forth herein, (i) so long as no Event of Default or Unmatured Event of
Default is then outstanding or would result therefrom, nothing in this Agreement
or the other Loan Documents shall prohibit the Borrower from permitting to exist
the Existing Convertible Notes or the
 
 
73

--------------------------------------------------------------------------------

 
 
Existing Convertible Notes Transactions or consummating the Replacement
Convertible Note Offering, and (ii) nothing in this Agreement or the other Loan
Documents shall prohibit the Borrower from converting the Existing Convertible
Notes or any Replacement Convertible Notes into cash, shares of the Borrower’s
capital stock, other property or a combination thereof or otherwise exchanging,
transferring or issuing shares of the Borrower’s capital stock, other property
or a combination thereof in connection with the Existing Convertible Notes or
the Existing Convertible Note Transactions or the Replacement Convertible Note
Offering or making any required cash payments or deliveries of property under or
in connection with the Existing Convertible Note Transactions or the Replacement
Convertible Note Offering or otherwise performing its obligations under the
Existing Convertible Indenture Documents, the Replacement Convertible Notes or
the Permitted Stock Transactions.
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall constitute an
Event of Default:
 
7.1       Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.
 
7.2       Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, LC Fee or other Obligations
under any of the Loan Documents within five (5) Business Days after such
interest, fee or other Obligation becomes due.
 
7.3       The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20,
6.21, 6.23, 6.24 and 6.25.
 
7.4       The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of (i) this Agreement or (ii) any other Loan Document (beyond the
applicable grace period with respect thereto, if any), in each case which is not
remedied within thirty (30) days after written notice thereof from the
Administrative Agent to the Borrower.
 
7.5       Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness (subject to any applicable grace period with respect
thereto, if any, set forth in the Material Indebtedness Agreement evidencing
such Material Indebtedness) which failure has not been (i) timely cured or (ii)
waived in writing by the requisite holders of such Material Indebtedness; or the
default by the Borrower or any of its Subsidiaries in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any Material Indebtedness Agreement and such default
has not been (x)
 
 
74

--------------------------------------------------------------------------------

 
 
timely cured or (y) waived in writing by the requisite holders of the Material
Indebtedness in respect thereof, or any other event shall occur or condition
exist, the effect of which default, event or condition is to cause, or to permit
the holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof, in each case
other than any Indebtedness that becomes due or is required to be prepaid or
repurchased (A) as a result of any voluntary sale or transfer of, or any
casualty, condemnation or similar event in respect of, any Property securing
such Indebtedness,  (B) as a result of a refinancing thereof permitted by this
Agreement or (C) as a result of any customary prepayment or repurchase
obligations arising thereunder other than as a result of any breach of the terms
of such Indebtedness or any transaction not permitted by this Agreement; or the
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
 
7.6       The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, or (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6.
 
7.7       Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.
 
7.8       The Borrower or any of its Subsidiaries shall fail within thirty (30)
days to pay, bond or otherwise discharge one or more judgments or orders for the
payment of money in excess of $20,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.
 
7.9       The Unfunded Liabilities of all Single Employer Plans shall exceed
$5,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan and such Reportable Event would reasonably be expected to have a
Material Adverse Effect.
 
7.10     Any Change of Control shall occur.
 
 
 
75

--------------------------------------------------------------------------------

 
 
7.11     The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $5,000,000 per
annum.
 
7.12     The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased, in the
aggregate, over the annual amounts contributed to such Multiemployer Plans for
the respective plan years of such Multiemployer Plans immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $5,000,000.
 
7.13     Other than with respect to environmental proceedings, investigations,
violations, or liabilities disclosed by the Borrower to the Administrative Agent
and the Lenders prior to the Closing Date, the Borrower or any of its
Subsidiaries shall (i) be the subject of any proceeding or investigation
pertaining to the release by the Borrower, any of its Subsidiaries or any other
Person of any toxic or hazardous waste or substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii), has resulted in liability to the Borrower or any of
its Subsidiaries in an amount equal to $5,000,000 or more, which liability is
not paid, bonded or otherwise discharged within forty-five (45) days or which is
not stayed on appeal and being appropriately contested in good faith.
 
7.14     Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by the Borrower to assert the invalidity or
unenforceability of, or which results in the invalidity or unenforceability of,
any Loan Document or any Lien in favor of the Administrative Agent under the
Loan Documents as to assets that are material to the Borrower and its
Subsidiaries taken as a whole, or such Lien shall not have the priority
contemplated by the Loan Documents, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under any Loan Document or as a result of the
negligent or willful failure of the Administrative Agent to take such action as
is necessary to continue such Liens.
 
ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.  Acceleration.
 

 
(i)  
If any Event of Default described in Section 7.6 or 7.7 occurs with respect to
the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically

 
 
 
76

--------------------------------------------------------------------------------

 
 

 
 
terminate and the Secured Obligations shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time less (y) the amount or deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the Secured
Obligations (the “Collateral Shortfall Amount”).  If any other Event of Default
occurs, the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) may (a) terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs, or declare the Secured Obligations to be due and payable, or
both, whereupon the Secured Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.

 

 
(ii)  
If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 

 
(iii)  
While an Event of Default is continuing, the Administrative Agent may at any
time or from time to time after funds are deposited in the Facility LC
Collateral Account, apply such funds to the payment of the Secured Obligations
in respect of Facility LCs and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuer under the
Loan Documents.

 

 
(iv)  
At any time while any Event of Default is continuing, neither the Borrower nor
any Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be paid to the Administrative Agent or paid
to whomever may be legally entitled thereto at such time.

 
 
 
77

--------------------------------------------------------------------------------

 
 

 
(v)  
If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

 
8.2.  Amendments.  Except for actions expressly permitted to be taken by the
Administrative Agent, the LC Issuer or the Swing Line Lender, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders
or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Credit
Party or Credit Parties that are parties thereto, in each case with the consent
of the Required Lenders; provided, however, that no such supplemental agreement
shall (i) except pursuant to Section 2.5.3, increase the Revolving Loan
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or Reimbursement Obligation or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender directly affected
thereby (other than (x) a waiver of the application of the default rate of
interest pursuant to Section 2.11 hereof and (y) any reduction of the amount of
or any modification of the payment date for the mandatory payments required
under the second sentence of Section 2.2, in each case which shall only require
the approval of the Required Lenders), (iii) postpone the scheduled maturity
date of any Loan or any scheduled date of payment of any Reimbursement
Obligation, or any date for the scheduled payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Revolving Loan
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 11.1 or 11.2 or the definition of “Pro Rata Share”
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (vi) release
the Borrower from its obligations hereunder, without the consent of each Lender,
(vii) other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the Collateral, without the
consent of each Lender or (viii) other than in connection with a transaction
permitted under this Agreement, release all or substantially all of the
Guarantors from their obligations under the Guaranty Agreement or any other
agreement pursuant to which such Guarantors guarantee the repayment of the
Secured Obligations, without the consent of each Lender. No amendment of any
provision of this Agreement relating to (a) the Administrative Agent shall be
effective without the written consent of the Administrative Agent, (b) the Swing
Line Lender or any Swing Line Loan shall be effective without the written
consent of the Swing Line Lender and (c) the LC Issuer or any Facility LC shall
be effective without the written consent of the LC Issuer.  The Administrative
Agent may waive payment of the fee required under Section 12.3.3 without
obtaining the consent of any other party to this Agreement. No amendment to
Section 2.22 of this Agreement shall be effective without the written consent of
the Swing Line Lender
 
 
78

--------------------------------------------------------------------------------

 
 
and the LC Issuer. Notwithstanding the foregoing, (i) no Lender’s consent shall
be required for any amendment, modification or waiver if (A) by the terms of
such amendment, modification or waiver the Revolving Loan Commitment of such
Lender shall terminate upon the effectiveness of such amendment, modification or
waiver and (B) at the time such amendment, modification or waiver becomes
effective, such Lender receives payment in full of all of the Obligations (other
than obligations to pay fees and expenses with respect to which the Borrower has
not received an invoice, Rate Management Obligations, Banking Services
Obligations, contingent indemnity obligations and other contingent obligations)
owing to it under the Loan Documents and (ii) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrower and the Administrative Agent if, following the Closing Date, the
Borrower and the Administrative Agent shall have identified any inconsistency,
obvious error or omission of a technical or immaterial nature so long as, in
each case, the Lenders shall have received at least ten (10) Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within ten (10) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
 
Notwithstanding the foregoing, increases in Revolving Loan Commitments or
additions of Incremental Term Loans pursuant to Section 2.5.3 shall be effected
under this Agreement pursuant to an amendment (an “Incremental Amendment”) or
Incremental Term Loan Amendment, as applicable, to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender, if any, each Augmenting Lender, if any, and the Administrative
Agent.  The Incremental Amendment or Incremental Term Loan Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section and Section 2.5.3.
 
8.3.  Preservation of Rights.  No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or Unmatured Event of
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by, or by the Administrative
Agent with the consent of, the requisite number of Lenders required pursuant to
Section 8.2, and then
 
 
79

--------------------------------------------------------------------------------

 
 
only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent, the LC Issuer and the Lenders
until all of the Secured Obligations have been paid in full.  Except with
respect to the exercise of setoff rights of any Lender, including any LC Issuer,
in accordance with the terms of this Agreement, the proceeds of which are
applied in accordance with this Agreement, each Lender agrees that it will not
take any action, nor institute any actions or proceedings, against the Borrower
or any other Credit Party, or with respect to any Loan Document, without the
prior written consent of the Required Lenders or, as may be provided in this
Agreement or the other Loan Documents, with the consent of the Administrative
Agent or all of the Lenders, as the case may be.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1.  Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
 
9.2.  Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3.  Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4.  Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13 which shall survive and remain in full force and
effect during the term of this Agreement.
 
9.5.  Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
 
 
80

--------------------------------------------------------------------------------

 
 
9.6.  Expenses; Indemnification.  (i)  The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable out-of-pocket costs and
expenses (including reasonable out-of-pocket attorneys' fees and out-of-pocket
expenses of and fees for other advisors and professionals engaged by the
Administrative Agent or the Arranger) paid or incurred by the Administrative
Agent or the Arranger in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment,
modification and administration of the Loan Documents.  The Borrower also agrees
to reimburse the Administrative Agent, the Arranger, the LC Issuer and the
Lenders for any reasonable out-of-pocket costs and expenses (including
reasonable out-of-pocket attorneys' fees and expenses) paid or incurred by the
Administrative Agent, the Arranger, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents, or incurred in
connection with the workout or restructuring of the facility evidenced by the
Loan Documents.  Expenses being reimbursed by the Borrower under this Section
include, without limitation, costs and expenses incurred in connection with the
Reports described in the following sentence.  The Borrower acknowledges that
from time to time JPMorgan Chase may prepare and may distribute to the Lenders
(but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by JPMorgan Chase from information furnished to it by or
on behalf of the Borrower, after JPMorgan Chase has exercised its rights of
inspection pursuant to this Agreement.
 
(ii)  The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arranger, the LC Issuer, each Lender, their respective affiliates, and each
of their directors, officers, employees, agents and advisors against all losses,
claims, damages, penalties, judgments, liabilities and related reasonable
out-of-pocket expenses (including, without limitation, all reasonable
out-of-pocket expenses of litigation or preparation therefor whether or not the
Administrative Agent, the Arranger, the LC Issuer, any Lender or any affiliate
is a party thereto, and all reasonable out-of-pocket attorneys’ fees and
expenses) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification.  The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.
 
9.7.  Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems appropriate.
 
9.8.  Accounting.  Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.  If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Borrower
or any of its Subsidiaries with the agreement of its independent certified
public accountants and such changes result in a change in the method of
calculation of any of the financial covenants, tests,
 
 
81

--------------------------------------------------------------------------------

 
 
restrictions or standards herein or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree, at the Borrower's
request, to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating the Borrower's and its
Subsidiaries' financial condition shall be the same after such changes as if
such changes had not been made; provided, however, until such provisions are
amended in a manner reasonably satisfactory to the Administrative Agent and the
Required Lenders, no Accounting Change shall be given effect in such
calculations.  In the event such amendment is entered into, all references in
this Agreement to Agreement Accounting Principles shall mean generally accepted
accounting principles as of the date of such amendment.  Notwithstanding the
foregoing, all financial statements to be delivered by the Borrower pursuant to
Section 6.1 shall be prepared in accordance with generally accepted accounting
principles in effect at such time.
 
9.9.  Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10.  Nonliability of Lenders.  The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower's business or operations.  The Borrower agrees that
neither the Administrative Agent, the Arranger, the LC Issuer nor any Lender
shall have liability to the Borrower (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is
sought.  Neither the Administrative Agent, the Arranger, the LC Issuer nor any
Lender shall have any liability to the Borrower with respect to, and the
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
 
9.11.  Confidentiality.  The Administrative Agent and each Lender agrees to hold
the “Information” (as defined below) which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) on a
confidential basis to its Affiliates and to any other party to this Agreement,
(ii) on a confidential basis to legal counsel, accountants, and other
professional advisors to such Lender, (iii) to regulatory officials as
requested, (iv) to any Person as required by law, regulation, or legal process,
(v) to any Person as required in connection with any legal proceeding to which
it is a party, (vi) subject to an agreement containing provisions substantially
the same as those of this Section, on a confidential basis to its direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants
 
 
82

--------------------------------------------------------------------------------

 
 
and other professional advisors to such counterparties, and (vii) permitted by
Section 12.4.  Without limiting Section 9.4, the Borrower agrees that the terms
of this Section 9.11 shall set forth the entire agreement between the Borrower
and each Lender (including the Administrative Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.  For the purposes of this Section, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or their respective
businesses, as the case may be, other than any such information that is
available to the Administrative Agent, the LC Issuer or any Lender on a
nonconfidential basis.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE CREDIT PARTIES AND THEIR AFFILIATES OR ANY  OF THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN AN ADMINISTRATIVE QUESTIONNAIRE
DELIVERED TO THE ADMINISTRATIVE AGENT A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
9.12.  Lenders Not Utilizing Plan Assets.  Each Lender represents and warrants
that none of the consideration used by such  Lender to make its Credit
Extensions constitutes for any purpose of ERISA or Section 4975 of the Code
assets of any “plan” as defined in Section 3(3) of ERISA or Section 4975 of the
Code and the rights and interests of such  Lender in and under the Loan
Documents shall not constitute such “plan assets” under ERISA.
 
9.13.  Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
 
9.14.  Disclosure.  The Borrower and each Lender, including the LC Issuer,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.
 
 
83

--------------------------------------------------------------------------------

 
 
9.15.  Performance of Obligations.  The Borrower agrees that the Administrative
Agent may, but shall have no obligation to (i) after the occurrence and during
the continuance of an Event of Default, pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against any
Collateral and (ii) after the occurrence and during the continuance of an Event
of Default make any other payment or perform any act required of the Borrower
under any Loan Document or take any other action which the Administrative Agent
in its discretion deems necessary or desirable to protect or preserve the
Collateral, including, without limitation, any action to (x) effect any repairs
or obtain any insurance called for by the terms of any of the Loan Documents and
to pay all or any part of the premiums therefor and the costs thereof and
(y) pay any rents payable by the Borrower which are more than thirty (30) days
past due, or as to which the landlord has given notice of termination, under any
lease.  The Administrative Agent shall use its best efforts to give the Borrower
notice of any action taken under this Section 9.15 prior to the taking of such
action or promptly thereafter provided the failure to give such notice shall not
affect the Borrower's obligations in respect thereof.  The Borrower agrees to
pay the Administrative Agent, upon demand, the principal amount of all funds
advanced by the Administrative Agent under this Section 9.15 together with
interest thereon at the rate from time to time applicable to Floating Rate Loans
from the date of such advance until the outstanding principal balance thereof is
paid in full.  If the Borrower fails to make payment in respect of any such
advance under this Section 9.15 within one (1) Business Day after the date the
Borrower receives written demand therefor from the Administrative Agent, the
Administrative Agent shall promptly notify each Lender and each Lender agrees
that it shall thereupon make available to the Administrative Agent, in Dollars
in immediately available funds, the amount equal to such Lender's Pro Rata Share
(determined as of the time the unreimbursed advance is sought) of such
advance.  If such funds are not made available to the Administrative Agent by
such Lender within one (1) Business Day after the Administrative Agent's demand
therefor, the Administrative Agent will be entitled to recover any such amount
from such Lender together with interest thereon at the Federal Funds Effective
Rate for each day during the period commencing on the date of such demand and
ending on the date such amount is received.  The failure of any Lender to make
available to the Administrative Agent its Pro Rata Share of any such
unreimbursed advance under this Section 9.15 shall neither relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender's Pro Rata Share of such advance on the date such payment is
to be made nor increase the obligation of any other Lender to make such payment
to the Administrative Agent.  All outstanding principal of, and interest on,
advances made under this Section 9.15 shall constitute Obligations secured by
the Collateral until paid in full by the Borrower.
 
9.16.  USA Patriot Act Notification.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Act.
 
 
84

--------------------------------------------------------------------------------

 
 
9.17.  Subordination of Intercompany Indebtedness.  The Borrower agrees that any
and all claims of the Borrower against any Guarantor with respect to any
“Intercompany Indebtedness” (as hereinafter defined) shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations; provided that, and not in contravention of the foregoing,
unless an Event of Default has occurred and is continuing and the Borrower
receives from the Administrative Agent a payment blockage notice pursuant to
this Section 9.17 that has not been withdrawn, the Borrower may make loans to
and receive payments in the ordinary course with respect to such Intercompany
Indebtedness from the Guarantors, to the extent permitted by the terms of this
Agreement and the other Loan Documents.  Notwithstanding any right of the
Borrower to ask, demand, sue for, take or receive any payment from the
Guarantors, all rights, liens and security interests of the Borrower, whether
now or hereafter arising and howsoever existing, in any assets of any such
guarantor shall be and are subordinated to the rights of the Holders of Secured
Obligations in those assets.  The Borrower shall not have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Secured Obligations
(other than obligations to pay fees and expenses with respect to which the
Borrower has not received an invoice, Rate Management Obligations, Banking
Services Obligations, contingent indemnity obligations, and other contingent
obligations) shall have been fully paid and satisfied (in cash).  If all or any
part of the assets of any such guarantor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of such guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other similar action or proceeding, then, and in any such
event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Guarantor, to the Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
to any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than obligations to pay fees and expenses with respect to
which the Borrower has not received an invoice, Rate Management Obligations,
Banking Services Obligations, contingent indemnity obligations, and other
contingent obligations) shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the Borrower upon or with respect to the Intercompany
Indebtedness after an Insolvency Event prior to the satisfaction of all of the
Secured Obligations (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, Rate Management
Obligations, Banking Services Obligations, contingent indemnity obligations and
other contingent obligations), the Borrower shall receive and hold the same in
trust, as trustee, for the benefit of the Holders of Secured Obligations and
shall forthwith deliver the same to the Administrative Agent for application to
any of the Secured Obligations, in precisely the form received (except for the
endorsement or assignment of the Borrower where necessary), and, until so
delivered, the same shall be held in trust by the Borrower as the property of
the Administrative Agent.  If the Borrower fails to make any such endorsement or
assignment to the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same.  The Borrower agrees that until the
Secured Obligations (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, Rate Management
Obligations, Banking Services Obligations, contingent indemnity obligations, and
other contingent obligations) have been paid in full (in cash) and satisfied,
the Borrower will not assign or transfer to any Person (other than the Agent)
any claim the Borrower has or may have against any Guarantor except as otherwise
permitted by the Loan Documents.
 
 
85

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
10.1.  Appointment; Nature of Relationship.  JPMorgan Chase is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the “Administrative Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents.  The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any of the
Holders of Secured Obligations by reason of this Agreement or any other Loan
Document and that the Administrative Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents.  In its capacity as the Lenders'
contractual representative, the Administrative Agent (i) does not hereby assume
any fiduciary duties to any of the Holders of Secured Obligations, (ii) is a
“representative” of the Holders of Secured Obligations within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders, for itself and on behalf of its Affiliates as
Holders of Secured Obligations, hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives.
 
10.2.  Powers.  The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
10.3.  General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, or any
Lender or Holder of Secured Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.
 
10.4.  No Responsibility for Loans, Recitals, etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection
 
 
 
86

--------------------------------------------------------------------------------

 
 
with any Loan Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Event of Default or Unmatured Event of Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of the Borrower or any guarantor of
any of the Obligations or of any of the Borrower's or any such guarantor's
respective Subsidiaries.  The Administrative Agent shall have no duty to
disclose to the Lenders information that is not required to be furnished by the
Borrower to the Administrative Agent at such time, but is voluntarily furnished
by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).  Except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent in such capacity or any Affiliate thereof in any capacity.
 
10.5.  Action on Instructions of Lenders.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders (or all of the
Lenders in the event that and to the extent that this Agreement expressly
requires such).  The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
 
10.6.  Employment of Agents and Counsel.  The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent's duties hereunder and under any other Loan Document.
 
10.7.  Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
 
 
87

--------------------------------------------------------------------------------

 
 
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
 
10.8.  Administrative Agent's Reimbursement and Indemnification.  The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to the Lenders’ Pro Rata Shares (determined as of the time the unreimbursed
expense or indemnity payment is sought) (i) for any amounts not reimbursed by
the Borrower for which the Administrative Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(viii) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Secured Obligations and termination of this
Agreement.
 
10.9.  Notice of Event of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default hereunder unless the Administrative Agent has
received written notice from a Lender or the Borrower referring to this
Agreement describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.
 
10.10.  Rights as a Lender.  In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Revolving Loan Commitment and
its Credit Extensions as any Lender and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders” shall, at any
time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally
 
 
 
88

--------------------------------------------------------------------------------

 
 
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.
 
10.11.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
10.12.  Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign.  The Administrative Agent may not be removed at any time without its
prior written consent.  Upon any resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent reasonably acceptable to the Borrower.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Administrative Agent's giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent
reasonably acceptable to the Borrower.  Notwithstanding the previous sentence,
the Administrative Agent may at any time without the consent of the Borrower or
any Lender, appoint any of its Affiliates which is a commercial bank as a
successor Administrative Agent hereunder.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the Administrative Agent by
 
 
89

--------------------------------------------------------------------------------

 
 
merger, or the Administrative Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Administrative Agent.
 
10.13.  Administrative Agent and Arranger Fees.  The Borrower agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated January 14, 2011, or as
otherwise agreed from time to time.
 
10.14.  Delegation to Affiliates.  The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate's directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.
 
10.15.  Collateral Documents.  (a) Each Lender authorizes the Administrative
Agent to enter into, on behalf of each such Lender, each of the Collateral
Documents to which it is a party, and to take all action contemplated by each of
such documents.  Each Lender agrees that no Holder of Secured Obligations (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Holders of Secured Obligations.
 
(b)  In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent.
 
(c)  The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral and to release any Guarantor from its obligations
under any Loan Document (i) upon termination of the Revolving Loan Commitments
and payment and satisfaction of all of the Obligations (other than obligations
to pay fees and expenses with respect to which the Borrower has not received an
invoice, contingent indemnity obligations and other contingent obligations, Rate
Management Obligations and Banking Services Obligations) at any time arising
under or in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent's authority to release particular types or items of
Collateral pursuant to this Section 10.15.
 
(d)  Upon any sale or transfer of assets constituting Collateral, or the
consummation of any transaction pursuant to which a Guarantor ceases to be a
Required Guarantor Subsidiary, in each case which is permitted pursuant to the
terms of any Loan
 
 
90

--------------------------------------------------------------------------------

 
 
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, the security interest in such Collateral shall be
automatically released or such Guarantor shall be automatically released from
its obligations under the Loan Documents, as the case may be. In connection with
any such release, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Holders of Secured Obligations herein or pursuant hereto upon the
Collateral that was sold or transferred or the release of such Guarantor from
its obligations under the Loan Documents, as the case may be; provided, however,
that (i) the Administrative Agent shall not be required to execute any such
document on terms which, in the Administrative Agent's opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens or such Guarantor without
recourse or warranty, and (ii) such release shall not in any manner discharge,
affect or impair the Secured Obligations or any Liens upon (or obligations of
the Borrower or any Subsidiary in respect of) all interests retained by the
Borrower or any Subsidiary, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.
 
ARTICLE XI

 
SETOFF; RATABLE PAYMENTS
 
11.1.  Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Event of Default occurs and is continuing,
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other Indebtedness at
any time held or owing by any Lender or any Affiliate of any Lender to or for
the credit or account of the Borrower may be offset and applied toward the
payment of the Secured Obligations owing to such Lender, whether or not the
Secured Obligations, or any part thereof, shall then be due.
 
11.2.  Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Outstanding Revolving
Credit Exposure held by the other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Outstanding Revolving Credit Exposure.  If any Lender, whether
in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that the benefit of all such
collateral shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Outstanding Revolving Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 
 
 
91

--------------------------------------------------------------------------------

 
 
11.3.  Failure to Make Payment. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.4.4, 2.20.5, 2.18, 9.15 or 10.8,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swing Line Lender or the LC Issuer to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.  Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participation must be
made in compliance with Section 12.2.  Any attempted assignment or transfer by
any party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2.  The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, however, that (i) no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, (ii) the Lender making such pledge or assignment shall
retain the sole right to approve, without consent of any pledgee or assignee,
any amendment, modification or waiver of any provisions of the Loan Documents,
and (iii) the Borrower shall continue to deal solely and directly with such
Lenders in connection such Lenders' rights and obligations under the Loan
Documents unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
 
 
92

--------------------------------------------------------------------------------

 
 
12.2.  Participations.
 
12.2.1  Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Revolving Credit Exposure
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
 
12.2.2  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.
 
12.2.3  Benefit of Certain Provisions.  To the extent permitted by law, the
Borrower agrees that each Participant shall be deemed to have the right of
setoff provided in Section 11.1 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant.  The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.  The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3, provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 3.5 to the same extent as if it were a Lender.
 
 
 
93

--------------------------------------------------------------------------------

 
 
12.2.4  Participant Register.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in any Outstanding
Revolving Credit Exposure, Note, Revolving Loan Commitment or any other interest
of such Lender under any Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Outstanding
Revolving Credit Exposure, Note, Revolving Loan Commitment or any other interest
of any Lender under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Outstanding Revolving Credit Exposure, Note,
Revolving Loan Commitment or such other interest of such Lender is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
12.3.  Assignments.
 
12.3.1  Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Revolving Loan Commitment and Outstanding
Revolving Credit Exposure of the assigning Lender or (unless each of the
Borrower and the Administrative Agent otherwise consents) be in an aggregate
amount not less than $5,000,000.  The amount of the assignment shall be based on
the Revolving Loan Commitment or Outstanding Revolving Credit Exposure (if the
Revolving Loan Commitment has been terminated), subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement.
 
12.3.2  Consents.  The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the consent of the Borrower shall
not be required if (i) an Event of Default has occurred and is continuing or
(ii) if such assignment is in connection with the physical settlement of any
Lender’s obligations to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof.  The consent of the Administrative Agent
shall be required prior to an assignment becoming effective.  The consent of the
LC Issuer shall be required prior to an assignment becoming effective.  Any
consent required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.
 
 
 
94

--------------------------------------------------------------------------------

 
 
12.3.3  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by Sections
12.3.1 and 12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent
for processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment.  The Assignment Agreement shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Revolving Loan Commitment and Outstanding Revolving Credit
Exposure under the applicable Assignment Agreement constitutes “plan assets” as
defined under ERISA or Section 4975 of the Code and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA or Section 4975 of the Code.  On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure assigned to such Purchaser
without any further consent or action by the Borrower, the Lenders or the
Administrative Agent.  In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.2.  Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.3, the transferor Lender, the Administrative Agent and the Borrower
shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Revolving Loan Commitments (or, if the Revolving Loan Termination Date has
occurred, their respective Outstanding Revolving Credit Exposure) as adjusted
pursuant to such assignment.
 
12.3.4  Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Revolving
Loan Commitments of, and principal amounts of the Credit Extensions owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.
 
 
 
95

--------------------------------------------------------------------------------

 
 
12.4.  Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.  A Transferee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which such Transferee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with such Transferee’s compliance procedures and applicable laws,
including Federal and state securities laws.
 
12.5.  Tax Treatment.  If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
 
ARTICLE XIII

 
NOTICES
 
13.1.  Notices; Effectiveness; Electronic Communication
 
13.1.1  Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 13.1.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:
 

 
(i)  
if to the Borrower, at its address or telecopier number set forth on the
signature page hereof;

 

 
(ii)  
if to the Administrative Agent, at its address or telecopier number set forth on
the signature page hereof;

 

 
(iii)  
if to the LC Issuer, at its address or telecopier number set forth on the
signature page hereof;

 

 
(iv)  
if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 13.1.2 below, shall be effective as provided in said Section
13.1.2.
 
 
 
96

--------------------------------------------------------------------------------

 
 
13.1.2  Electronic Communications.  Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
13.2.  Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
ARTICLE XIV

 
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
 
14.1.  Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Administrative Agent, the LC Issuer and the Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of such parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
 
 
97

--------------------------------------------------------------------------------

 
 
14.2.  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
 
ARTICLE XV

 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1.  CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW BUT
OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS OR PRINCIPLES) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
15.2.  CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED
OBLIGATIONS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER, ANY
LENDER OR ANY HOLDER OF SECURED OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT MAY BE BROUGHT IN A COURT IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW
YORK.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC
ISSUER, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS TO BRING PROCEEDINGS
AGAINST THE BORROWER OR LIMIT THE RIGHTS OF THE BORROWER TO BRING PROCEEDINGS
AGAINST SUCH OTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
15.3.  WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.
 
 
 
98

--------------------------------------------------------------------------------

 
 
ARTICLE XVI
 
EXISTING CREDIT AGREEMENT
 
The Borrower, the Lenders and the Administrative Agent agree that, upon (i) the
execution and delivery of this Agreement by each of the parties hereto and (ii)
satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 4.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation of the Existing Credit
Agreement or the Indebtedness created thereunder.  The commitment of each Lender
that is a party to the Existing Credit Agreement shall, on the effective date
hereof, automatically be deemed amended and the only commitments shall be those
hereunder.  Without limiting the foregoing, upon the effectiveness hereof: (a)
all loans and letters of credit incurred under the Existing Credit Agreement
which are outstanding on the Closing Date shall continue as Loans and Letters of
Credit under (and shall be governed by the terms of) this Agreement and the
other Loan Documents, (b) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Administrative Agent”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (c) all obligations
constituting “Obligations” under the Existing Credit Agreement with any Lender
or any Affiliate of any Lender which are outstanding on the Closing Date shall
continue as Obligations under this Agreement and the other Loan Documents, (d)
the Administrative Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s credit and loan exposure
under the Existing Credit Agreement as are necessary in order that each such
Lender’s Outstanding Revolving Credit Exposure hereunder reflects such Lender’s
Pro Rata Share of the Aggregate Outstanding Revolving Credit Exposure on the
Closing Date and the Borrower hereby agrees to compensate each Lender (including
each Departing Lender) for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurodollar Loans
on the terms and in the manner set forth in Section 3.4 hereof and (e) upon the
effectiveness hereof, each Departing Lender’s “Revolving Loan Commitment” under
the Existing Credit Agreement shall be terminated, each Departing Lender shall
have received payment in full of all of the “Obligations” under the Existing
Credit Agreement (other than obligations to pay fees and expenses with respect
to which the Borrower has not received an invoice, “Rate Management
Obligations”, contingent indemnity obligations and other contingent obligations
owing to it under the “Loan Documents” as defined in the Existing Credit
Agreement) and each Departing Lender shall not be a Lender hereunder.
 
The remainder of this page is intentionally blank.
 
 
 
 
99

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
 

  CHEMED CORPORATION,  
as Borrower
          By:  /s/ David P. Williams     Name:  David P. Williams     Title: 
Executive Vice President and       Chief Financial Officer                    
Address:
  225 East 5th Street, Suite 2600   Cincinnati, Ohio 45202-4726   Attention:
David P. Williams   Phone: (513) 762-6901  
Fax: (513) 762-6713

 
 
  
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  JPMORGAN CHASE BANK, NATIONAL   ASSOCIATION,   as Administrative Agent, as
Swing Line Lender,  
as LC Issuer and as a Lender
          By: /s/ Thomas J. Reinhold     Name: Thomas J. Reinhold      Title: 
Senior Vice President                     JPMorgan Chase Bank, National
Association   OH3-4107   8044 Montgomery Road, Floor 3   Cincinnati, Ohio 45236
  Attention: Thomas J. Reinhold  
Phone: (513) 985-5118
 
Fax: (513) 985-5025

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A.,   as Lender           By: /s/ Anthony Buehler     Name:
Anthony Buehler     Title: Senior Vice President  

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  RBS CITIZENS, NATIONAL ASSOCIATION,   as Lender           By: Cheryl Carangelo
    Name:  Cheryl Carangelo     Title: Senior Vice President  

              
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
   
as Lender
           
By:
/s/ Joseph R. Netzel     Name:  Joseph R. Netzel     Title:  Senior Vice
President   

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  FIFTH THIRD BANK,   as Lender           By: /s/ Joshua N. Livingston     Name:
Joshua N. Livingston     Title: Officer  

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  THE HUNTINGTON NATIONAL BANK,   as Lender           By: /s/ Joe Tonges    
Name: Joe Tonges     Title: Vice President  

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  U.S. BANK National Association,   as Lender           By:  /s/ NathanM. Hall  
  Name:  Nathan M. Hall     Title:  AVP  

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  KEYBANK NATIONAL ASSOCIATION   as Lender           By:  /s/ David W. Johnson  
  Name:  David W. Johnson      Title:  Vice President   

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 

  BRANCH BANKING & TRUST COMPANY,   INC.,   as Lender           By:  /s/ Greg R.
Branstetter     Name:  Greg R. Branstetter     Title:  SVP  

 
 
SIGNATURE PAGE TO CHEMED CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
COMMITMENT SCHEDULE
 
Revolving Loan Commitments
 
 
 
Lender
Amount of Revolving
Loan Commitment
   
JPMorgan Chase Bank, National Association
$75,000,000
   
Bank of America, N.A.
$60,000,000
   
RBS Citizens, National Association
$45,000,000
   
PNC Bank, N.A.
$45,000,000
   
Fifth Third Bank
$25,000,000
   
The Huntington National Bank
$25,000,000
   
U.S. Bank N.A.
$25,000,000
   
KeyBank N.A.
$25,000,000
   
Branch Banking & Trust Company, Inc.
$25,000,000
   
TOTAL
$350,000,000.00

 


 
 

--------------------------------------------------------------------------------

 
 
 
DEPARTING LENDER SCHEDULE
 
Citibank, N.A.
 
Charter One Bank, N.A.
 
BMO Capital Markets Financing, Inc.
 
Allied Irish Bank plc
 


 
 
 

--------------------------------------------------------------------------------

 






PRICING SCHEDULE
 
Applicable
Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Level VI
Status

Eurodollar
Rate

1.50%

1.75%

2.00%

2.25%

2.50%

2.75%

Floating
Rate
 

0.50%

0.75%%

1.00%

1.25%

1.50%
1.75%
 
 
 
               
Applicable
Fee
Rate
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Level VI
Status

Commitment Fee

0.25%

0.30%

0.30%

0.35%

0.40%

0.45%
 
               

 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
"Financials" means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1.
 
"Level I Status" exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.
 
"Level II Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is equal to or greater than 1.00 to 1.00 but less than 1.50 to 1.00.
 
"Level III Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is equal to or greater than 1.50 to 1.00 but less than 2.00 to 1.00.
 
"Level IV Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00.
 
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00.
 
“Level VI Status” exists at any date, if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 3.00 to 1.00.
 
 
 

--------------------------------------------------------------------------------

 
 
"Status" means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with foregoing table based on the Borrower's Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials.  If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.
 
Notwithstanding the foregoing, Level II Status shall be in effect until the
Administrative Agent receives the Financials for the Borrower’s fiscal quarter
ending on March 31, 2011 and adjustments to the Applicable Margin and Applicable
Fee Rate shall thereafter be effected in accordance with the preceding
paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT SCHEDULES


 
Schedule 2.20
 
Existing Letters of Credit
 

     
(1)
 
 
IN U.S. DOLLARS
   
(2)
 
 
RATE(c)
 
(3)
BANK
(L.C.
NUMBER)
 
(4)
 
 
IN FAVOR OF
 
(5)
 
COMPANY/PURPOSE
(PERIOD COVERED)
                                    (1)       $24,269       1.750 %  
JP MORGAN CHASE
(SLT430047)
 
LUMBERMENS MUTUAL CASUALTY CO.
 
CHEMED INSURANCE (3/10/04-10/1/11)
                                    (2)       $475,489 (g)     1.750 %  
JP MORGAN CHASE
(SLT430046)
 
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA
 
CHEMED INSURANCE (3/10/04-10/1/11)
                                    (3)       $25,000       1.750 %  
JP MORGAN CHASE
(SLT335291)
 
CITY OF CHICAGO, IL
DEPT OF TRANSPORTATION
 
RRSC STANDBY
(10/28/02-12/31/14)
                                    (4)       $5,000       1.750 %  
JP MORGAN CHASE
(SLT332674)
 
TOWN OF RIVERHEAD, NY
RIVERHEAD SEWER DISTRICT
 
RRSC STANDBY
(8/13/03-7/31/11)
                                    (5)       $700,000 (f)     1.750 %  
JP MORGAN CHASE
(SLT334126)
 
FEDERAL INSURANCE COMPANY
CHUBB COMMERCIAL INSURANCE
 
CHEMED INSURANCE
(4/1/03-4/1/11)
                                    (6)       $386,000 (a)     1.750 %  
JP MORGAN CHASE.
(SLT430044)
 
CONTINENTAL CASUALTY TRANSPORTATION INSURANCE CO.
 
CHEMED INSURANCE
(3/10/04-10/1/11)
                                    (7)       $15,425,000 (b)     1.750 %  
JP MORGAN CHASE.
(SLT430109)
 
ZURICH AMERICAN INSURANCE CO
 
CHEMED INSURANCE
(3/31/04-3/31/11)
                                    (8)       $933,527 (e)     1.750 %  
JP MORGAN CHASE.
(SLT430043)
 
RELIANCE INSURANCE COMPANY
 
VITAS INSURANCE
(3/10/04-10/1/11)
                                    (9)       $7,500,000 (d)     1.750 %  
JP MORGAN CHASE
(SLT430041)
 
SENTRY INSURANCE
 
VITAS INSURANCE
(3/10/04-10/1/11)
                                    (10)       $2,250,000 (h)     1.750 %  
JP MORGAN CHASE
(SLT430042)
 
SENTRY INSURANCE
 
VITAS INSURANCE
(3/10/04-10/1/11)
                                    (11)       $10,000       1.750 %  
JP MORGAN CHASE
(S-214667)
 
CITY OF LAKEWOOD, CO
DIRECTOR OR PUBLIC WORKS
 
RRSC STANDBY
(11/21/05-11/30/11)
                                    (12)       $200,000 (i)     1.750 %  
JP MORGAN CHASE
(CPCA-699319)
 
ZURICH AMERICAN INSURANCE CO.
 
VITAS INSURANCE
(10/17/08-10/17/11)
                                    (13)       $22,000 (j)     1.750 %  
JP MORGAN CHASE
(CPCS-799683)
 
OHIO STATE FIRE MARSHAL
 
JET RESOURCE
(7/28/09 - 6/30/11)
                                    (14)       $27,956,285    
TOTAL LETTERS OF CREDIT

 
 
(a)           Reduced by $3,985,000 on 2/2/05.  Reduced by $1,649,000 on
12/8/05.  Reduced $1,420,000 on 8/24/07.  Reduced $836,000 on 3/19/08.  Reduced
$674,000 on 2/6/09.  Reduced $59,000 on 3/30/10.  Reduced $229,000 on 12/16/10
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Increased by $4.0 million on 4/19/05.  Increased by $3.0 million
on 4/7/06.  Increased by $1.0 million on 4/18/07.  Increased by $2,200,000 on
4/2/09.  Increased by $225,000 on 4/1/10.


(c)           As of 11/13/07 Level Pricing Changed to 1.00% + under the
agreement 5/2/07 a Fronting Fee of 0.125% is charged annually on each LC.


(d)           Increased by $2.0 million on 10/18/05.  Increased $3.8 million on
7/11/06.


(e)           Increased by $47,190 on 7/11/06.  Reduced $530,823 on
7/23/07.  Reduced $182,840 on 9/16/08


(f)           Reduced by $1,800,000 on 9/7/06.  Reduced by $1,800,000 on 1/9/08.
Reduced by $500,000 on 12/31/08


(g)           Reduced by $2,250,000 on 9/24/07.  Reduced by $700,000 on
1/30/09.  Reduced by $667,511 on 3/30/10


(h)           Increased to $2,250,000 on 10/6/09.  Will be increased by $250,000
on 1/1/10 and $250,000 on 4/1/10


(i)           Increased by $80,000 on 10/13/09.


(j)           Decreased by $88,000 on 7/1/10.
 
 
 

--------------------------------------------------------------------------------

 


Schedules 5.8 — Subsidiaries
 
Comfort Care Holdings Co.
Jet Resource, Inc.
Roto-Rooter Corporation
Roto-Rooter Services Company
Nurotoco of Massachusetts, Inc.
Roto-Rooter Group, Inc.
RR UK, Inc.
Roto-Rooter Development Company
Consolidated HVAC, Inc.
Vitas Healthcare Corporation
Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of Illinois
Vitas Healthcare Corporation of California
Vitas Healthcare Corporation of Ohio
Vitas Healthcare Corporation of Florida
Vitas HME Solutions, Inc.
Vitas Holdings Corporation
Vitas Healthcare of Texas, L.P.
Hospice Care Incorporated
Vitas Healthcare Corporation of Georgia
Vitas Healthcare Corporation of Arizona
Vitas Healthcare Corporation Atlantic
Vitas Healthcare Corporation Midwest
Vitas Care Solutions, Inc.
Vitas Solutions, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 6.13
 
Existing Investments
 

   
Grantor
 
Issuer
 
Type
 
Amount
    (1)  
Chemed Corporation
 
Roto-Rooter Development Company
 
Intercompany
Receivable
  $ 8,740,144     (2)  
Chemed Corporation
 
Consolidated HVAC, Inc.
 
Intercompany
Receivable
  $ 81,709,378     (3)  
Chemed Corporation
 
Comfort Care Holdings Co.
 
Intercompany
Receivable
  $ 77,038,085     (4)  
Chemed Corporation
 
Jet Resource, Inc.
 
Intercompany
Receivable
  $ 9,034,407     (5)  
Chemed Corporation
 
Comfort Care Holdings Co.
 
Note Receivable
  $ 312,397,376     (6)  
Roto-Rooter Services Co.
 
Various independent
contractors (total of 19)
 
Notes Receivable
  $ 1,135,545     (7)  
Roto-Rooter Services Co.
 
Roto-Rooter of Canada Ltd.
 
Intercompany
Receivable
  $ 291,365     (8)  
Various Roto Rooter wholly owned subsidiaries
 
Complete Plumbing Service Inc. Inc.
 
Intercompany
Receivable
  $ 2,264,334  



 
 
 

--------------------------------------------------------------------------------

 


Schedule 6.14
 
Existing Indebtedness
 


None.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 6.15
 
Existing Liens; Closing Date Surety Bond Liens
 
UCC Liens


Debtor Name: Consolidated HVAC, Inc.
Jurisdiction/Filing Office
Thru Date
Filing Date; Number
Secured Party; Collateral
Ohio
     
UCC Liens – Secretary of State
12/08/15
12/08/10; OH00146720334
Ferguson Enterprises, Inc.; All inventory, equipment and goods distributed by
Seller, whenever sold, consigned, leased, rented or delivered, directly or
indirectly, to or for the benefit of Applicant by Seller

 

 
Debtor Name: Roto-Rooter Services Company
Jurisdiction/Filing Office
Thru Date
Filing Date; Number
Secured Party; Collateral
Iowa
     
UCC Liens – Secretary of State
05/20/13
05/20/08; X129716-5
Qwest Communications Corporation; All equipment sold by Secured Party to Debtor
pursuant to that certain Purchase Order No. 10013 dated March 6, 2008 and any
proceeds thereto
UCC Liens – Secretary of State
12/17/15
12/17/10;
E10077266-5
Barnett, a division of Interline Brands, Inc.; All inventory whenever sold,
consigned or delivered, directly or indirectly, to or for the benefit of the
Debtor by Secured Party
UCC Liens – Secretary of State
03/13/14
03/13/09;
X156334-8
Les Schwab Tire Centers of Washington, Inc.; All present and future products and
goods and proceeds thereof, purchased by the Debtor from Secured Party

 
 
 

--------------------------------------------------------------------------------

 
 
 
Tax Liens


Debtor Name: Roto-Rooter Services Company


Jurisdiction/Filing Office
Filing Date; Number
Amount
Georgia
   
Tax Liens – Gwinnett County Superior Court, Clerks Office, Lawrenceville, GA
04/14/2009; 2616/131
$3,669



 
 
Debtor Name: Vitas Healthcare Corporation
 
Jurisdiction/Filing Office
Filing Date; Number
Amount
Maryland
   
Tax Liens – Baltimore City Circuit Court, Baltimore, MD
01/03/07; L0730
$1,262



 
 
Debtor Name: Vitas Healthcare Corporation of Ohio
 
Jurisdiction/Filing Office
Filing Date; Number
Amount
Ohio
   
Tax Liens - Franklin County Common Please Court, Columbus, OH
06/02/06; 2006JG018967
$133



 
 
Debtor Name: Vitas Healthcare Corporation of California
 
Jurisdiction/Filing Office
Filing Date; Number
Amount
California
   
Tax Liens – Los Angeles County Recorders Office, Norwalk, CA
03/28/01; 01-0503302
$78
Tax Liens – Los Angeles County Recorders Office, Norwalk, CA
03/28/01; 01-0503301
$57
Tax Liens – Los Angeles County Recorders Office, Norwalk, CA
12/16/99; 99-2310824
$1,180

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 6.16
 
Transactions with Affiliates
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 6.18
 
Subsidiary Covenants
 
None.


 
 

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT A-1
 


FORM OF BORROWER’S IN-HOUSE COUNSEL’S OPINION


Attached
 
 
 
 

--------------------------------------------------------------------------------

 
 

  SUITE 2600    
255 E 5TH STREET
    CINCINNATI, OH 45202-4726     513 762-6900 ● FAX 513 762-6919         
CHEMED CORPORATION
             
March 1, 2011

 
To each of the Agents and the
Lenders party to the Credit
Agreement referenced below
 
Re: Chemed Corporation
 
Ladies and Gentlemen:
 
I am General Counsel to Chemed Corporation, a Delaware corporation (the
“Borrower”), and in such capacity have acted as counsel to the Borrower and the
subsidiaries of the Borrower identified on Schedule I hereto (the “Subsidiaries”
and together with the Borrower, collectively, the “Loan Parties”), in connection
with the Amended and Restated Credit Agreement of even date herewith (the
“Credit Agreement”), by and among the Borrower, the lenders party thereto (each
a “Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, National
Association (in such capacity, the “Administrative Agent”). This opinion is
being delivered to you pursuant to Section 4.1.5(a) of the Credit Agreement. All
capitalized terms used and not defined herein have the same meanings herein as
set forth in the Credit Agreement.
 
In that connection, I have examined, caused the examination of, or am otherwise
familiar with, originals, or copies certified or otherwise identified to my
satisfaction, of such documents, corporate records and other instruments as I
have deemed necessary or appropriate for purposes of this opinion, including (i)
the Credit Agreement, (ii) the Pledge and Security Agreement, (iii) the Guaranty
Agreement and (iv) charter and by-laws or other formation documents, as
applicable, for each Loan Party. The documents described in clauses (i), (ii)
and (iii) and of the immediately preceding sentence are sometimes referred to as
the “Specified Loan Documents”.  I have also relied, with respect to certain
factual matters, on the representations and warranties of each Loan Party
contained in the Specified Loan Documents and have assumed compliance by each
Loan Party with the terms of the Specified Loan Documents.
 
In rendering my opinion, I have assumed (i) the due authorization of the
Specified Loan Documents by all parties thereto other than the Subsidiaries
incorporated in states other than the State of Delaware that are identified on
Schedule II hereto (the “Non-Delaware Subsidiaries”) and (ii) each party to the
Specified Loan Documents (other than the Non-Delaware Subsidiaries) has the full
power, authority and legal right to enter into and perform its obligations under
the Specified Loan Documents to which it is a party.
 
 
 

--------------------------------------------------------------------------------

 
 
Based upon the foregoing, and subject to the qualifications hereinafter set
forth, I am of the opinion that:
 
1. Each of the Non-Delaware Subsidiaries (other than Vitas Healthcare of Texas,
L.P.) has all requisite corporate power and authority to conduct its business as
now conducted and to execute and deliver each Specified Loan Document to which
it is a party, and to consummate the transactions contemplated by the Specified
Loan Documents to which it is a party. Vitas Healthcare of Texas, L.P. has the
limited liability partnership power and authority to conduct its business as now
conducted and to execute and deliver each Specified Loan Document to which it is
a party, and to consummate the transactions contemplated by the Specified Loan
Documents to which it is a party. Each of the Non-Delaware Subsidiaries is in
good standing in the laws of its respective State of Incorporation (as
identified on Schedule II hereto).
 
2. Each Loan Party is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except in jurisdictions where the absence of
any such qualification could not reasonably be expected to result in a Material
Adverse Effect.
 
3. The execution and delivery by each Loan Party of each Specified Loan Document
to which such Loan Party is a party, as applicable, and the performances by such
Loan Party of its obligations thereunder, (a) have been duly authorized by all
necessary corporate action, limited partnership action or limited liability
company action, as applicable, and (b) do not contravene its charter or by-laws
or other formation documents, as applicable.
 
4. The execution and delivery by each Loan Party of each Specified Loan Document
to which it is a party and the performances by such Loan Party of its
obligations thereunder, (a) do not violate the terms of any indenture, mortgage,
deed of trust, loan agreement, lease agreement or any other agreement known to
me to which it or any of its properties may be bound and the violation of which
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect and (b) do not result in the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties pursuant to the terms of any contractual restriction binding on it or
any of its properties that could reasonably be expected to have, singly or in
the aggregate, a Material Adverse Effect, other than pursuant to or as permitted
by the Loan Documents. My opinion does not extend to compliance by any Loan
Party with any financial ratio or limitation in any contractual restriction
expressed as a dollar amount (or an amount expressed in another currency) or to
performance under any contractual restriction in the Specified Loan Documents to
the extent it restricts actions required under the agreements in clause (a) of
the preceding sentence.
 
5. Each Specified Loan Document has been duly executed and delivered by each
Loan Party which is a party thereto.
 
6. The securities described on Schedule III (the “Pledged Securities”) have been
duly authorized and validly issued, are fully paid and nonassessable and the
Pledge and Security Agreement accurately identifies the Pledged Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
7. To my knowledge, there is no pending or threatened action, suit or proceeding
involving any Loan Party before any court or other Governmental Authority or any
arbitrator that could reasonably be expected to have a Material Adverse Effect.
 
8. No authorization, approval or other action by, and no notice to, consent of,
order of or filing with, any United States Federal or Florida, Iowa,
Massachusetts, Nevada, Ohio or Texas governmental authority is required to be
made or obtained by any of the Non-Delaware Subsidiaries in connection with the
execution, delivery and performance by any Non-Delaware Subsidiary of the
Specified Loan Documents to which it is a party, other than (i) such reports to
United States governmental authorities regarding international capital and
foreign currency transactions as may be required pursuant to 31 C.F.R. Part 128,
(ii) those that have been made or obtained and are in full force and effect or
as to which the failure to be made or obtained or to be in fu11 force and effect
should not result, individually or in the aggregate, in a material adverse
effect on Borrower and its Subsidiaries, taken as a whole, (iii) such
registrations, filings and approvals under Federal or state laws as may be
necessary in connection with the exercise of remedies or sale of collateral or
the granting of additional security interests or guarantees pursuant to the
Specified Loan Documents, (iv) such registrations, filings or approvals that are
required in order to perfect or record security interests granted under the
Specified Loan Documents and (v) such registrations, filings and approvals that
may be required because of the legal or regulatory status of any Lender or
because of any other facts specifically pertaining to any Lender.
 
9. No Loan Party is required to register as an "investment company" as such term
is defined in the Investment Company Act of 1940.
 
I understand that you are satisfying yourselves as to the status under Section
548 of the Bankruptcy Code and applicable state fraudulent conveyance laws of
the obligations of the Loan Parties under the Loan Documents and I express no
opinion thereon. I also express no opinion as to compliance with, or the
application or effect of, Federal or state securities laws or regulations
(except to the extent set forth in paragraph 9) or the application or effect of
any health care laws or regulations to which Vitas Healthcare Corporation or any
of its subsidiaries is subject or the necessity of any authorization, approval
or action by, or any notice to, consent of, order of, or a filing with, any
Governmental Authority pursuant to any such laws or regulations.
 
I am admitted to practice only in the State of Ohio and I express no other
opinion as to matters governed by any laws other than the laws of Delaware,
Florida, Iowa, Massachusetts, Nevada, Ohio and Texas and the Federal law of the
United States of America.
 
 
 

--------------------------------------------------------------------------------

 
 
My opinion is rendered only to the Administrative Agent and the existing Lenders
under the Credit Agreement and is solely for their benefit in connection with
the above transactions. In addition, I hereby consent to reliance on this
opinion by a permitted assign of a Lender's interest in the Credit Agreement,
provided that such permitted assign becomes a Lender on or prior to the 30th day
after the date of this opinion. I am opining as to the matters herein only as of
the date hereof, and, while you are authorized to deliver copies of this opinion
to such permitted assigns and they are permitted to rely on this opinion, the
rights to do so do not imply any obligation on my part to update this opinion.
This opinion may not be relied upon by any other person or for any other purpose
or used, circulated, quoted or otherwise referred to for any other purpose.
 

  Very truly yours,           CHEMED CORPORATION                   By: /s/ Naomi
C. Dallob       Naomi C. Dallob  

 
 
 

--------------------------------------------------------------------------------

 
 

Schedule II     Non-Delaware Subsidiary Jurisdiction of Organization     COMFORT
CARE HOLDINGS CO. Nevada     ROTO-ROOTER CORPORATION Iowa     ROTO-ROOTER
SERVICES COMPANY Iowa     NUROTOCO OF MASSACHUSETTS, INC. Massachusetts    
Consolidated HVAC, Inc. Ohio     Vitas Healthcare Corporation of Florida Florida
   
Vitas Healthcare of Texas, L.P.
Texas

 
 
 

--------------------------------------------------------------------------------

 
 

Schedule I     Loan Party Jurisdiction of Organization
COMFORT CARE HOLDINGS CO.
Nevada Jet Resource, Inc. Delaware ROTO-ROOTER CORPORATION Iowa ROTO-ROOTER
SERVICES COMPANY Iowa NUROTOCO OF MASSACHUSETTS, INC. Massachusetts Consolidated
HVAC, Inc.
Ohio
Roto-Rooter Group, Inc. Delaware R.R. UK, Inc. Delaware ROTO-ROOTER DEVELOPMENT
COMPANY Delaware Vitas Healthcare Corporation Delaware VITAS Healthcare
Corporation of Arizona Delaware VITAS Healthcare Corporation of Georgia Delaware
Vitas Healthcare Corporation of California Delaware Vitas Healthcare Corporation
of Florida
Florida
Vitas Healthcare Corporation of Illinois Delaware VITAS HEALTHCARE CORPORATION
OF OHIO Delaware Vitas Healthcare Corporation Atlantic Delaware Vitas Healthcare
Corporation Midwest Delaware VITAS HME Solutions, Inc. Delaware Vitas Holdings
Corporation Delaware Hospice Care Incorporated Delaware VITAS CARE SOLUTIONS,
INC. Delaware Vitas Hospice Services, L.L.C. Delaware Vitas Healthcare of Texas,
L.P. Texas VITAS Solutions, Inc. Delaware

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III
 
Issuer
Grantor
Shares of Common
Stock owned by the
Grantor Subject
to Pledge
COMFORT CARE HOLDINGS CO.
CHEMED CORPORATION
1,000
Jet Resource, Inc.
CHEMED CORPORATION
1,000
Roto-Rooter Group, Inc.
CHEMED CORPORATION
1,000
ROTO-ROOTER DEVELOPMENT COMPANY
ROTO-ROOTER CORPORATION
1,000
ROTO-ROOTER CORPORATION
Roto-Rooter Group, Inc.
1,000
ROTO-ROOTER SERVICES COMPANY
Roto-Rooter Group, Inc.
1,000
R.R UK, Inc.
Roth-Rooter Group, Inc.
1000
NUROTOCO OF
MASSACHUSETTS, INC.
ROTO-ROOTER SERVICES
COMPANY
1
999
Consolidated HVAC, Inc.
ROTO-ROOTER SERVICES COMPANY
1,000
Vitas Healthcare Corporation
COMFORT CARE HOLDINGS CO.
1,000
Vitas Healthcare Corporation of California
Vitas Hospice Services, L.L.C.
1,000
Vitas Healthcare Corporation of Florida
Vitas Hospice Services, L.L.C.
100
Vitas Healthcare Corporation of Illinois
Vitas Hospice Services, L.L.C.
1,000
VITAS HEALTHCARE CORPORATION OF OHIO
Vitas Hospice Services, L.LC.
1,000
VITAS HEALTHCARE CORPORATION ATLANTIC
Vitas Hospice Services, L.L.C.
1,000
VITAS HEALTHCARE CORPORATION MIDWEST
Vitas Hospice Services, L.L,C.
1,000
VITAS HME Solutions, Inc.
Vitas Hospice Services, L.L.C.
1,000
Vitas Holdings Corporation
Vitas Hospice Services, L.L.C.
1,000
Hospice Care Incorporated
Vitas Hospice Services, L.L.C.
1,000
VITAS CARE SOLUTIONS, INC.
Vitas Hospice Services L.L.C.
1,000
VITAS Healthcare Corporation of Georgia
Vitas Hospice Services, L.L.C.
1,000
VITAS Healthcare Corporation of Arizona
Vitas Hospice Services, L.L,C.
1,000
VITAS Solutions, Inc.
Vitas Hospice Services, L.L.C.
1,000

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2
 


FORM OF CRAVATH SWAINE & MOORE LLP OPINION


Attached
 
 
 
 

--------------------------------------------------------------------------------

 
 
CRAVATH, SWAINE & MOORE LLP
 
ALLEN FINKELSON
MARC S. ROSENBERG
WORLDWIDE PLAZA
THOMAS E. DUNN
CRAIG F. ARCELLA
STUART W. GOLD
SUSAN WEBSTER
825 EIGHTH AVENUE
MARK I. GREENE
TEENA-ANN V. SANKOORIKAL
JOHN W. WHITE  DAVID MERCADO 
NEW YORK, NY 10019-7475
SARKIS JEBEJIAN
ANDREW R. THOMPSON
JOHN E. BEERBOWER
ROWAN D. WILSON
 
DAVID R. MARRIOTT
DAMIEN R. ZOUBEK
EVAN R. CHESLER
PETER T. BARBUR
 
MICHAEL A. PASKIN
LAUREN ANGELILLI
 
MICHAEL L. SCHLER
SANDRA C. GOLDSTEIN
ANDREW J. PITTS
TATIANA LAPUSHCHIK
RICHARD LEVIN
THOMAS G. RAFFERTY
TELEPHONE: (212) 474-1000
MICHAEL T. REYNOLDS
ERIC L. SCHIELE
KRIS F. HEINZELMAN
MICHAEL S. GOLDMAN
FACSIMILE: (212) 474-3700
ANTONY L. RYAN
ALYSSA K. CAPLES
B. ROBBINS KIESSLING
RICHARD HALL
__________ 
GEORGE E. ZOBITZ
JENNIFER S. CONWAY
ROGER D. TURNER
JULIE A. NORTH
 
GEORGE A. STEPHANAKIS
MINH VAN NGO
PHILIP A. GELSTON
ANDREW W. NEEDHAM
CITYPOINT
DARIN P. MCATEE
KEVIN J. ORSINI
RORY O. MILLSON 
STEPHEN L. BURNS
ONE ROPEMAKER STREET
GARY A. BORNSTEIN
 
RICHARD W. CLARY
KEITH R. HUMMEL
LONDON EC2Y 9HR
TIMOTHY G. CAMERON
 
WILLIAM P. ROGERS, JR.
DANIEL SLIFKIN
TELEPHONE: 44-20-7453-1000
KARIN A. DEMASI
SPECIAL COUNSEL
JAMES D. COOPER
JEFFREY A. SMITH
FACSIMILE: 44-20-7860-1150
LIZABETHANN R. EISEN
 
STEPHEN L. GORDON
ROBERT I. TOWNSEND, III  
DAVID S. FINKELSTEIN
SAMUEL C. BUTLER
DANIEL L. MOSLEY WILLIAM J. WHELAN, III  
DAVID GREENWALD
GEORGE J. GILLESPIE, III
PETER S. WILSON
SCOTT A. BARSHAY
WRITER'S DIRECT DIAL NUMBER
RACHEL G. SKAISTIS
 
JAMES C. VARDELL, III
PHILIP J. BOECKMAN
 
PAUL H. ZUMBRO
 
ROBERT H. BARON
ROGER G. BROOKS
 
JOEL F. HEROLD
 
KEVIN J. GREHAN
WILLIAM V. FOGG
 
ERIC W. HILFERS
OF COUNSEL
STEPHEN S. MADSEN
FAIZA J. SAEED
 
GEORGE F. SCHOEN
 
C. ALLEN PARKER
RICHARD J. STARK
 
ERIK R. TAVZEL
PAUL C. SAUNDERS

 
 
March 1, 2011
 
Chemed Corporation
 
Ladies and Gentlemen:
 
We have acted as special New York counsel to Chemed Corporation, a Delaware
corporation (the “Borrower”), in connection with the Amended and Restated Credit
Agreement of even date herewith (the “Credit Agreement”), among the Borrower,
the lenders party thereto (collectively, the “Lenders”) and JPMorgan Chase Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). This opinion is being delivered to you pursuant to
Section 4.1.5(b) of the Credit Agreement. Capitalized terms used but not defined
herein have the meanings assigned to them in the Credit Agreement.
 
In that connection, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of such documents, corporate records and other
instruments as we have deemed necessary or appropriate for purposes of this
opinion, including:
 
(i) the Credit Agreement,
 
(ii) the Pledge and Security Agreement, and
 
(iii) the Guaranty Agreement.
 
The documents described in clauses (i), (ii) and (iii) of the immediately
preceding sentence are sometimes referred to herein as the “Agreements”. We have
also relied, with respect to certain factual matters, on the representations and
warranties of each Credit Party contained in the Agreements and have assumed
compliance by each Credit Party with the terms of the Agreements.
 
 
 

--------------------------------------------------------------------------------

 


2
 
In rendering our opinion, we have assumed (a) the genuineness of all signatures,
(b) the due existence of each Credit Party, (c) that each party (including the
Credit Parties) to the Agreements has all necessary power, authority and legal
right to execute and deliver the Agreements to which it is a party and to
perform its obligations thereunder and that each Agreement is a legal, valid and
binding obligation of each party thereto other than the Credit Parties, (d) the
due authorization, execution and delivery of the Agreements by all parties
thereto (including the Credit Parties), (e) the authenticity of all documents
submitted to us as originals, (f) the conformity to original documents of all
documents submitted to us as copies, (g) that the choice of New York law
contained in the Agreements was not qualified by giving effect to Federal laws
applicable to national banks and (h) that insofar as any obligation under any
Agreement is to be performed in, or by a party organized under the laws of, any
jurisdiction outside the State of New York, its performance will not be illegal
or ineffective in any jurisdiction by virtue of the law of that jurisdiction.
 
Based on the foregoing and subject to the qualifications hereinafter set forth,
we are of opinion as follows:
 
1. The execution and delivery by each Credit Party of the Agreements to which it
is a party, the performance by each Credit Party of its obligations thereunder
and the grant by each Grantor (as defined in the Pledge and Security Agreement)
of security interests pursuant to the Pledge and Security Agreement do not
violate any law, rule or regulation of the United States of America or the State
of New York.
 
2. To the extent governed by New York law, each Agreement constitutes a legal,
valid and binding obligation of each Credit Party party thereto, enforceable
against such Credit Party in accordance with its terms, subject in each case to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws relating to or affecting creditors' rights
generally from time to time in effect and to general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether considered in a proceeding in
equity or at law. The foregoing opinion is subject to the following
qualifications: (i) certain provisions of the Agreements are or may be
unenforceable in whole or part under the laws of the State of New York, but the
inclusion of such provisions does not affect the validity of the Agreements or
the liens and security interests purported to be created by the Agreements, and
the Agreements contain adequate provisions for the practical realization of the
principal rights and benefits intended to be afforded thereby, (ii) insofar as
provisions contained in the Agreements provide for indemnification or
limitations on liability, the enforceability thereof may be limited by public
policy considerations, (iii) the availability of a decree for specific
performance or an injunction is subject to the discretion of the court requested
to issue any such decree or injunction and (iv) we express no opinion as to the
effect of the laws of any jurisdiction other than the State of New York where
any Lender may be located or where enforcement of the Agreements may be sought
that limit the rates of interest legally chargeable or collectible.
 
 
 

--------------------------------------------------------------------------------

 
 
3
 
3. No authorization, approval or other action by, and no notice to, consent of,
order of or filing with, any United States Federal or New York State
governmental authority is required to be made or obtained by any Credit Party in
connection with the execution, delivery and performance by any Credit Party of
the Agreements to which it is a party or the grant by each Grantor of the
security interests under the Pledge and Security Agreement, other than (i) such
reports to United States governmental authorities regarding international
capital and foreign currency transactions as may be required pursuant to 31
C.F.R. Part 128, (ii) those that have been made or obtained and are in full
force and effect or as to which the failure to be made or obtained or to be in
full force and effect should not result, individually or in the aggregate, in a
material adverse effect on the Borrower and its Subsidiaries, taken as a whole,
(iii) those under Federal or state laws as may be necessary in connection with
the exercise of remedies or sale of collateral or the granting of additional
security interests or guarantees pursuant to the Agreements, (iv) those that are
required in order to perfect or record security interests granted under the
Agreements and (v) those that may be required because of the legal or regulatory
status of any Lender or because of any other facts specifically pertaining to
any Lender.
 
4.  Assuming that the Borrower complies with the provisions of the Credit
Agreement relating to the use of proceeds of the Loans, the making of the Loans
under the Credit Agreement on the date hereof does not violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System.
 
5. The provisions of the Pledge and Security Agreement are sufficient to create
in favor of the Administrative Agent a security interest in all right, title and
interest of each Credit Party party thereto in such of the Collateral (as
defined therein) as constitutes “accounts”, “chattel paper”, “documents”,
“equipment”, “general intangibles”, “goods”, “instruments”, “inventory” and
“investment property” within the meaning of the Uniform Commercial Code of the
State of New York as in effect on the date hereof (the “New York UCC”) (such of
the Collateral being hereinafter referred to as the “Specified UCC Collateral”),
to the extent that the creation of security interests in the Specified UCC
Collateral is governed by the New York UCC.
 
Our opinion expressed in paragraph 5 is qualified as follows:
 
(a) we express no opinion as to (i) rights in or title to any Collateral held by
any Credit Party or (ii) the completeness or accuracy of the description in any
documents of any Collateral;
 
(b) we express no opinion as to the creation of any security interests (i) in
any item of Collateral other than the Specified UCC Collateral or (ii) in any
item of Collateral that is expressly excluded from the application of the New
York UCC pursuant to Section 9-109 thereof;
 
(c) we express no opinion as to the perfection or priority of any security
interests created under the Agreements;
 
 
 

--------------------------------------------------------------------------------

 
 
4
 
(d) in the case of property that becomes Collateral after the date hereof,
Section 552 of Title 11 of the United States Code (the “Bankruptcy Code”) limits
the extent to which property acquired by a debtor after the commencement of a
case under the Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case;
 
(e) we express no opinion as to the validity or enforceability of any security
interest in goods (as defined in the New York UCC) that have been bought by a
buyer in the ordinary course of business (as defined in Section 1-201 of the New
York UCC);
 
(f) we express no opinion regarding any copyrights, patents, trademarks, service
marks or other intellectual property, the proceeds thereof, or money due with
respect to the lease, license or use thereof except to the extent Article 9 of
the New York UCC may be applicable to the foregoing, and we express no opinion
as to the effect of any Federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein;
 
(g) we express no opinion as to security interests in any item of collateral
subject to any restriction on or prohibition against assignment or transfer
contained in or otherwise applicable to such item of collateral or any contract,
agreement, license, permit, security, instrument or document constituting,
evidencing or relating to such item, except to the extent that any such
restriction or prohibition is rendered ineffective pursuant to any of Sections
9-406 through 9-409, inclusive, of the New York UCC. We note that even though
the New York UCC may render such a restriction or prohibition ineffective for
purposes of creation or perfection of a security interest, nonetheless, in many
cases, such a security interest may represent only limited rights in the related
items of collateral and be subject to various restrictions (including
restrictions on rights of use, assignment and enforcement); and
 
(h) we express no opinion as to any Collateral constituting claims against any
government or governmental agency, including any Collateral that is subject to
the Federal Assignment of Claims Act.
 
We express no opinion herein as to any provision in any Agreement that
(a) relates to the subject matter jurisdiction of any Federal court of the
United States of America, or any Federal appellate court, to adjudicate any
controversy related to the Agreements (such as the provision found in Section
15.2 of the Credit Agreement), (b) contains a waiver of an inconvenient forum
(such as the provision found in Section 15.2 of the Credit Agreement), (c)
relates to a right of setoff in respect of purchases of interests in loans (such
as the provision found in Section 11.2 of the Credit Agreement) or with respect
to parties that may not hold mutual debts (such as the provision found in
Section 11.1 of the Credit Agreement), (d) provides for liquidated damages or
penalty interest, (e) relates to the waiver of rights to jury trial (such as the
 
 
 

--------------------------------------------------------------------------------

 
 
5
 
provision found in Section 15.3 of the Credit Agreement), (f) relates to
governing law to the extent that it purports to affect the choice of law
governing perfection and the effect of perfection and non-perfection of security
interests or (h) relates to any arrangement or similar fee payable to any
arranger (including the Arranger and the Administrative Agent) of the
commitments or loans under the Credit Agreement or any fee not set forth in the
Agreements. We also express no opinion as to (v) the enforceability of the
provisions of any Agreement to the extent that such provisions constitute a
waiver of illegality as a defense to performance of contract obligations or any
other defense to performance which cannot, as a matter of law, be effectively
waived, (w) whether a state court outside the State of New York or a Federal
court of the United States would give effect to the choice of New York law
provided for in the Agreements, (x) with respect to any Credit Party organized
under the laws of the State of Delaware, the effect of any provision in the
certificate of incorporation of such Credit Party of the type permitted by
Section 102(b)(2) of the General Corporation Law of the State of Delaware, (y)
the effect of qualifying the choice of New York law by giving effect to Federal
laws applicable to national banks or (z) compliance with, or the application or
effect of, Federal or state securities laws or regulations or the application or
effect of any laws or regulations relating to the provision of healthcare
products or services to which Vitas Healthcare Corporation or any Credit Party
or any of its subsidiaries is subject or the necessity of any authorization,
approval or action by, or any notice to, consent of, order of, or filing with,
any Governmental Authority pursuant to any such laws or regulations.
 
We understand that you are satisfying yourselves as to the status under Section
548 of the Bankruptcy Code and applicable state fraudulent conveyance laws of
the obligations of each Credit Party and the security interests of the
Administrative Agent and the Lenders under the Agreements, and we express no
opinion thereon.
 
We are admitted to practice only in the State of New York, and we express no
opinion as to matters governed by any laws other than the laws of the State of
New York and the Federal law of the United States of America. Our opinions
relating to security interests are limited to Article 9 of the New York UCC and
do not address (i) laws of jurisdictions other than New York, and laws of New
York except for Article 9 of the New York UCC, (ii) collateral of a type not
subject to Article 9 of the New York UCC, (iii) what law governs perfection and
the effect of perfection or non-perfection of such security interests or (iv)
the effect, if any, of laws of jurisdictions other than New York on the
creation, perfection or priority of such security interests.
 
 
 

--------------------------------------------------------------------------------

 


6
 
This opinion is rendered only to the Administrative Agent and the existing
Lenders under the Credit Agreement and is solely for their benefit in connection
with the above transactions. In addition, we hereby consent to reliance on this
opinion by a permitted assign of a Lender's interest in the Credit Agreement,
provided that such permitted assign becomes a Lender on or prior to the 30th day
after the date of this opinion. We are opining as to the matters herein only as
of the date hereof, and, while you are authorized to deliver copies of this
opinion to such permitted assigns and they are permitted to rely on this
opinion, the rights to do so do not imply any obligation on our part to update
this opinion. This opinion may not be relied upon by any other person or for any
other purpose or used, circulated, quoted or otherwise referred to for any other
purpose.
 

  Very truly yours,       Cravath, Swaine & Moore LLP

 
 
JPMorgan Chase Bank, National Association,
as Administrative Agent for the Lenders
under the Pledge and Security
Agreement referred to above,
JPMorgan Chase Bank, National Association, as Administrative
Agent under the Credit Agreement
referred to above, and each of the lending
and other financial institutions
party to the Credit Agreement
 
In care of:
 
JPMorgan Chase Bank, National Association
OH3-4107
8044 Montgomery Road, Floor 3
Cincinnati, OH 45236
 
O
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
EXHIBIT A-3
 


FORM OF RICHARDS, LAYTON & FINGER, P.A. OPINION


Attached
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [raymond.jpg]
 


 
March 1, 2011
 
To Each of the Persons Listed
on Schedule A Attached Hereto
 
Re: Chemed Corporation
 
Ladies and Gentlemen:
 
We have acted as special Delaware counsel for CHEMED CORPORATION, a Delaware
corporation ("Chemed"), Vitas Hospice Services, L.L.C., a Delaware limited
liability company ("Hospice Services"), and the Delaware corporations listed on
Schedule B attached hereto (each, a "Corporation Guarantor," and collectively,
the "Corporation Guarantors") in connection with the matters set forth herein
(the Corporation Guarantors, Chemed and Hospice Services are hereinafter
referred to each, as a "Company" and collectively, as the "Companies"). At your
request, this opinion is being furnished to you.
 
For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of originals or copies of the
following:
 
(a)            The Certificate of Incorporation of Chemed (formerly known as
Rota-Rooter, Inc.), dated March 26, 1970, as filed with the office of the
Secretary of State of the State of Delaware (the "Secretary of State") on April
2, 1970, as amended by the Certificate of Amendment of Certificate of
Incorporation of Chemed, dated March 1, 1982, as filed with the Secretary of
State on March 1, 1982, as corrected by the Certificate of Correction, dated
March 8, 1982, as filed with the Secretary of State on March 9, 1982, as amended
by the Certificate of Reduction of Capital of Chemed, dated March 11, 1982, as
filed with the Secretary of State on March 11, 1982, as amended by the
Certificate of Reduction of Capital of Chemed, dated August 16, 1982, as filed
with the Secretary of State on August 25, 1982, as amended by the Certificate of
Amendment of Certificate of Incorporation of Chemed, dated July 22, 1987, as
filed with the Secretary of State on July 24, 1987, as amended by the
Certificate of Amendment of the Certificate of Incorporation of Chemed, dated
June 24, 1992, as filed with the Secretary of State on July 7, 1992, as amended
by the Certificate of Amendment of Certificate of Incorporation of Chemed, dated
May 19, 2003, as filed with the Secretary of State on May 19, 2003, as amended
by the Certificate of Amendment of Certificate of Incorporation of Chemed, dated
May 17, 2004, as filed with the Secretary of State on May 17, 2004, and as
amended by the Certificate of Amendment of Certificate of Incorporation of
Chemed, dated March 10, 2006, as filed with the Secretary of State on May 15,
2006 (collectively, the "Chemed Certificate");
 
(b)            The by-laws of Chemed;
 
 
 
 
 
GRAPHIC [rodneyfooter.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 2
 
(c)            Each of the documents listed on Schedule C attached hereto
(collectively, the "Corporation Guarantor Certificates");
 
(d)            The by-laws of each of the Corporation Guarantors;
 
(e)            The Certificate of Formation of Hospice Services, dated April 12,
2001 (the "Hospice Services Certificate"), as filed with the Secretary of State
on April 17, 2001;
 
(f)            The Agreement of Limited Liability Company of Hospice Services,
dated as of April 17, 2001, made by Vitas Healthcare (as defined in Schedule C
attached hereto), as sole member;
 
(g)            The Amended and Restated Limited Liability Company Agreement of
Hospice Services, dated as of April 27, 2001 (the "LLC Agreement"), made by
Vitas Healthcare, as sole member;
 
(h)            Certificates of an officer of each of the Companies (including
resolutions of the Board of Directors or the Board of Directors and the sole
member, as applicable, and other exhibits thereto), each dated as of March 1,
2011, as to certain matters;
 
(i)            The Amended and Restated Credit Agreement, dated as of March 1,
2011 (the "Credit Agreement"), among Chemed, the Lenders (as defined therein)
party thereto, the LC Issuer (as defined therein) and JPMorgan Chase Bank,
National Association, a national banking association, as administrative agent
(the "Administrative Agent");
 
(j)            The Amended and Restated Pledge and Security Agreement, dated as
of March 1, 2011 (the "Pledge Agreement"), made by the Companies, the other
Grantors (as defined therein) party thereto and the Administrative Agent;
 
(k)            The Amended and Restated Guaranty Agreement, dated as of March 1,
2011 (the "Guaranty"), made by each of the Corporation Guarantors, Hospice
Services and the other Guarantors (as defined therein) party thereto in favor of
the Administrative Agent;
 
(1) A financing statement on form UCC-l, naming VITAS Solutions, Inc., a
Delaware corporation ("Solutions"), as debtor and the Administrative Agent as
secured party, in the form attached hereto and marked as Exhibit "A" (the "New
Financing Statement"), to be filed with the Secretary of State (Uniform
Commercial Code Section) (the "Division");
 
(m)            Each of the documents listed on Schedule D attached hereto
(collectively, the "Filed Financing Statements"); and
 
(n)            A Good Standing Certificate for each of the Companies, each dated
February 15, 2011, obtained from the Secretary of State.
 
 
 
 

--------------------------------------------------------------------------------

 
 
To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 3
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Pledge Agreement. Chemed and the Corporation Guarantors are
hereinafter referred to collectively as the "Corporations." Hospice Services and
the Corporation Guarantors are hereinafter referred to each, as a "Guarantor"
and collectively, as the "Guarantors." The Chemed Certificate, the Corporation
Guarantor Certificates and the Hospice Services Certificate are hereinafter
referred to each, as a "Certificate" and collectively, as the "Certificates."
The Credit Agreement, the Pledge Agreement and the Guaranty are hereinafter
referred to collectively as the "Transaction Documents." The New Financing
Statement and the Filed Financing Statements are hereinafter referred to each,
as a "Financing Statement" and collectively, as the "Financing Statements."
 
For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (n) above. In particular, we have not
reviewed any document (other than the documents listed in paragraphs (a) through
(n) above) that is referred to in or incorporated by reference into any document
reviewed by us. We have assumed that there exists no provision in any document
that we have not reviewed that is inconsistent with the opinions stated herein.
We have conducted no independent factual investigation of our own but rather
have relied solely upon the foregoing documents, the statements and information
set forth therein and the additional matters recited or assumed herein, all of
which we have assumed to be true, complete and accurate in all material
respects.
 
With respect to all documents examined by us, we have assumed that (i) all
signatures on documents examined by us are genuine, (ii) all documents submitted
to us as originals are authentic, and (iii) all documents submitted to us as
copies conform with the original copies of those documents.
 
For purposes of this opinion, we have assumed (i) that none of the Certificates
has been amended and that no such amendment is pending or has been proposed,
(ii) that each of the Companies is organized solely under the laws of the State
of Delaware, (iii) that there are no proceedings pending or contemplated for (A)
the merger, consolidation, conversion, dissolution, liquidation or termination
of any of the Companies, or (B) the transfer to or domestication in any other
jurisdiction of any of the Companies, (iv) that none of the Companies has
changed its name, whether by amendment of its organizational documents, by
reorganization or otherwise, within the last four months, (v) that any amendment
or restatement of any document reviewed by us has been accomplished in
accordance with, and was permitted by, the relevant provisions of said document
prior to its amendment or restatement from time to time, (vi) except to the
extent provided in paragraphs 1 and 8 below, the due organization, due formation
or due creation, as the case may be, and valid existence in good standing of
each party to the documents examined by us under the laws of the jurisdiction
governing its organization, formation or creation, (vii) the legal capacity of
natural persons who are signatories to the documents examined by us, (viii)
except to the extent provided in paragraphs 2, 3 and 9 below, that each of the
parties to the documents examined by us has the power and authority to execute
and deliver, and to perform its obligations under, such documents, (ix) except
to the extent provided in paragraphs 4, 5 and 10 below, the due authorization,
execution and delivery by all parties thereto of all documents examined by us,
(x) that each of the documents examined by us constitutes a valid and binding
agreement of the parties thereto, and is enforceable against the parties
thereto, in accordance with its telins, (xi) that each of the Guarantors is a
direct or indirect wholly-owned subsidiary of Chemed, (xii) that the Guarantors
derive no income from or connected with sources within the State of Delaware and
have no assets, activities (other than the maintenance of a registered office
and registered agent in the State of Delaware and the filing of documents with
the Secretary of State) or employees in the State of Delaware, (xiii) that there
have been obtained such authorizations, consents, approvals and orders as are
customarily required in the conduct of the business of Chemed, and (xiv) that
none of the Holders of Secured Obligations (as defined in the Credit Agreement)
is an "interested stockholder" (as defined in Section 203 of the General
Corporation Law of the State of Delaware (the "General Corporation Law")) of
Chemed and that Section 203 of the General Corporation Law is not applicable to
any of the Corporation Guarantors pursuant to subsection (b)(4) thereof. We have
not participated in the preparation of any offering material relating to any of
the Companies and assume no responsibility for the contents of any such
material. In addition, we assume no responsibility for the filing of the New
Financing Statement (or any continuation statements or amendments with respect
to any of the Financing Statements) with the Division or any other governmental
office or agency.
 
 
 

--------------------------------------------------------------------------------

 
 
To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 4
 
This opinion is limited to the laws of the State of Delaware (excluding the
securities and blue sky laws of the State of Delaware), and we have not
considered and express no opinion on the laws of any other jurisdiction,
including federal laws (including federal bankruptcy law) and rules and
regulations relating thereto. Our opinions are rendered only with respect to
Delaware laws and rules, regulations and orders thereunder that are currently in
effect.
 
Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:
 
1.            Each of the Corporations is a corporation duly incorporated,
validly existing and in good standing as a corporation under the laws of the
State of Delaware.
 
2.            Chemed has all necessary corporate power and authority to execute
and deliver, and perform its obligations under, the Credit Agreement and the
Pledge Agreement.
 
3.            Each of the Corporation Guarantors has all necessary corporate
power and authority to execute and deliver, and perform its obligations under,
the Pledge Agreement and the Guaranty.
 
4.           The execution and delivery by Chemed of the Credit Agreement and
the Pledge Agreement, and the performance by Chemed its obligations thereunder,
have been duly authorized by all necessary corporate action on the part of
Chemed under the Chemed Certificate and the by-laws of Chemed.
 
 
 

--------------------------------------------------------------------------------

 
 
To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 5
 
5.            The execution and delivery by each of the Corporation Guarantors
of the Pledge Agreement and the Guaranty, and the performance by each of the
Corporation Guarantors of its obligations thereunder, have been duly authorized
by all necessary corporate action on the part of such Corporation Guarantor
under its respective Certificate and the by-laws of such Corporation Guarantor.
 
6.            The execution, delivery and performance by Chemed of the Credit
Agreement and the Pledge Agreement, and the consummation of the transactions
contemplated thereby, do not violate any of the terms, conditions or provisions
of the Chemed Certificate or the by-laws of Chemed.
 
7.            The execution, delivery and performance by each of the Corporation
Guarantors of the Pledge Agreement and the Guaranty, and the consummation of the
transactions contemplated thereby, do not violate any of the terms, conditions
or provisions of its respective Certificate or the by-laws of such Corporation
Guarantor.
 
8.            Hospice Services is a limited liability company duly formed and
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware.
 
9.            Hospice Services has all necessary limited liability company power
and authority to execute and deliver, and perform its obligations under, the
Pledge Agreement and the Guaranty.
 
10.            The execution and delivery by Hospice Services of the Pledge
Agreement and the Guaranty, and the performance by Hospice Services of its
obligations thereunder, have been duly authorized by all necessary limited
liability company action on the part of Hospice Services under the Hospice
Services Certificate and the LLC Agreement.
 
11.           The execution, delivery and performance by Hospice Services of the
Pledge Agreement and the Guaranty, and the consummation of the transactions
contemplated thereby, do not violate any of the terms, conditions or provisions
of the Hospice Services Certificate or the LLC Agreement.
 
12.            No authorization, consent, approval or order of, and no
registration, declaration or filing with, any Delaware court or Delaware
governmental or administrative body is required to be obtained or made by Chemed
solely as a result of the execution and delivery by Chemed of the Credit
Agreement and the Pledge Agreement or the performance by Chemed of its
obligations thereunder, except for (i) the filing of financing statements and
continuation statements with the Division and (ii) such authorizations,
consents, approvals or filings as may be required under Delaware securities
laws.
 
13.                     No authorization, consent, approval or order of, and no
registration, declaration or filing with, any Delaware court or Delaware
governmental or administrative body is required to be obtained or made by any of
the Guarantors solely as a result of the execution and delivery by such
Guarantor of the Pledge Agreement and the Guaranty or the performance by such
Guarantor of its obligations thereunder, except for (i) the filing of financing
statements and continuation statements with the Division and (ii) such
authorizations, consents, approvals or filings as may be required under Delaware
securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 6
 


 
14.           Each of the Financing Statements is in an appropriate form for
filing in the State of Delaware. Each of the Filed Financing Statements has been
duly filed with the Division and the fees and document taxes, if any, payable in
connection with the said filing of the Filed Financing Statements have been paid
in full.
 
15.           Insofar as Article 9 of the Uniform Commercial Code as in effect
in the State of Delaware on the date hereof (the "Delaware UCC") is applicable
(without regard to conflict of laws principles), upon the filing of the New
Financing Statement with the Division, the Administrative Agent will have a
perfected security interest in Solutions' rights in that portion of the
Collateral described in the New Financing Statement in which a security interest
may be perfected by the filing of a UCC financing statement with the Division
(the "Solutions Filing Collateral") and the proceeds (as defined in Section
9-102(a)(64) of the Delaware UCC) thereof
 
16.           Insofar as Article 9 of the Delaware UCC is applicable (without
regard to conflict of laws principles), the Administrative Agent has a perfected
security interest in the rights of the Companies (other than Solutions) in that
portion of the Collateral described in the Filed Financing Statements in which a
security interest may be perfected by the filing of a UCC financing statement
with the Division (collectively, the "Filed Filing Collateral" and together with
the Solutions Filing Collateral, the "Filing Collateral") and the proceeds (as
defined in Section 9-102(a)(64) of the Delaware UCC) thereof.
 
17.           Based solely on an inquiry on February 28, 2011, limited to, and
solely to the extent reflected on the results of computer searches of, court
dockets for active cases of the Court of Chancery of the State of Delaware in
and for New Castle County, Delaware, of the Superior Court of the State of
Delaware in and for New Castle County, Delaware, of the United States District
Court for the District of Delaware, and of the United States Bankruptcy Court
sitting in the State of Delaware, we are not aware of any legal or governmental
proceedings pending against any of the Companies.
 
The opinions expressed above are subject to the following additional
assumptions, qualifications, limitations and exceptions:
 
A. We have assumed that (i) each of the Companies has sufficient rights in the
Collateral and has received sufficient value and consideration in connection
with the security interests granted under the Pledge Agreement for the security
interests of the Administrative Agent to attach, and we express no opinion as to
the nature or extent of any of the Companies' rights in, or title to, any
portion of the Collateral, and (ii) the Pledge Agreement reasonably identifies
the Collateral. Accordingly, we have assumed that the security interests in the
Collateral and the proceeds (as defined in Section 9-102(a)(64) of the Delaware
UCC) thereof have been duly created and have attached. In addition, we express
no opinion as to any portion of the Collateral that consists of a type of
collateral described in Section 9-501(a)(1) of the Delaware UCC. Further, we
have assumed that each of the Companies has authorized the filing of the
Financing Statement naming such Company as debtor with the Division.
 
 
 

--------------------------------------------------------------------------------

 


To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 7
 
B.            The opinions set forth in paragraphs 14, 15 and 16 above are
limited to Article 9 of the Delaware UCC, and therefore such opinions do not
address (i) laws of jurisdictions other than the State of Delaware, and of the
State of Delaware except for Article 9 of the Delaware UCC, (ii) collateral of a
type not subject to Article 9 of the Delaware UCC, and (iii) what law governs
perfection of the security interests granted in the collateral covered by this
opinion.
 
C.            We note that further filings under the Delaware UCC may be
necessary to preserve and maintain (to the extent established and perfected by
the filing of the Financing Statements as described herein) the perfection of
the security interests of the Administrative Agent in the Filing Collateral,
including, without limitation, the following:
 
(i)           appropriate continuation filings to be made within the period of
six months prior to the expiration of five year anniversary dates from the date
of the original filing of the Financing Statements;
 
(ii)           filings required with respect to proceeds of collateral under
Section 9-315(d) of the Delaware UCC;
 
(iii)           filings required within four months of the change of name,
identity or structure made by or with respect to any of the Companies, to the
extent set forth in Sections 9-507 and 9-508 of the Delaware UCC;
 
(iv)           filings required within four months of a change by any of the
Companies of its location to another jurisdiction, to the extent set forth in
Sections 9-301 and 9-316 of the Delaware UCC; and
 
(v)           filings required within one year after the transfer of collateral
to a Person that becomes a debtor and is located in another jurisdiction, to the
extent set forth in Section 9-316 of the Delaware UCC.
 
D.            We do not express any opinion as to the perfection of any security
interest in any portion of the Collateral in which a security interest cannot be
perfected by the filing of a financing statement with the Division. In addition,
no opinion is expressed herein concerning (i) any collateral other than the
Filing Collateral and the proceeds (as defined in Section 9-102(a)(64) of the
Delaware UCC) thereof, (ii) any portion of the Filing Collateral that
constitutes a "commercial tort claim" (as defined in Section 9-102(a)(13) of the
Delaware UCC), (iii) any consumer transaction, or (iv) any security interest in
goods covered by a certificate of title statute. Further, we do not express any
opinion as to the perfection of any security interest in proceeds (as defined in
Section 9-102(a)(64) of the Delaware UCC) of the Filing Collateral, except to
the extent that such proceeds consist of cash proceeds (as defined in Section
9-I02(a)(9) of the Delaware UCC) that are identifiable cash proceeds (as
contemplated by Sections 9-315(b) and (d) of the Delaware UCC), subject,
however, to the limitations of Section 9-315 of the Delaware UCC.
 
 
 

--------------------------------------------------------------------------------

 
 
To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 8
 
E.            We do not express any opinion as to the priority of any security
interest.
 
F.            We call to your attention that under the Delaware UCC, actions
taken by a secured party (e.g., releasing or assigning the security interest,
delivering possession of the collateral to the debtor or another person and
voluntarily subordinating a security interest) may affect the validity,
perfection or priority of a security interest.
 
G.            The opinions expressed in paragraph 15 and 16 above are subject to
the effect of (i) bankruptcy, insolvency, moratorium, receivership,
reorganization, liquidation, fraudulent conveyance and transfer and other
similar laws relating to or affecting the rights and remedies of creditors
generally, and (ii) principles of equity (regardless of whether considered and
applied in a proceeding in equity or at law).
 
H.            We note that notwithstanding any covenants to the contrary
contained in the Transaction Documents, (i) the stockholders of Chemed or a
Corporation Guarantor may dissolve such corporation under Section 275(c) of the
General Corporation Law upon the consent of all the stockholders entitled to
vote thereon, (ii) a stockholder owning at least 90% of the outstanding shares
of each class of stock of Chemed or a Corporation Guarantor entitled to vote
thereon may effect a merger with such corporation under Section 253 of the
General Corporation Law, (iii) the stockholders of Chemed or a Corporation
Guarantor may amend the bylaws of such corporation, and (iv) a member or manager
of Hospice Services has the right or power to apply to or petition a court to
decree a dissolution of Hospice Services pursuant to Section 18-802 of the
Delaware Limited Liability Company Act (6 Del. C. § 18-101, et seq.).
 
I.            We do not express any opinion as to any provision of any of the
Transaction Documents to the extent it purports to obligate any party to cause
other persons or entities to act (or refrain from acting) in a certain way
insofar as such provision relates to the actions of such other persons or
entities.
 
 
 

--------------------------------------------------------------------------------

 
 
To Each of the Persons Listed
on Schedule A Attached Hereto
March 1, 2011
Page 9
 
We understand that you will rely as to matters of Delaware law upon this opinion
in connection with the transactions contemplated by the Transaction Documents.
In addition, your successors and assigns may rely as to matters of Delaware law
upon this opinion in connection with the matters set forth herein. In connection
with the foregoing, we hereby consent to your and your successors' and assigns'
relying as to matters of Delaware law upon this opinion, subject to the
understanding that the opinions rendered herein are given on the date hereof and
such opinions are rendered only with respect to facts existing on the date
hereof and  laws, rules and regulations currently in effect. Except as stated
above, without our prior written consent, this opinion may not be furnished or
quoted to, or relied upon by, any other person or entity for any purpose.
 
 

 
Very truly yours,
   
WAY/MYK/EL
graphic [richardssig.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 


 
JPMorgan Chase Bank, National Association, a national banking association,
individually and as Administrative Agent.
 
Bank of America, N.A.
 
RBS Citizens, National Association PNC Bank, N.A.
 
PNC Bank, N.A.
 
Fifth Third Bank
 
The Huntington National Bank
 
U.S. Bank N.A.
 
KeyBank N.A.
 
Branch Banking & Trust Company, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B
   
1.
Roto-Rooter Group, Inc.
2.
Vitas Healthcare Corporation
3.
Jet Resource, Inc.
4.
Hospice Care Incorporated
5.
VITAS HEALTHCARE CORPORATION OF OHIO
6.
Vitas Holdings Corporation
7.
VITAS HEALTHCARE CORPORATION ATLANTIC
8.
VITAS HEALTHCARE CORPORATION MIDWEST
9.
VITAS HME Solutions, Inc.
10.
Vitas Healthcare Corporation of California
11.
Vitas Healthcare Corporation of Illinois
12.
VITAS Healthcare Corporation of Georgia
13.
VITAS Healthcare Corporation of Arizona
14.
VITAS CARE SOLUTIONS, INC.
15.
ROTO-ROOTER DEVELOPMENT COMPANY
16.
R.R. UK, Inc.
17.
VITAS Solutions, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C
 
1.
The Certificate of Incorporation of Roto-Rooter Group, Inc. (formerly known as
ROTO­ROOTER MANAGEMENT COMPANY), a Delaware corporation ("Roto-Rooter"), dated
November 19, 1984, as filed with the Secretary of State on November 19, 1984, as
amended by the Certificate of Merger of Roto-Rooter, Inc. into Roto-Rooter, as
filed with the Secretary of State on April 4, 2003, as amended by the
Certificate of Ownership and Merger Merging Starburst, Inc. into Roto-Rooter,
dated June 27, 2003, as filed with the Secretary of State on July 1, 2003, as
amended by the Certificate of Amendment of Certificate of Incorporation of
Roto-Rooter, dated June 15, 2004, as filed with the Secretary of State on July
1, 2004.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
The Certificate of Incorporation of Vitas Healthcare Corporation (formerly known
as Hospice Care Incorporated), a Delaware corporation ("Vitas Healthcare"),
dated August 24, 1983, as filed with the Secretary of State on August 24, 1983,
as amended by the Certificate of Amendment of Certificate of Incorporation of
Vitas Healthcare Before Payment of Capital, dated September 30, 1983, as filed
with the Secretary of State on October 11, 1983, as amended and restated by the
Restated Certificate of Incorporation of Vitas Healthcare, dated October 17,
1983, as filed with the Secretary of State on October 18, 1983, as amended by
the Certificate of Retirement of Stock, dated April 16, 1984, as filed with the
Secretary of State on June 25, 1984, as amended and restated by the Restated
Certificate of Incorporation of Vitas Healthcare, dated April 30, 1984, as filed
with the Secretary of State on August 20, 1984, as amended by the Certificate of
Retirement of Stock, dated October 14, 1991, as filed with the Secretary of
State on October 15, 1991, as amended and restated by the Amended and Restated
Certificate of Incorporation of Vitas Healthcare, dated October 31, 1991, as
filed with the Secretary of State on November 8, 1991, as amended by the
Certificate of Designation, Preferences and Other Rights of 9.0% Cumulative
Nonconvertible Preferred Stock of Vitas Healthcare, dated December 16, 1991, as
filed with the Secretary of State on December 16, 1991, as amended by the
Certificate of Amendment of Amended and Restated Certificate of Incorporation of
Vitas Healthcare, dated May 11, 1992, as filed with the Secretary of State on
May 13, 1992, as amended by the Certificate of Amendment to Amended and Restated
Certificate of Incorporation of Vitas Healthcare, dated May 27, 1993, as filed
with the Secretary of State on May 27, 1993, as amended by the Certificate of
Designation, Preferences and Other Rights of the Series B Convertible Preferred
Stock of Vitas Healthcare, dated June 3, 1993, as filed with the Secretary of
State on June 4, 1993, as amended by the Certificate of Amendment to Amended and
Restated Certificate of Incorporation of Vitas Healthcare, dated August 10,
1994, as filed with the Secretary of State on August 10, 1994, as amended by the
Certificate of Amendment to Amended and Restated Certificate of Incorporation of
Vitas Healthcare, dated August 10, 1994, as filed with the Secretary of State on
August 10, 1994, as amended by the Certificate of Change of Location of
Registered Office and Registered Agent of Vitas Healthcare, dated October 27,
1994, as filed with the Secretary of State on November 1, 1994, as amended by
the Certificate of Amendment to Amended and Restated Certificate of
Incorporation of Vitas Healthcare, dated December 31, 1996, as filed with the
Secretary of State on December 31, 1996, as amended by the Certificate of
Amendment to Amended and Restated Certificate of Incorporation of Vitas
Healthcare, dated June 30, 1997, as filed with the Secretary of State on June
30, 1997, as amended by the Certificate of Amendment to Amended and Restated
Certificate of Incorporation of Vitas Healthcare, dated July 31, 1997, as filed
with the Secretary of State on July 31, 1997, as amended by the Certificate of
Amendment to Amended and Restated Certificate of Incorporation of Vitas
Healthcare, dated August 29, 1997, as filed with the Secretary of State on
August 29, 1997, as amended by the Certificate of Amendment to Amended and
Restated Certificate of Incorporation of Vitas Healthcare, dated September 19,
1997, as filed with the Secretary of State on September 22, 1997, as amended by
the Certificate of Amendment to Amended and Restated Certificate of
Incorporation of Vitas Healthcare, dated September 19, 1997, as filed with the
Secretary of State on September 22, 1997, as amended by the Certificate of
Amendment to Amended and Restated Certificate of Incorporation of Vitas
Healthcare, dated June 19, 1998, as filed with the Secretary of State on June
19, 1998, as amended by the Certificate of Amendment to Certificate of
Designation, Preferences and Other Rights of the Series B Convertible Preferred
Stock of Vitas Healthcare, dated as of December 22, 1998, as filed with the
Secretary of State on December 28, 1998, as amended by the Certificate of
Amendment to Certificate of Designation, Preferences and Other Rights of 9.0%
Cumulative Nonconvertible Preferred Stock of Vitas Healthcare, dated as of
December 22, 1998, as filed with the Secretary of State on December 28, 1998, as
amended by the Certificate of Amendment to Certificate of Designation,
Preferences and Other Rights of the Series B Convertible Preferred Stock of
Vitas Healthcare, dated as of November 10, 1999, as filed with the Secretary of
State on November 12, 1999, as amended by the Certificate of Amendment to
Certificate of Designation, Preferences and Other Rights of 9.0% Cumulative
Nonconvertible Preferred Stock of Vitas Healthcare, dated as of November 10,
1999, as filed with the Secretary of State on November 12, 1999, as amended by
the Certificate of Amendment to Certificate of Designation, Preferences and
Other Rights of the Series B Convertible Preferred Stock of Vitas Healthcare,
dated as of October 26, 2000, as filed with the Secretary of State on November
14, 2000, as amended by the Certificate of Amendment to Certificate of
Designation, Preferences and Other Rights of 9.0% Cumulative Nonconvertible
Preferred Stock of Vitas Healthcare, dated as of October 26, 2000, as filed with
the Secretary of State on November 14, 2000, as amended by the Certificate of
Amendment to Certificate of Designation, Preferences and Other Rights of 9.0%
Cumulative Nonconvertible Preferred Stock of Vitas Healthcare, dated as of April
27, 2001, as filed with the Secretary of State on April 27, 2001, as amended by
the Certificate of Elimination of the Series B Convertible Preferred Stock of
Vitas Healthcare, dated as of April 27, 2001, as filed with the Secretary of
State on April 30, 2001, as amended by the Certificate of Amendment to Amended
and Restated Certificate of Incorporation of Vitas Healthcare, dated as of March
21, 2002, as filed with the Secretary of State on March 25, 2002, as amended by
the Certificate of Elimination of the 9,0% Cumulative Nonconvertible Preferred
Stock of Vitas Healthcare, dated as of August 18, 2003, as filed with the
Secretary of State on August 22, 2003, and as amended by the Certificate of
Merger of MARLIN MERGER CORP. into Vitas Healthcare, dated February 24, 2004, as
filed with the Secretary of State on February 24, 2004.

 
3.
The Certificate of Incorporation of Jet Resource, Inc., a Delaware corporation
("Jet Resource"), dated August 14, 1991, as filed with the Secretary of State on
August 14, 1991.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
The Certificate of Incorporation of Hospice Care Incorporated (formerly known as
HOSPICE CARE OF MASSACHUSETTS INCORPORATED), a Delaware corporation ("Hospice
Care"), dated May 1, 1989, as filed with the Secretary of State on May 4, 1989,
as amended by the Certificate of Amendment of Certificate of Incorporation of
Hospice Care, dated May 11, 1992, and as filed with the Secretary of State on
May 13, 1992, and as amended by the Certificate of Change of Location of
Registered Office and Registered Agent of Hospice Care, dated October 27, 1994,
as filed with the Secretary of State on November 1, 1994.
   
5.
The Certificate of Incorporation of VITAS HEALTHCARE CORPORATION OF OHIO, a
Delaware corporation ("Vitas Ohio"), dated July 21, 1992, as filed with the
Secretary of State on July 21, 1992, as amended by the Certificate of Change of
Location of Registered Office and Registered Agent of Vitas Ohio, dated October
27, 1994, as filed with the Secretary of State on November 1, 1994.
   
6.
The Certificate of Incorporation of Vitas Holdings Corporation, a Delaware
corporation ("Vitas Holdings"), dated August 4, 1998, as filed with the
Secretary of State on August 4, 1998.
   
7.
The Certificate of Incorporation of VITAS HEALTHCARE CORPORATION ATLANTIC
(formerly known as Vitas Healthcare Corporation of Pennsylvania), a Delaware
corporation ("Vitas Atlantic"), dated May 4, 1993, as filed with the Secretary
of State on May 4, 1993, as amended by Certificate of Amendment of Certificate
of Incorporation of Vitas Atlantic, dated May 26, 2005, as filed with the
Secretary of State on May 27, 2005.
   
8.
The Certificate of Incorporation of VITAS HEALTHCARE CORPORATION MIDWEST
(formerly known as Vitas Healthcare Corporation of Wisconsin), a Delaware
corporation ("Vitas Midwest"), dated March 27, 2001, as filed with the Secretary
of State on March 27, 2001, as amended by Certificate of Amendment of
Certificate of Incorporation of Vitas Midwest, dated May 26, 2005, as filed with
the Secretary of State on May 27, 2005.
   
9.
The Certificate of Incorporation of VITAS HME Solutions, Inc., a Delaware
corporation ("HME"), dated February 23, 2000, as filed with the Secretary of
State on February 23, 2000.
   
10.
The Certificate of Incorporation of Vitas Healthcare Corporation of California,
a Delaware corporation ("Vitas California"), dated November 28, 1994, as filed
with the Secretary of State on November 28, 1994.
   
11.
The Certificate of Incorporation of Vitas Healthcare Corporation of Illinois, a
Delaware corporation ("Vitas Illinois"), dated March 27, 2001, as filed with the
Secretary of State on March 27, 2001.
   
12.
The Certificate of Incorporation of VITAS Healthcare Corporation of Georgia, a
Delaware corporation ("Vitas Georgia"), dated August 20, 2004, as filed with the
Secretary of State on August 20, 2004.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
The Certificate of Incorporation of VITAS Healthcare Corporation of Arizona, a
Delaware corporation ("Vitas Arizona"), dated November 19, 2004, as filed with
the Secretary of State on November 19, 2004.
   
14.
The Certificate of Incorporation of VITAS CARE SOLUTIONS, INC., a Delaware
corporation ("Vitas Care"), dated November 20, 20_, as filed with the Secretary
of State on November 21, 2006, as corrected by the Certificate of Correction to
the Certificate of Incorporation of Vitas Care, dated February 25, 2011, as
filed with the Secretary of State on February 25, 2011.
   
15.
The Certificate of Incorporation of ROTO-ROOTER DEVELOPMENT COMPANY, a Delaware
corporation ("Roto-Rooter Development"), dated December 30, 1988, as filed with
the Secretary of State on December 30, 1988.
   
16.
The Certificate of Incorporation of R.R. UK, Inc., a Delaware corporation ("RR
UK"), dated May 1, 1989, as filed with the Secretary of State on May 1, 1989.
   
17.
The Certificate of Incorporation of Solutions, dated January 22, 2008, as filed
with the Secretary of State on January 25, 2008.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule D
 
 
1.            A financing statement on form UCC-1, naming Chemed as debtor and
the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "B", filed with the Secretary of State (Uniform Commercial
Code Section) (the "Division") on May 3, 2007, and assigned file number
20071682102.
 
2.            A financing statement on form UCC-1, naming Hospice Services as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "C", filed with the Division on May 3, 2007, and
assigned file number 20071682748.
 
3.            A financing statement on form UCC-l, naming Roto-Rooter as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "D", filed with the Division on May 3, 2007, and assigned file
number 20071682540.
 
4.            A financing statement on form UCC-1, naming Vitas Healthcare as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "E", filed with the Division on May 3, 2007, and
assigned file number 20071682599.
 
5.            A financing statement on form UCC-1, naming Jet Resource as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "F", filed with the Division on May 3, 2007, and assigned file
number 20071682524.
 
6.            A financing statement on form UCC-1, naming Hospice Care as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "G", filed with the Division on May 3, 2007, and assigned file
number 20071682508.
 
7.            A financing statement on form UCC-1, naming Vitas Ohio as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "H", filed with the Division on May 3, 2007, and assigned file
number 20071682672.
 
8.            A financing statement on form UCC-1, naming Vitas Holdings as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "I", filed with the Division on May 3, 2007, and
assigned file number 20071682714.
 
9.            A financing statement on form UCC-l, naming Vitas Atlantic as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "J", filed with the Division on May 3, 2007, and
assigned file number 20071682698.
 
10.            A financing statement on form UCC-1, naming Vitas Midwest as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "K", filed with the Division on May 3, 2007, and
assigned file number 20071682706.
 
11.            A financing statement on form UCC-1, naming HME as debtor and the
Administrative Agent as secured party, in the form attached hereto and marked as
Exhibit "L", filed with the Division on May 3, 2007, and assigned file number
20071678662.
 
 
 

--------------------------------------------------------------------------------

 
 
12.             A financing statement on form UCC-1, naming Vitas California as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "M", filed with the Division on May 3, 2007, and
assigned file number 20071682607.
 
13.             A financing statement on form UCC-1, naming Vitas Illinois as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "N", filed with the Division on May 3, 2007, and
assigned file number 20071682656.
 
14.             A financing statement on form UCC-1, naming Vitas Georgia as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "O", filed with the Division on May 3, 2007, and
assigned file number 20071682631.
 
15.             A financing statement on form UCC-1, naming Vitas Arizona as
debtor and the Administrative Agent as secured party, in the form attached
hereto and marked as Exhibit "P", filed with the Division on May 3, 2007, and
assigned file number 20071682581.
 
16.             A financing statement on form UCC-1, naming Vitas Care as debtor
and the Administrative Agent as secured party, in the form attached hereto and
marked as Exhibit "Q", filed with the Division on May 3, 2007, and assigned file
number 20071682557.
 
17.             A financing statement on form UCC-1, naming Roto-Rooter
Development as debtor and the Administrative Agent as secured party, in the form
attached hereto and marked as Exhibit "R", filed with the Division on May 3,
2007, and assigned file number 20071682532.
 
18.             A financing statement on form UCC-1, naming RR UK as debtor and
the Administrative Agent as secured party, in the farm attached hereto and
marked as Exhibit "S", filed with the Division on May 3, 2007, and assigned file
number 20071682565.
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_1.jpg]
 
 
 

--------------------------------------------------------------------------------

 


GRAPHIC [a10_2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_6.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_7.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_8.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_9.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_10.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_11.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_12.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_13.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_14.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_15.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_16.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_17.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_18.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [a10_19.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 


To:           The Lenders under the
 
Credit Agreement described below
 
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement, dated as of February [ ], 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Chemed Corporation, a Delaware corporation, as the
Borrower (the “Borrower”), certain financial institutions from time to time
party thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, National
Association, as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”).  Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.    I am the duly elected __________ of the Borrower;1 and
 
2.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true and correct.
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of __________, 20___.
 


CHEMED CORPORATION, as the Borrower




By: ________________________________
Name:
Title:  [Chief Financial Officer][Treasurer]
 
 
 
_____________________

1 Per Section 6.1.3 of the Credit Agreement, this certificate is to be completed
and executed by the chief financial officer or treasurer.
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of _________ ___, 20___ (the “Compliance Date”) with
 
Provisions of Sections [6.20], [6.21] and [6.23] of the Credit Agreement
 
 
ARTICLE XVII  FINANCIAL COVENANTS
  17.1. 
LEVERAGE RATIO (Section 6.20)
      17.1.1
Consolidated Funded Indebtedness
                  (i) Consolidated Indebtedness (includes only amounts
classified on balance sheet as long-term Indebtedness)  
 $___________
                (ii)
Stated or face amount of all Letters of Credit (other than Letters of Credit to
the extent collateralized by cash or Cash Equivalent
+    
 $___________
                (iii)
Consolidated Funded Indebtedness (sum of (a) plus (b))
 
 $___________
              17.1.2
Consolidated EBITDA
                    Consolidated Net Income from continuing operations          
          (i) Consolidated Interest Expense +    
 $___________
                (ii) Expense for taxes paid or accrued  +    
 $___________
                (iii) Depreciation  +    
 $___________
                (iv) Amortization expense of the Borrower and its consolidated
Subsidiaries (including amortization recorded in connection with the application
of Financial Accounting Standard No. 142 (Goodwill and Other Intangibles))
 +    
 $___________
               
Dividends, distributions and payments under any employee stock award
 
 
      or incentive plans plus any employment taxes, cash fringes and employee
benefit charges payable in connection therewith +    
 $___________

 
 
 
B-2

--------------------------------------------------------------------------------

 
 
 

   
All other non-cash charges of the Borrower and its consolidated Subsidiaries
 
 
      (excluding any such non-cash charge to the extent it represents an accrual
of or reserve for cash expenditures in any future period)   +    
 $___________
                (v)
Interest income and non-cash items of income of the Borrower and its
consolidated Subsidiaries
 -     
 $___________
                (vi)
The aggregate amount of the awards remitted by the Borrower to its senior
management under the current Multi-Year Management Incentive Plans (provided
that no more than $5,000,000 of cash compensation, payments or awards remitted
to senior management shall be included in this calculation)
 +    
 $___________
                (vii) Non-cash charges arising from compensation expense as a
result of Financial Accounting Standards Board Statement 123R, “Share Based
Payments”  +    
 $___________
                (viii) Any loss incurred by the Borrower as a result of the
early extinguishment of Indebtedness  +    
 $___________
                (ix)
All non-recurring costs and expenses incurred in connection with the
consummation of any Permitted Acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not yet completed) and any non-recurring charges
or non-recurring costs incurred as a result of such transaction
 +    
 $___________
                (x) Yellow Pages Advertising Expense   +    
 $___________
                Up to $30,000,000 in respect of litigation costs and  
 
      expenses (including settlement amounts)  +    
 $___________  
               
Consolidated EBITDA
  =      $___________                17.1.3 Leverage Ratio (Ratio of A(1)(c) to
A(2)(o))  
 
           


 
 
B-3

--------------------------------------------------------------------------------

 
 
 
 

              1.7.1.4 Maximum Leverage Ratio for any fiscal quarter is required
to be equal to or less than 3.50 to 1.                 17.2
FIXED CHARGE COVERAGE RATIO (Section 6.21)
                  17.2.1             (i) Consolidated EBITDA (A(2)(o) above)  
 $___________                 (ii) Consolidated Capital Expenditures  -     
 $___________                 (iii) Total:    $___________               17.2.2 
            (i) Consolidated Interest Expense    $___________                
(ii)
Consolidated Current Maturities (including, without limitation, Capitalized
Lease Obligations)
 +      $___________                 (iii) Cash dividends paid on equity
interests of the Borrower  +      $___________                 (iv) Expenses for
cash income taxes paid  +      $___________                 (v) Total:  
 $___________               17.2.3 Fixed Charge Coverage Ratio (Ratio of B(1)(c)
to B(2)(e))  
   ___________ to 1.00
              17.2.4
Fixed Charge Coverage Ratio for any Fiscal Quarter is required to be equal to or
greater than 1.50 to 1.00.
                            ARTICLE XVIII     OTHER MISCELLANEOUS PROVISIONS    
            18.1
OPERATING LEASES (Section 6.23)
                  18.1.1 The annual aggregate amount of liabilities of the
Borrower and its Subsidiaries under Operating Leases, synthetic leases or tax
ownership operating leases (not to exceed $30,000,000)    $___________          
             

 
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, any letters of credit, guaranties and swingline
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
1.
Assignor:
         
2.
Assignee:
 
  [and is an Affiliate/Approved
Fund of [identify Lender]2]
     
3.
Borrower:
Chemed Corporation
       
4.
Agent:
JPMorgan Chase Bank, National Association
  as the Administrative Agent under the Credit Agreement
 

 
 
_____________________

2  Select as applicable.
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of February [ ], 2011 among
the Borrower, the Lenders, and the Administrative Agent.
     
6.
Assigned Interest:
 

 
Facility Assigned
Aggregate Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment/Loans
Assigned*
Percentage Assigned
of
Commitment/Loans3
____________4
   $
   $
_______%
____________
   $
   $
_______%
____________
   $
   $
_______%

 
7.
Trade Date:
 
   5
               

Effective Date:  ____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
By:
     
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
         
By:
     
Title:

 
 
 
Consented to and Accepted:
 
 
 
_____________________

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement.
 
5  Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
 
 
 
C-2

--------------------------------------------------------------------------------

 
 
 
   
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 
   
By:
___________________________
   
Title:
         
 
 
Consented to:
 
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as LC Issuer
 
By:   ___________________________
Title:
 
 
 
[Consented to:] 6
         
[CHEMED CORPORATION,
as Borrower]
 
   
By:
___________________________
   
Title:
   


 
 
 
 
 
_____________________

6  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement;  provided, however, that pursuant to Section 12.3.2 of the
Credit Agreement, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.
 
 
 
C-3

--------------------------------------------------------------------------------

 

ANNEX 1
 
TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document, (v)
inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) if it is a Non-U.S. Lender, attached as Schedule 1 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
 
 
C-4

--------------------------------------------------------------------------------

 
 
 
2.  Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the internal law of the State of
New York.
 
 
 
 
C-5

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 1
 
ADMINISTRATIVE QUESTIONNAIRE
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 


 


 
US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 


 
 
 
 
C-6

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
 


 
RESERVED
 
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E
 
FORM OF REVOLVING LOAN NOTE
 
 

$[__________]    [DATE]

                                                                                                                            
CHEMED CORPORATION, a Delaware corporation (the “Borrower”), promises to pay to
[LENDER] or its registered assigns (the “Lender”) [_______] DOLLARS
($[_________]) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to Borrower pursuant to the Credit Agreement
(as hereinafter defined), in immediately available funds at the place specified
pursuant to Article II of the Credit Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Credit Agreement.  The Borrower shall pay, in Dollars, the principal of and
accrued and unpaid interest on the Revolving Loans in full on the Revolving Loan
Termination Date and shall make such mandatory payments as are required to be
made under the terms of Article II of the Credit Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Revolving Loan Note is one of the Notes issued pursuant to, and is entitled
to the benefits of, the Amended and Restated Credit Agreement, dated as of
February [ ], 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time party thereto as lenders  (the
“Lenders”) and JPMorgan Chase Bank, National Association, as Administrative
Agent, to which Credit Agreement reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Credit Agreement.  This Note is also entitled
to the benefits of the Collateral Documents and the obligations evidenced hereby
are secured by the Liens granted under the Collateral Documents.
 
This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.
 
 
 
E-1

--------------------------------------------------------------------------------

 
 
 
CHEMED CORPORATION, as the Borrower




By: ________________________________
Name:
Title:
 
 
 
 
E-2

--------------------------------------------------------------------------------

 
 

 
SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL
 
TO
 
REVOLVING LOAN NOTE OF CHEMED CORPORATION
 
[DATE]
 

       
Date
Principal
Amount of
Revolving Loan
Principal
Amount
Paid
Unpaid
Balance
       



 
 
 
 
 
 
 
E-3

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F
 
FORM OF OFFICER’S CERTIFICATE
 
OFFICER’S CERTIFICATE
 
 
I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am the ________________ of Chemed
Corporation, a corporation duly organized and existing under the laws of the
State of Delaware (the “Borrower”).  Capitalized terms used herein and not
otherwise defined herein are as defined in that certain Amended and Restated
Credit Agreement, dated as of February [ ], 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the financial institutions from time to time
party thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, National
Association, as Administrative Agent.
 
I further certify to the Administrative Agent and the Lenders, as such officer
and not individually, that, pursuant to [Section 4.1.4]7 [Section 6.1.3]8 of the
Credit Agreement, as of the date hereof:
 
1.      No Event of Default or Unmatured Event of Default has occurred and is
continuing [other than the following (describe the nature of the Event of
Default or Unmatured Event of Default and the status thereof)].
 
[2.      The representations and warranties of the Borrower contained in Article
V of the Credit Agreement are true and correct in all material respects on and
as of the date of this Certificate to the same extent as though made on and as
of the date hereof except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.]9
 
[3.  Other than as disclosed in public filings with the Securities and Exchange
Commission prior to the initial Credit Extension Date, no material adverse
change in the business, assets, condition (financial or otherwise), or Property
of the Borrower and its Subsidiaries, taken as a whole, has occurred since
December 31, 2009.]10
 
 
_____________________
 
7 Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
8 Bracketed language will be included in Officer’s Certificates delivered
subsequent to the Closing Date.
9  Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
10 Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
 


 
 
F-1

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower on this
____ day of ___________, 20___.

 
 
 
 


CHEMED CORPORATION, as the Borrower




By:_________________________
Name:
Title:
 
 
 
 
 
 
 
F-2

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 


LIST OF CLOSING DOCUMENTS


Attached
 
 
 
 
 
 
 
G-1

--------------------------------------------------------------------------------

 
 
$350,000,000
 
CHEMED CORPORATION
 
March 1, 2011
 
LIST OF CLOSING DOCUMENTS1
 
A. LOAN DOCUMENTS
 
 
1.
Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Chemed Corporation, a Delaware corporation (the “Borrower”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase
Bank, National Association, in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a $350,000,000
revolving credit facility.

 
 
SCHEDULES
 
Commitment Schedule
Departing Lender Schedule
Pricing Schedule
 
Schedule 2.20
--
Existing Letters of Credit
Schedule 5.8
--
Subsidiaries
Schedule 6.13
--
Existing Investments
Schedule 6.14
--
Existing Indebtedness
Schedule 6.15
--
Existing Liens; Closing Date Surety Bond Liens
Schedule 6.16
--
Transactions with Afiliates
Schedule 6.18
--
Subsidiary Covenants
     
EXHIBITS
     
EXHIBIT A-1
--
Form of Borrower’s In-House Counsel’s Opinion
EXHIBIT A-2
--
Form of Cravath, Swaine & Moore LLP (Special New  York Counsel) Opinion
EXHIBIT A-3
--
Form of Richards, Layton & Finger, P.A. (Special
   
Delaware Counsel) Opinion

 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
--
Form of Compliance Certificate
EXHIBIT C
--
Form of Assignment and Assumption Agreement
EXHIBIT D
--
Reserved
EXHIBIT E
--
Form of Promissory Note for Revolving Loan (if requested)
EXHIBIT F
--
Officer’s Certificate
EXHIBIT G
--
List of Closing Documents
EXHIBIT H
--
Form of Commitment and Acceptance

 
2.
Amended and Restated Guaranty Agreement made by all of the Borrower’s
Wholly-Owned domestic subsidiaries identified in Appendix A hereto (the
“Guarantors” and, collectively with the Borrower, the “Credit Parties”) in favor
of the Administrative Agent for the benefit of the Holders of Secured
Obligations.
   
3.
Amended and Restated Pledge and Security Agreement executed by each Credit Party
evidencing its grant of a security interest in substantially all of its
respective personal property in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations, together with appropriate stock
certificates, stock powers executed in blank, pledge instructions, and
acknowledgments.

 
EXHIBIT A
--
Place of Business, Chief Executive Ofice, Locations of Inventory, etc.
EXHIBIT B
--
Reserved
EXHIBIT C
--
Reserved
EXHIBIT D
--
Existing Liens on Collateral
EXHIBIT E
--
List of Pledged Securities
EXHIBIT F
--
Offices for filing of financing statements

 
4.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a Note pursuant to Section 2.13 of the Credit Agreement in the
aggregate principal amount of each such Lender’s Revolving Loan Commitment under
the Credit Agreement.

 


 
B. CORPORATE DOCUMENTS
 
5.
Certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying (i) that there have been no changes in the Articles or Certificate of
Incorporation, Certificate of Form ation or other charter document of such
Credit Party, as attached thereto and as certified as of a recent date by the
secretary of state (or the equivalent thereof) of its jurisdiction of
organization, if applicable, since the date of the certification thereof by such
secretary of state (or equivalent thereof), if applicable, (ii) the By-Laws,
Operating Agreement, or other applicable organizational document, as attached
thereto, of such Credit Party as in efect on the date of such certification,
(iii) good standing certificates (or the equivalent thereof) for such Credit
Party from its jurisdiction of organization, (iv) resolutions of the Board of
Directors, Board of Managers, or other governing body of such Credit Party
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, and (v) the names, titles and true signatures of the
incumbent oficers of such Credit Party authorized to sign the Loan Documents to
which it is party, and, in the case of the Borrower, authorized to request
borrowings under the Credit Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
C. UCC DOCUMENTS
 
6.
UCC, tax and judgment lien search reports naming each Credit Party from the
appropriate offices in those jurisdictions identified in Appendix B hereto.
   
7.
Previously filed UCC-1 financing statements naming each Credit Party as debtor
and the Administrative Agent as secured party as filed with the appropriate
offices in those jurisdictions set forth in Appendix C hereto.
   
8.
UCC-1 financing statement naming VITAS Solutions, Inc. as debtor and the
Administrative Agent as secured party as filed with the Delaware Secretary of
State.
   
9.
UCC-3 Termination to filing no. E858130-6, filed with the Secretary of State of
Iowa on August 29, 2007 against Roto-Rooter Services Company.

 
 
D.            OPINIONS
 
 
10.
Opinion letter of In-House Counsel to the Credit Parties, addressed to the
Administrative Agent and the Lenders.
   
11.
Opinion letter of Cravath, Swaine & Moore LLP, special New York counsel to the
Credit Parties, addressed to the Administrative Agent and the Lenders.
   
12.
Opinion letter of Richards, Layton & Finger, P.A., special Delaware counsel to
the Credit Parties, addressed to the Administrative Agent and the Lenders.

 
E. CLOSING CERTIFICATES AND MISCELLANEOUS
 
13.
Officer’s Certificate signed by the chief financial oficer of the Borrower
certifying as of the Closing Date that (i) no Event of Default or Unmatured
Event of Default has occurred and is continuing; (ii) the representations and
warranties of the Borrower contained in Article V of the Credit Agreement are
true and correct in all material respects as of the Closing Date; and (iii)
other than as disclosed in public filings with the Securities and Exchange
Commission prior to the Closing Date, no material adverse change in the
business, assets, property or condition (financial or otherwise) of the Borrower
and its Subsidiaries, taken as a whole, has occurred since December 31, 2009.

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Credit Parties
 
Entity
Jurisdictions of Organization
COMFORT CARE HOLDINGS CO.
Nevada
Consolidated HVAC, Inc.
Ohio
Hospice Care Incorporated
Delaware
Jet Resource, Inc.
Delaware
NUROTOCO OF MASSACHUSETTS, INC.
Massachusetts
R.R. UK, Inc.
Delaware
ROTO-ROOTER CORPORATION
Iowa
ROTO-ROOTER DEVELOPMENT
COMPANY
Delaware
Roto-Rooter Group, Inc.
Delaware
ROTO-ROOTER SERVICES COMPANY
Iowa
VITAS CARE SOLUTIONS, INC.
Delaware
Vitas Healthcare Corporation
Delaware
VITAS Healthcare Corporation of Arizona
Delaware
Vitas Healthcare Corporation of California
Delaware
Vitas Healthcare Corporation of Florida
Florida
VITAS Healthcare Corporation of Georgia
Delaware
Vitas Healthcare Corporation of Illinois
Delaware
VITAS HEALTHCARE CORPORATION
OF OHIO
Delaware
VITAS HEALTHCARE CORPORATION
ATLANTIC
Delaware
VITAS HEALTHCARE CORPORATION
MIDWEST
Delaware
Vitas Healthcare of Texas, L.P.
Texas
VITAS HME Solutions, Inc.
Delaware
Vitas Holdings Corporation
Delaware
Vitas Hospice Services, L.L.C.
Delaware
VITAS Solutions, Inc.
Delaware

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B
Pre-Closing UCC Searches
 
Entity
Jurisdictions of
Organization
Jurisdictions for tax lien,
judgment & pending suit
searches
CHEMED CORPORATION
Delaware
Cincinnati, Ohio 45202
COMFORT CARE HOLDINGS CO.
Nevada
Cincinnati, Ohio 45202
Consolidated HVAC, Inc.
Ohio
Cincinnati, Ohio 45202
Hospice Care Incorporated
Delaware
Miami, Florida 33131
Jet Resource, Inc.
Delaware
Cincinnati, Ohio 45202
NUROTOCO OF
MASSACHUSETTS, INC.
Massachusetts
Cincinnati, Ohio 45202
R.R. UK, Inc.
Delaware
Cincinnati, Ohio 45202
ROTO-ROOTER CORPORATION
Delaware
Des Moines, IA 50265
ROTO-ROOTER DEVELOPMENT
COMPANY
Delaware
Des Moines, IA 50265
Roto-Rooter Group, Inc.
Delaware
Cincinnati, Ohio 45202
ROTO-ROOTER SERVICES
COMPANY
Iowa
Cincinnati, Ohio 45202
VITAS CARE SOLUTIONS, INC.
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation
Delaware
Miami, Florida 33131
VITAS Healthcare Corporation of
Arizona
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
California
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
Central Florida
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
Florida
Florida
Miami, Florida 33131
VITAS Healthcare Corporation of
Georgia
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of
Illinois
Delaware
Miami, Florida 33131
VITAS HEALTHCARE
CORPORATION OF OHIO
Delaware
Miami, Florida 33131
VITAS HEALTHCARE
CORPORATION OF ATLANTIC
Delaware
Miami, Florida 33131
VITAS HEALTHCARE
CORPORATION MIDWEST
Delaware
Miami, Florida 33131
Vitas Healthcare of Texas, L.P.
Texas
Miami, Florida 33131
VITAS HME Solutions, Inc.
Delaware
Miami, Florida 33131
Vitas Holdings Corporation
Delaware
Miami, Florida 33131
Vitas Hospice Services, L.L.C.
Delaware
Miami, Florida 33131
VITAS Solutions, Inc.
Delaware
Miami, Florida 33131

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
Previously Filed UCC-1 Financing Statements
 
Entity
Jurisdiction
Filing Number
Filing Date
CHEMED CORPORATION
Secretary of State,
Delaware
20071682102
5/3/07
COMFORT CARE HOLDINGS
CO.
Secretary of State, Nevada
2007014553-3
5/4/07
Consolidated HVAC, Inc.
Secretary of State, Ohio
OH001 14803968
5/4/07
Hospice Care Incorporated
Secretary of State,
Delaware
20071682508
5/3/07
Jet Resource, Inc.
Secretary of State,
Delaware
20071682524
5/3/07
NUROTOCO OF
MASSACHUSETTS, INC.
Secretary of
Commonwealth,
Massachusetts
200756597560
5/4/07
R.R. UK, Inc.
Secretary of State,
Delaware
20071682565
5/3/07
ROTO-ROOTER CORPORATION
Secretary of State, Iowa
P553195-4
5/4/07
ROTO-ROOTER
DEVELOPMENT COMPANY
Secretary of State,
Delaware
20071682532
5/3/07
Roto-Rooter Group, Inc.
Secretary of State,
Delaware
20071682540
5/3/07
ROTO-ROOTER SERVICES
COMPANY
Secretary of State, Iowa
P553194-8
5/4/07
VITAS CARE SOLUTIONS, INC.
Secretary of State,
Delaware
20071682557
5/3/07
Vitas Healthcare Corporation
Secretary of State,
Delaware
20071682599
5/3/07
VITAS Healthcare Corporation of
Arizona
Secretary of State,
Delaware
20071682581
5/3/07
Vitas Healthcare Corporation of
California
Secretary of State,
Delaware
20071682607
5/3/07
Vitas Healthcare Corporation of
Central Florida
Secretary of State,
Delaware
20071682623
5/3/07
Vitas Healthcare Corporation of
Florida
Florida Secured
Transaction Registry,
Florida
200705467587
5/4/07
VITAS Healthcare Corporation of
Georgia
Secretary of State,
Delaware
20071682631
5/3/07
Vitas Healthcare Corporation of
Illinois
Secretary of State,
Delaware
20071682656
5/3/07
VITAS HEALTHCARE
CORPORATION OF OHIO
Secretary of State,
Delaware
20071682672
5/3/07
VITAS HEALTHCARE
CORPORATION ATLANTIC
Secretary of State,
Delaware
20071682698
5/3/07

 
 
 

--------------------------------------------------------------------------------

 
 
Entity
Jurisdiction
Filing Number
Filing Date
VITAS HEALTHCARE
CORPORATION MIDWEST
Secretary of State,
Delaware
20071682706
5/3/07
Vitas Healthcare of Texas, L.P.
Secretary of State, Texas
07-00 15058278
5/3/07
VITAS HME Solutions, Inc.
Secretary of State,
Delaware
20071678662
5/3/07
Vitas Holdings Corporation
Secretary of State,
Delaware
20071682714
5/3/07
Vitas Hospice Services, L.L.C.
Secretary of State,
Delaware
20071682748
5/3/07

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF COMMITMENT AND ACCEPTANCE

 
Dated [__________]
 
 
Reference is made to the Amended and Restated Credit Agreement dated as of
February [ ], 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Chemed Corporation (the
“Borrower”), certain financial institutions from time to time party thereto as
lenders (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”).  Unless otherwise defined herein, capitalized terms used herein have
the meanings ascribed thereto in the Credit Agreement.
 
Pursuant to Section 2.5.3 of the Credit Agreement, the Borrower has requested
[an increase in the aggregate Revolving Loan Commitments of the Lenders (the
“Aggregate Revolving Loan Commitment”) from $______________ to $_____________]
[an Incremental Term Loan in the amount of $_________].  Such [increase in the
Aggregate Revolving Loan Commitment] [Incremental Term Loan] is to become
effective on the date (the “Effective Date”) which is the later of (i)
_________, ____ and (ii) the date on which the conditions precedent set forth in
Section 2.5.3 in respect of such [increase] [Incremental Term Loan] have been
satisfied.  In connection with such requested [increase in the Aggregate
Revolving Loan Commitment] [Incremental Term Loan], the Borrower, the
Administrative Agent and _________________ (the “Accepting Bank”) hereby agree
as follows:
 
1.           Effective as of the Effective Date, [the Accepting Bank shall
become a party to the Credit Agreement as a Lender and shall have all of the
rights and obligations of a Lender thereunder and shall [thereupon have a
Revolving Loan Commitment under and for purposes of the Credit Agreement in an
amount equal to] [participate in a tranche of Incremental Term Loans with a
respective commitment amount equal to]] [[the Revolving Loan Commitment of the
Accepting Bank under the Credit Agreement shall be increased from $_________ to]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to]] the amount set forth opposite the Accepting Bank’s name on the
signature page hereof.
 
[2.           The Accepting Bank hereby (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 action as contractual representative on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.]11
 
3.           The Borrower hereby represents and warrants that as of the date
hereof and as of the Effective Date, (a) all representations and warranties
under Article V of the Credit Agreement are true and correct in all material
respects as though made on the date hereof (except for those representations and
warranties which expressly relate to an earlier date, which shall have been true
and correct as of such earlier date) and (b) no event has occurred and is
continuing which constitutes an Unmatured Event of Default or an Event of
Default.
 
4.  THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
5.  This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
 









 
__________________________

11 To be inserted only if the Accepting Bank is not a party to the Credit
Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 

 
CHEMED CORPORATION,
 
as the Borrower
         
By:
___________________________
 
Name:
   
Title:
             
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
 
as the Administrative Agent
         
By:
___________________________
 
Name:
   
Title:
               
[REVOLVING LOAN COMMITMENT]
[INCREMENTAL TERM LOAN
COMMITMENT]
ACCEPTING BANK
       
$
[BANK]
         
By:
   
Name:
   
Title:
 

 